Exhibit 10.1

 

Execution Version

 

SEPTEMBER 2012 JOINDER AGREEMENT

 

SEPTEMBER 2012 JOINDER AGREEMENT, dated as of September 27, 2012 (this
“Agreement”), by and among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as the initial 2018B Term Lender (as defined below), FIRST DATA
CORPORATION, a Delaware corporation (the “Company”), each Guarantor and Credit
Suisse, as Administrative Agent and as Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
September 24, 2007, as amended and restated as of September 28, 2007, as further
amended as of August 10, 2010, March 24, 2011, March 13, 2012 and August 16,
2012 (as may be further amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Company, the Lenders party thereto, Credit Suisse AG, Cayman Islands Branch
(formerly known as Credit Suisse, Cayman Islands Branch), as Administrative
Agent and Collateral Agent and the other parties named therein (capitalized
terms used but not defined herein having the meaning provided in the Credit
Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, pursuant
to Section 2.14 (a) through (e) of the Credit Agreement, the Borrower may
establish New Term Loan Commitments by, among other things, entering into one or
more Joinder Agreements with one or more New Term Loan Lenders (each New Term
Loan Lender holding a New Term Loan made pursuant hereto, a “2018B Term Lender”,
and the New Term Loans made pursuant hereto, the “2018B Term Loans”), as
applicable;

 

WHEREAS, the Company has requested that the initial 2018B Term Lender make 2018B
Term Loans to the Company in an aggregate principal amount of $750,000,000;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The initial 2018B Term Lender party hereto hereby agrees to make a 2018B Term
Loan to the Borrower in the aggregate principal amount of its New Term Loan
Commitment set forth on Schedule A annexed hereto, on the terms set forth below,
subject to satisfaction of the conditions set forth in Exhibit A hereto (the
date such conditions are satisfied and the 2018B Term Loans are made, the “2012
September Joinder Effective Date”) on the 2012 September Joinder Effective Date.

 

The initial 2018B Term Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Credit Documents and the exhibits thereto,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any

 

--------------------------------------------------------------------------------


 

other 2018B Term Lender or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a 2018B Term Lender.

 

The 2018B Term Loans shall have the following terms:

 

1.             Applicable Margin.  The Applicable ABR Margin or Applicable LIBOR
Margin, as applicable, for each 2018B Term Loan shall be the following:

 

2018B Term Loans

 

LIBOR Loans

 

ABR Loans

 

5.00

%

4.00

%

 

2.             Closing Fee.  The Company agrees to pay on the date hereof to the
Administrative Agent, for the account of the 2018B Term Lender party to this
Agreement, as fee compensation for the making of such 2018B Term Lender’s 2018B
Term Loans, a closing fee (the “Closing Fees”) in an amount equal to 1.75% of
the aggregate principal amount of such 2018B Term Lender’s 2018B Term Loans
outstanding as of the 2012 September Joinder Effective Date.

 

3.             Principal Payments; Maturity.  The 2018B Term Loans shall not
require amortization payments prior to final maturity.  The Borrower shall repay
in Dollars the outstanding principal amount of the 2018B Term Loans on
September 24, 2018, or if such date is not a Business Day, the next preceding
Business Day.

 

4.             Mandatory Prepayments.  The 2018B Term Loans shall be subject to
mandatory prepayments on the same basis as Term Loans as set forth in
Section 5.2 of the Credit Agreement.

 

5.             Optional Prepayments. The 2018B Term Loans may be optionally
prepaid as set forth in Section 5.1 of the Credit Agreement.

 

6.             Separate Class.  2018B Term Loans shall be deemed outstanding as
a separate Class of Term Loans under the Credit Agreement.

 

7.             Availability.  The 2018B Term Loans shall be denominated in
Dollars and made in a single drawing on the 2012 September Joinder Effective
Date.  Repayments and prepayments of the 2018B Term Loans may not be reborrowed.

 

2

--------------------------------------------------------------------------------


 

8.             Use of Proceeds.  The proceeds of the 2018B Term Loans will be
used to repay a portion of the Borrower’s outstanding Dollar denominated 2014
Term Loans and to pay fees and expenses incurred in connection with the
transactions set forth herein.

 

9.             Credit Agreement Governs.  Except as set forth in this Agreement,
the 2018B Term Loans shall have the same terms, rights and benefits as other
Term Loans as set forth in the Credit Agreement, shall rank pari passu in right
of payment and security with such other Term Loans, and shall be deemed to be
Term Loans for purposes of the Credit Agreement.

 

10.           Proposed Borrowing.  This Agreement represents Borrower’s request
to borrow 2018B Term Loans from the 2018B Term Lenders as follows (the “Proposed
Borrowing”):

 

(a)           Business Day of Proposed Borrowing:  September 27, 2012

 

(b)           Amount of Proposed Borrowing:  $750,000,000

 

(c)           Interest rate option:  LIBOR Loans with an initial Interest Period
of 1 month.

 

11.           Initial 2018B Term Lender.  The initial 2018B Term Lender
acknowledges and agrees that upon its execution of this Agreement and the making
of its 2018B Term Loan, that the initial 2018B Term Lender (to the extent it is
not already a Lender) shall become a “Lender” under, and for all purposes of,
the Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder.

 

12.           Borrower’s Certifications.  By its execution of this Agreement,
the Borrower hereby certifies that:

 

(i)            The representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date; and

 

(ii)           As of the 2012 September Joinder Effective Date and after giving
effect to the making of the 2018B Term Loans, no event has occurred and is
continuing or would result from the consummation of the proposed Borrowing
contemplated hereby that would constitute a Default or an Event of Default.

 

13.           Borrower Covenants.  By its execution of this Agreement, the
Borrower hereby covenants that:

 

(i)            within ninety (90) days after the 2012 September Joinder
Effective Date, unless waived or extended by the Administrative Agent in its
sole discretion, the applicable Credit Parties shall take all actions as may be
reasonably requested by the Administrative Agent (and that in any event are not
beyond the requirements set forth in

 

3

--------------------------------------------------------------------------------


 

Section 9.14 to the Credit Agreement) in order to ensure that the 2018B Term
Loans benefit from the Mortgages over the Mortgaged Properties.

 

14.           Notice.  For purposes of the Credit Agreement, the initial notice
address of the initial 2018B Term Lender shall be as set forth below its
signature below.

 

15.           Recordation of the 2018B Term Loans.  Upon execution and delivery
hereof, the Administrative Agent will record the 2018B Term Loans made by the
initial 2018B Term Lender in the Register.

 

16.           Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except in accordance with Section 13.1 of the Credit
Agreement.

 

17.           Entire Agreement.  This Agreement, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

18.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

19.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

 

20.           Conformed Credit Agreement.  For purposes of reference and
convenience only, attached as Exhibit B hereto is an unofficial conformed copy
of the Credit Agreement (with stricken text indicated textually in the same
manner as the following example: stricken text and added text indicated
textually in the same manner as the following example: double-underlined text)
which contains the changes to the Credit Agreement resulting from the
effectiveness of the 2018B Term Loans.  In the event of a conflict between the
attached conformed Credit Agreement and this Agreement, this Agreement shall
control.  Also, attached as Exhibit C hereto is the Form of Promissory Note
(2018B Term Loans), which is Exhibit K-8 to the conformed Credit Agreement copy.

 

21.           Effect of Agreement.  Except as expressly set forth herein,
(i) this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, any other Agent or the Letter of Credit
Issuing Bank, in each case under the Credit Agreement or any other Credit
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Credit Document.  Each and every term, condition,

 

4

--------------------------------------------------------------------------------


 

obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect.  Each Credit Party reaffirms its
obligations under the Credit Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents.  This Agreement
shall constitute a Credit Document for purposes of the Credit Agreement and from
and after the 2012 September Joinder Effective Date, all references to the
Credit Agreement in any Credit Document and all references in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as modified by this Agreement.  Each of the Credit
Parties hereby consents to this Agreement and confirms that all obligations of
such Credit Party under the Credit Documents to which such Credit Party is a
party shall continue to apply to the Credit Agreement as modified hereby.

 

22.           Counterparts.  This Agreement may be executed in counterparts,
including by facsimile or other electronic transmission, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first above
written.

 

 

 

FIRST DATA CORPORATION

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

 

Name: Michael A. Jacobs

 

 

Title:   Senior Vice President and Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

The following entities, each as Guarantor:

 

 

 

BANKCARD INVESTIGATIVE GROUP INC.

 

BUYPASS INCO CORPORATION

 

CALL INTERACTIVE HOLDINGS LLC

 

CARDSERVICE INTERNATIONAL, LLC

 

CESI HOLDINGS, INC.

 

CONCORD COMPUTING CORPORATION

 

CONCORD CORPORATE SERVICES, INC.

 

CONCORD EFS FINANCIAL SERVICES, INC.

 

CONCORD EFS, INC.

 

CONCORD EMERGING TECHNOLOGIES, INC.

 

CONCORD FINANCIAL TECHNOLOGIES, INC.

 

CONCORD ONE, LLC

 

CONCORD PAYMENT SERVICES, INC.

 

CONCORD PROCESSING, INC.

 

CONCORD TRANSACTION SERVICES, LLC

 

CTS HOLDINGS, LLC

 

CTS, INC.

 

FIRST DATA TRANSPORTATION SERVICES INC.

 

EPSF CORPORATION

 

FDFS HOLDINGS, LLC

 

FDGS GROUP, LLC

 

FDR IRELAND LIMITED

 

FDR LIMITED

 

FDR MISSOURI INC.

 

FDS HOLDINGS, INC.

 

FIRST DATA CAPITAL, INC.

 

FIRST DATA CARD SOLUTIONS, INC.

 

FIRST DATA COMMERCIAL SERVICES HOLDINGS, INC.

 

FIRST DATA COMMUNICATIONS CORPORATION

 

FIRST DATA EC, LLC

 

FIRST DATA GOVERNMENT SOLUTIONS, INC.

 

FIRST DATA GOVERNMENT SOLUTIONS, LP

 

FIRST DATA LATIN AMERICA INC.

 

FIRST DATA MERCHANT SERVICES CORPORATION

 

FIRST DATA MERCHANT SERVICES NORTHEAST, LLC

 

FIRST DATA MERCHANT SERVICES SOUTHEAST, L.L.C.

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

 

Name: Michael A. Jacobs

 

 

Title: Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

The following entities, each as Guarantor:

 

 

 

FIRST DATA MOBILE HOLDINGS, INC.

 

FIRST DATA PAYMENT SERVICES, LLC

 

FIRST DATA REAL ESTATE HOLDINGS L.L.C.

 

FIRST DATA RESOURCES, LLC

 

FIRST DATA RETAIL ATM SERVICES L.P.

 

FIRST DATA SECURE LLC

 

FIRST DATA SOLUTIONS INC.

 

FIRST DATA TECHNOLOGIES, INC.

 

FIRST DATA VOICE SERVICES

 

FSM SERVICES INC.

 

FUNDSXPRESS, INC.

 

FUNDSXPRESS FINANCIAL NETWORK, INC.

 

GIFT CARD SERVICES, INC.

 

GRATITUDE HOLDINGS LLC

 

INSTANT CASH SERVICES, LLC

 

LINKPOINT INTERNATIONAL, INC.

 

LOYALTYCO LLC

 

MAS INCO CORPORATION

 

MAS OHIO CORPORATION

 

MONEY NETWORK FINANCIAL, LLC

 

NATIONAL PAYMENT SYSTEMS INC.

 

NEW PAYMENT SERVICES, INC.

 

PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC

 

PAYSYS INTERNATIONAL, INC.

 

REMITCO LLC

 

SAGEBRUSH HOLDINGS LLC

 

SIZE TECHNOLOGIES, INC.

 

STAR NETWORKS, INC.

 

STAR PROCESSING, INC.

 

STAR SYSTEMS ASSETS, INC.

 

STAR SYSTEMS, INC.

 

STAR SYSTEMS, LLC

 

STRATEGIC INVESTMENT ALTERNATIVES LLC

 

TASQ LLC

 

TASQ TECHNOLOGY, INC.

 

TELECHECK INTERNATIONAL, INC.

 

TELECHECK PITTSBURGH/WEST VIRGINIA, INC.

 

TRANSACTION SOLUTIONS, LLC

 

UNIFIED MERCHANT SERVICES

 

VALUELINK, LLC

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

 

Name: Michael A. Jacobs

 

 

Title: Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

TELECHECK SERVICES, INC., as Guarantor

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

 

Name: Stanley J. Andersen

 

 

Title: Assistant Secretary

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title:   Director

 

 

 

 

 

 

 

By:

/s/ Tyler R. Smith

 

 

Name: Tyler R. Smith

 

 

Title:   Associate

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

Consented to by:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title:   Director

 

 

 

 

 

 

 

By:

/s/ Tyler R. Smith

 

 

Name: Tyler R. Smith

 

 

Title:   Associate

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of 2018B Term Lender

 

Type of Commitment

 

 

Amount

 

Credit Suisse AG, Cayman Islands Branch

 

New Term Loan Commitment

 

 

$

750,000,000

 

 

 

 

 

Total:

$

750,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Conditions

 

This Agreement shall become effective upon the satisfaction each of the
following conditions:

 

a)              the Administrative Agent shall have received counterparts of
this Agreement executed by the Administrative Agent, Borrower, the Guarantors
and initial 2018B Term Lender;

 

b)             the Administrative Agent shall have received from Borrower a
certificate of an Authorized Officer of the Borrower (i) confirming that the
conditions set forth in clauses (i) and (ii) of the second proviso to
Section 2.14(a) of the Credit Agreement are satisfied and (ii) containing
calculations (in reasonable detail) demonstrating compliance with the financial
test described in Section 10.10 of the Credit Agreement;

 

c)              the Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Credit Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (where relevant) of each Credit Party as of
a recent date, from such Secretary of State or similar Governmental Authority
and (ii) a certificate of an Authorized Officer of each Credit Party dated the
2012 September Joinder Effective Date and certifying (A) that attached thereto
is a true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Credit Party as in effect on the 2012
September Joinder Effective Date, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Credit Party authorizing the execution,
delivery and performance of the Credit Documents to which such Person is a
party, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect, (C) that the certificate or articles of
incorporation or organization of such Credit Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Credit Document on behalf of
such Credit Party and countersigned by another officer as to the incumbency and
specimen signature of an Authorized Officer executing the certificate pursuant
to clause (ii) above;

 

d)             the Engagement Parties (as defined in that certain Engagement
Letter dated September 13, 2012 to which the Borrower is a party) shall have
been paid such fees as such Engagement Parties and the Borrower have separately
agreed to and Borrower shall have paid all reasonable out of pocket costs and
expenses of such Engagement Parties and the Administrative Agent in connection
with the preparation, negotiation and execution of this Agreement (including the
reasonable fees and expenses of Cahill Gordon & Reindel LLP as counsel to the
Administrative Agent);

 

e)              the Administrative Agent shall have received from each of
(i) Simpson Thacher & Bartlett LLP, New York counsel to the Borrower,
(ii) Holland & Hart LLP, Nevada counsel to the Borrower, (iii) Sidley Austin
LLP, California counsel to the Borrower, (iv) Faegre Baker Daniels LLP, Colorado
counsel to the Borrower, (v) Fox Rothschild

 

--------------------------------------------------------------------------------


 

LLP, Florida and Pennsylvania counsel to the Borrower, (vi) Bass, Berry & Sims
PLC, Tennessee counsel to the Borrower and (vii) Sutherland Asbill & Brennan
LLP, Texas and Georgia counsel to the Borrower, or, in any such case, from such
other counsel acceptable to the Administrative Agent, an executed legal opinion
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent;

 

f)                the Administrative Agent, for the account of each 2018B Term
Lender, shall have received all Closing Fees payable by the Company on the
aggregate principal amount of 2018B Term Loans made on the 2012
September Joinder Effective Date; and

 

g)             the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Credit Party relating thereto) and if any such
Mortgaged Property is located in a special flood hazard area, evidence of flood
insurance as required under the Flood Insurance Laws.  For purposes of the
foregoing, “Flood Insurance Laws” means, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Conformed Credit Agreement

 

--------------------------------------------------------------------------------


 

UNOFFICIAL MARKED VERSION

REFLECTING CHANGES

PURSUANT TO 2012 SEPTEMBER JOINDER AGREEMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

$14,000,000,000

 

€709,219,858.16

 

CREDIT AGREEMENT(1)

 

Dated as of September 24, 2007

 

as Amended and Restated as of September 28, 2007

 

among

 

FIRST DATA CORPORATION,
as the Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent, Swingline Lender
and Letter of Credit Issuer,

 

CITIBANK, N.A.,

 

as Syndication Agent,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,
CITIGROUP GLOBAL MARKETS, INC.,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
HSBC SECURITIES (USA) INC.,
LEHMAN BROTHERS INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Bookrunners

 

 

 

--------------------------------------------------------------------------------

(1)This marked version is marked against the amended and restated credit
agreement, dated as of September 28, 2007 (the “2007 ARCA”) conformed to reflect
the Amendment Agreement, dated as of August 10, 2010 (the “Amendment”), the 2011
Extension Amendment, dated as of March 24, 2011 (the “Extension Amendment”), the
2012 Extension Amendment, dated as of March 13, 2012 (the “2012 Extension
Amendment”), and the 2012 September Joinder Agreement, dated as of September 27,
2012 (the “2012 September Joinder Agreement”).  The 2007 ARCA, conformed to
reflect the Amendment, the Extension Amendment, the 2012 Extension Amendment and
2012 September Joinder Agreement, is herein referred to as the “Conformed
Document.”  This Conformed Document is provided for convenience only.  In the
event of any conflict between this Conformed Document and any of the 2007 ARCA,
the Amendment, the Extension Amendment, the 2012 Extension Amendment or the 2012
September Joinder Agreement, the 2007 ARCA, the Amendment, the Extension
Amendment, the 2012 Extension Amendment and the 2012 September Joinder Agreement
shall control.

 

--------------------------------------------------------------------------------


 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

Definitions

 

3

1.1.

Defined Terms

 

3

1.2.

Other Interpretive Provisions

 

64

1.3.

Accounting Terms

 

65

1.4.

Rounding

 

65

1.5.

References to Agreements, Laws, Etc.

 

65

1.6.

Exchange Rates

 

65

 

 

 

 

SECTION 2.

Amount and Terms of Credit

 

6566

2.1.

Commitments

 

6566

2.2.

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

72

2.3.

Notice of Borrowing

 

72

2.4.

Disbursement of Funds

 

74

2.5.

Repayment of Loans; Evidence of Debt

 

7475

2.6.

Conversions and Continuations

 

7980

2.7.

Pro Rata Borrowings

 

8081

2.8.

Interest

 

81

2.9.

Interest Periods

 

8182

2.10.

Increased Costs, Illegality, Etc.

 

82

2.11.

Compensation

 

84

2.12.

Change of Lending Office

 

8485

2.13.

Notice of Certain Costs

 

8485

2.14.

Incremental Facilities

 

85

2.15.

Permitted Debt Exchanges

 

89

 

 

 

 

SECTION 3.

Letters of Credit

 

91

3.1.

Letters of Credit

 

91

3.2.

Letter of Credit Requests

 

9293

3.3.

Letter of Credit Participations

 

94

3.4.

Agreement to Repay Letter of Credit Drawings

 

9697

3.5.

Increased Costs

 

9798

3.6.

New or Successor Letter of Credit Issuer

 

9899

3.7.

Role of Letter of Credit Issuer

 

99100

3.8.

Cash Collateral

 

100

3.9.

Applicability of ISP and UCP

 

100101

3.10.

Conflict with Issuer Documents

 

100101

3.11.

Letters of Credit Issued for Restricted Subsidiaries

 

100101

 

 

 

 

SECTION 4.

Fees; Commitments

 

101

4.1.

Fees

 

101

4.2.

Voluntary Reduction of Revolving Credit Commitments

 

102103

4.3.

Mandatory Termination of Commitments

 

103104

 

 

 

 

SECTION 5.

Payments

 

104

5.1.

Voluntary Prepayments

 

104

5.2.

Mandatory Prepayments

 

105

5.3.

Method and Place of Payment

 

108

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

5.4.

Net Payments

 

109

5.5.

Computations of Interest and Fees

 

111112

5.6.

Limit on Rate of Interest

 

111112

 

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing

 

112

6.1.

Credit Documents

 

112113

6.2.

Collateral

 

112113

6.3.

Legal Opinions

 

113

6.4.

[Reserved]

 

113

6.5.

Equity Investments

 

113

6.6.

Closing Certificates

 

113114

6.7.

Authorization of Proceedings of Each Credit Party

 

113114

6.8.

Fees

 

113114

6.9.

Representations and Warranties

 

114

6.10.

Solvency Certificate

 

114

6.11.

Merger

 

114

6.12.

Patriot Act

 

114

 

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

 

114

7.1.

No Default; Representations and Warranties

 

114115

7.2.

Notice of Borrowing; Letter of Credit Request

 

114115

 

 

 

 

SECTION 8.

Representations, Warranties and Agreements

 

115

8.1.

Corporate Status

 

115

8.2.

Corporate Power and Authority

 

115

8.3.

No Violation

 

115116

8.4.

Litigation

 

116

8.5.

Margin Regulations

 

116

8.6.

Governmental Approvals

 

116

8.7.

Investment Company Act

 

116

8.8.

True and Complete Disclosure

 

116

8.9.

Financial Condition; Financial Statements

 

116117

8.10.

Tax Matters

 

117

8.11.

Compliance with ERISA

 

117

8.12.

Subsidiaries

 

118

8.13.

Intellectual Property

 

118

8.14.

Environmental Laws

 

118

8.15.

Properties

 

118119

8.16.

Solvency

 

118119

 

 

 

 

SECTION 9.

Affirmative Covenants

 

119

9.1.

Information Covenants

 

119

9.2.

Books, Records and Inspections

 

121122

9.3.

Maintenance of Insurance

 

122

9.4.

Payment of Taxes

 

122123

9.5.

Consolidated Corporate Franchises

 

122123

9.6.

Compliance with Statutes, Regulations, Etc.

 

123

9.7.

ERISA

 

123

9.8.

Maintenance of Properties

 

123124

9.9.

Transactions with Affiliates

 

123124

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

9.10.

End of Fiscal Years; Fiscal Quarters

 

124

9.11.

Additional Guarantors and Grantors

 

124125

9.12.

Pledge of Additional Stock and Evidence of Indebtedness

 

124125

9.13.

Use of Proceeds

 

125

9.14.

Further Assurances

 

125126

 

 

 

 

SECTION 10.

Negative Covenants

 

126

10.1.

Limitation on Indebtedness

 

126127

10.2.

Limitation on Liens

 

132

10.3.

Limitation on Fundamental Changes

 

135

10.4.

Limitation on Sale of Assets

 

136137

10.5.

Limitation on Investments

 

138139

10.6.

Limitation on Dividends

 

141

10.7.

Limitations on Debt Payments and Amendments

 

143144

10.8.

Limitations on Sale Leasebacks

 

144145

10.9.

Changes in Business

 

144145

10.10.

Consolidated Senior Secured Debt to Consolidated EBITDA Ratio

 

144145

 

 

 

 

SECTION 11.

Events of Default

 

145

11.1.

Payments

 

145

11.2.

Representations, Etc.

 

145146

11.3.

Covenants

 

145146

11.4.

Default Under Other Agreements

 

145146

11.5.

Bankruptcy, Etc.

 

146

11.6.

ERISA

 

146147

11.7.

Guarantee

 

147

11.8.

Pledge Agreement

 

147

11.9.

Security Agreement

 

147

11.10.

Mortgages

 

147

11.11.

Judgments

 

147148

11.12.

Change of Control

 

147148

11.13.

Subordination

 

147148

11.14.

Application of Proceeds

 

148

11.15.

Right to Cure

 

149

 

 

 

 

SECTION 12.

The Agents

 

149150

12.1.

Appointment

 

149150

12.2.

Delegation of Duties

 

150

12.3.

Exculpatory Provisions

 

150

12.4.

Reliance by Agents

 

150151

12.5.

Notice of Default

 

151

12.6.

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

 

151152

12.7.

Indemnification

 

152

12.8.

Agents in Their Individual Capacities

 

152153

12.9.

Successor Agents

 

153

12.10.

Withholding Tax

 

153154

12.11.

[Reserved]

 

154

12.12.

Agents Under Security Documents and Guarantee

 

154

12.13.

Right to Realize on Collateral and Enforce Guarantee

 

154

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

SECTION 13.

Miscellaneous

 

154155

13.1.

Amendments, Waivers and Releases

 

154155

13.2.

Notices

 

158

13.3.

No Waiver; Cumulative Remedies

 

158159

13.4.

Survival of Representations and Warranties

 

158159

13.5.

Payment of Expenses; Indemnification

 

158159

13.6.

Successors and Assigns; Participations and Assignments

 

159160

13.7.

Replacements of Lenders Under Certain Circumstances

 

164

13.8.

Adjustments; Set-off

 

164165

13.9.

Counterparts

 

165

13.10.

Severability

 

165

13.11.

Integration

 

165

13.12.

GOVERNING LAW

 

165166

13.13.

Submission to Jurisdiction; Waivers

 

165166

13.14.

Acknowledgments

 

166

13.15.

WAIVERS OF JURY TRIAL

 

167

13.16.

Confidentiality

 

167

13.17.

Direct Website Communications

 

167168

13.18.

USA PATRIOT Act

 

169

13.19.

Judgment Currency

 

169

13.20.

Payments Set Aside

 

169170

13.21.

Acknowledgements Relating to the Amendment Effective Date

 

169170

 

SCHEDULES

 

Schedule 1.1(a)

Existing Secured Letters of Credit

Schedule 1.1(b)

Mortgaged Properties

Schedule 1.1(c)

Commitments and Addresses of Lenders

Schedule 1.1(d)(i)

Excluded Subsidiaries

Schedule 1.1(g)

Debt Repayment

Schedule 1.1(i)

Existing Hedge Banks

Schedule 6.3

Local Counsels

Schedule 8.3

Conflicts

Schedule 8.4

Litigation

Schedule 8.12

Subsidiaries

Schedule 9.9

Closing Date Affiliate Transactions

Schedule 9.14(d)

Post-Closing Actions

Schedule 10.1

Closing Date Indebtedness

Schedule 10.2

Closing Date Liens

Schedule 10.4

Scheduled Dispositions

Schedule 10.5

Closing Date Investments

Schedule 13.2

Notice Addresses

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS(2)

 

Exhibit A

Form of Joinder Agreement

Exhibit B

Form of Guarantee

Exhibit C

Form of Mortgage (Real Property)

Exhibit D

Form of Perfection Certificate

Exhibit E

Form of Pledge Agreement

Exhibit F

Form of Security Agreement

Exhibit G

Form of Letter of Credit Request

Exhibit H-1

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

Exhibit H-2

Form of Legal Opinion of General Counsel

Exhibit I

Form of Credit Party Closing Certificate

Exhibit J

Form of Assignment and Acceptance

Exhibit K-1-A

Form of Promissory Note (Initial Tranche B-1 Term Loans)

Exhibit K-1-B

Form of Promissory Note (Initial Tranche B-2 Term Loans)

Exhibit K-1-C

Form of Promissory Note (Initial Tranche B-3 Term Loans)

Exhibit K-2

Form of Promissory Note (Delayed Draw Term Loans)

Exhibit K-3-A

Form of Promissory Note (2013 Revolving Credit Loans and 2013 Swingline Loans)

Exhibit K-3-B

Form of Promissory Note (2016 Revolving Credit Loans and 2016 Swingline Loans)

Exhibit K-4-A

Form of Promissory Note (Euro Tranche B-1 Term Loans)

Exhibit K-4-B

Form of Promissory Note (Euro Tranche B-2 Term Loans)

Exhibit K-5-A

Form of Promissory Note (2018 Dollar Term Loans)

Exhibit K-5-B

Form of Promissory Note (2018 Euro Term Loans)

Exhibit K-6-A

Form of Promissory Note (2017 Dollar Term Loans)

Exhibit K-6-B

Form of Promissory Note (2017 Euro Term Loans)

Exhibit K-7-A

Form of Promissory Note (2017B Dollar Term Loans)

Exhibit K-7-B

Form of Promissory Note (2017B Euro Term Loans)

Exhibit K-8

Form of Promissory Note (2018B Term Loans)

Exhibit L

Form of First Lien Intercreditor Agreement

Exhibit M

Form of Second Lien Intercreditor Agreement

 

--------------------------------------------------------------------------------

(2)                                  Schedules (other than Schedule 1.1(c)) and
Exhibits (other than Exhibit K-6 are not being amended or restated.

 

v

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT, dated as of September 24, 2007, as amended and restated as of
September 28, 2007, as amended, restated, supplemented or otherwise modified
from time to time, among FIRST DATA CORPORATION, a Delaware corporation (the
“Company” or the “Borrower”), the lending institutions from time to time parties
hereto (each a “Lender” and, collectively, the “Lenders”), CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent, Swingline Lender and Letter of Credit
Issuer (such terms and each other capitalized term used but not defined in this
preamble having the meaning provided in Section 1), CITIBANK, N.A., as
Syndication Agent, and CREDIT SUISSE SECURITIES (USA) LLC, CITIGROUP GLOBAL
MARKETS, INC., DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS CREDIT PARTNERS
L.P., HSBC SECURITIES (USA) INC., LEHMAN BROTHERS INC. and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers and Bookrunners.

 

WHEREAS, Borrower, the Lenders party thereto (the “Original Lenders”), Credit
Suisse, Cayman Islands Branch, as administrative agent, swingline lender and
letter of credit issuer, Citibank N.A., as syndication agent and Credit Suisse
Securities (USA) LLC, Citigroup Global Markets, Inc., Deutsche Bank Securities
Inc., Goldman Sachs Credit Partners L.P., HSBC Securities (USA) Inc., Lehman
Brothers Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint
lead arrangers and bookrunners, originally entered into this Agreement on
September 24, 2007 (the “Original Credit Agreement”) and the parties hereto
desire to amend and restate this Agreement on and subject to the terms and
conditions set forth herein;

 

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance therewith, the “Acquisition Agreement”), dated as of April 1,
2007, by and among the Company, Holdings and Merger Sub, Merger Sub merged with
and into the Company (the “Merger”), with the Company surviving the Merger as a
wholly-owned Subsidiary of Holdings;

 

WHEREAS, to fund, in part, the Merger, the Sponsor and the other Initial
Investors contributed an amount in cash to Holdings and/or a direct or indirect
parent thereof in exchange for Stock and Stock Equivalents (which cash was
contributed to the Borrower in exchange for common Stock of the Borrower) (such
contribution, the “Equity Investments”), which was no less than 22.5% of the
aggregate pro forma capitalization of the Borrower on the Original Closing Date
(the “Minimum Equity Amount”);

 

WHEREAS, to consummate the transactions contemplated by the Acquisition
Agreement, the Borrower entered into (a) a senior unsecured interim loan
agreement, dated as of the Original Closing Date, by and among the Borrower, the
lenders from time to time parties thereto, Citibank, N.A., as administrative
agent, Credit Suisse, Cayman Islands Branch, as syndication agent, and Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Credit Partners L.P., HSBC Securities (USA) Inc.,
Lehman Brothers Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and bookrunners (as the same may be amended, supplemented
or otherwise modified from time to time in accordance therewith, the “Senior
Interim Loan Agreement”), pursuant to which the Borrower borrowed senior
unsecured loans in an aggregate principal amount of $6,500,000,000, which
consisted of (a) $3,750,000,000 of senior interim cash pay loans (the “Senior
Interim Cash Pay Loans”) and (b) $2,750,000,000 of senior interim PIK loans (the
“Senior Interim PIK Loans” and, together with the Senior Interim Cash Pay Loans,
the “Senior Interim Loans”); and (b) a senior subordinated interim loan
agreement, dated as of the Original Closing Date, by and among the Borrower, the
lenders from time to time parties thereto, Citibank, N.A., as administrative
agent, Credit Suisse, Cayman Islands Branch, as syndication agent, and Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Credit Partners L.P., HSBC Securities (USA) Inc.,
Lehman Brothers Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and bookrunners (as the same may be amended,

 

--------------------------------------------------------------------------------


 

supplemented or otherwise modified from time to time in accordance therewith,
the “Senior Subordinated Interim Loan Agreement”), pursuant to which the
Borrower borrowed term loans in an aggregate principal amount of $2,500,000,000
(the “Senior Subordinated Interim Loans”);

 

WHEREAS, in connection with the foregoing, (I) the Original Lenders extended
credit in the form of (a) Initial Term Loans to the Borrower on the Original
Closing Date in Dollars, in an aggregate principal amount of $11,775,000,000,
(b) Euro Tranche Term Loans to the Borrower on the Original Closing Date in
Euro, in an aggregate principal amount of €709,219,858.16, (c) Delayed Draw Term
Loans made available to the Borrower at any time and from time to time prior to
the Delayed Draw Term Loan Commitment Termination Date in Dollars an aggregate
principal amount at any time outstanding not in excess of $225,000,000 and (d)
Revolving Credit Loans made available to the Borrower at any time and from time
to time prior to the Revolving Credit Maturity Date in Dollars and Alternative
Currencies, in an aggregate Dollar Equivalent principal amount at any time
outstanding not in excess of $2,000,000,000 less the sum of (i) the aggregate
Letters of Credit Outstanding at such time and (ii) the aggregate principal
amount of all Swingline Loans outstanding at such time, and (II) the Letter of
Credit Issuer shall issue Letters of Credit at any time and from time to time
prior to the L/C Maturity Date, in Dollars and Alternative Currencies in an
aggregate Stated Amount at any time outstanding not in excess of $500,000,000
and (III)  the Swingline Lender shall extend credit in the form of Swingline
Loans at any time and from time to time prior to the Swingline Maturity Date, in
Dollars, in an aggregate principal amount at any time outstanding not in excess
of $250,000,000;

 

WHEREAS, the proceeds of the Initial Term Loans, Euro Tranche Term Loans and up
to $200,000,000 of Revolving Credit Loans were used by the Borrower, together
with (a) the net proceeds of the Senior Interim Loans and Senior Subordinated
Interim Loans, (b) the net proceeds of the Equity Investments on the Original
Closing Date (or, in the case of the Debt Repayment, such later date as may be
necessary to effect the Debt Repayments in accordance with the tender offers
therefor) solely to effect the Merger, to effect the Debt Repayments and to pay
Transaction Expenses.  Proceeds of Revolving Credit Loans and Swingline Loans
will be used by the Borrower on or after the Original Closing Date for working
capital general corporate purposes (including Permitted Acquisitions).  Letters
of Credit will be used by the Borrower for general corporate purposes.  Proceeds
of the Delayed Draw Term Loans will be used by the Borrower and its Subsidiaries
to refinance certain existing indebtedness not tendered on or before the
Original Closing Date; and

 

WHEREAS, the parties hereto desire to amend and restate the Original Credit
Agreement in its entirety on the Amendment Effective Date to, inter alia,
(i) effect a reallocation of the Initial Tranche B-1 Term Loan Commitments and
Initial Tranche B-2 Term Loan Commitments as reflected on Schedule 1.1(c) hereto
and (ii) subdivide the Euro Tranche Term Loan Commitments into Euro Tranche B-1
Term Loan Commitments and Euro Tranche B-2 Term Loan Commitments in the
aggregate principal amounts set forth in Schedule 1.1(c);

 

WHEREAS, the parties hereto have agreed to amend and restate the Original Credit
Agreement in its entirety to read as set forth in this Agreement, and it has
been agreed by the parties to the Original Credit Agreement that the Loans and
any Letters of Credit outstanding as of the Amendment Effective Date and other
“Obligations” under (and as defined herein) the Original Credit Agreement
(including indemnities) shall be governed by and deemed to be outstanding under
this Agreement with the intent that the terms of this Agreement shall supersede
the terms of the Original Credit Agreement (which shall hereafter have no
further effect upon the parties thereto other than with respect to any action,
event, representation, warranty or covenant occurring, made or applying prior to
the Amendment Effective Date), and all references to the Original Credit
Agreement in any Credit Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof; provided that (1) the grants of security interests, Mortgages
and Liens under and

 

2

--------------------------------------------------------------------------------


 

pursuant to the Credit Documents shall continue unaltered to secure, guarantee,
support and otherwise benefit the Obligations under the Original Credit
Agreement of the Borrower and the other Credit Parties under this Agreement and
each other Credit Document shall continue in full force and effect in accordance
with its terms except as expressly amended thereby or hereby, and the parties
hereto hereby ratify and confirm the terms thereof as being in full force and
effect and unaltered by this Agreement and (2) it is agreed and understood that
this Agreement does not constitute a novation, satisfaction, payment or
reborrowing of any Obligation under the Original Credit Agreement or any other
Credit Document except as expressly modified by this Agreement, nor does it
operate as a waiver of any right, power or remedy of any Lender under any Credit
Document (other than the Original Credit Agreement);

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Original Credit Agreement, and the Original Credit Agreement is hereby amended
and restated in its entirety as follows:

 

SECTION 1.                                          Definitions

 

1.1.                              Defined Terms.

 

(a)                                  As used herein, the following terms shall
have the meanings specified in this Section 1.1 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

 

“2011 Extension Amendment” shall mean the Extension Amendment dated March 24,
2011 among First Data Corporation, the other Credit Parties party thereto, the
Administrative Agent and the Extending Lenders party thereto.

 

“2011 Extension Effective Date” shall have the meaning provided in Section 5 of
the Extension Amendment.

 

“2011 Revolving Credit Extension” shall have the meaning provided in
Section 2(a) of the 2011 Extension Amendment.

 

“2011 Term Loan Extension” shall have the meaning provided in Section 1(a) of
the Extension Amendment.

 

“2012 August Extension Amendment” shall mean the Extension Amendment dated
August 16, 2012 among First Data Corporation, the other Credit Parties party
thereto, the Administrative Agent and the Extending Lenders party thereto.

 

“2012 August Extension Effective Date” shall have the meaning provided in
Section 4(b) of the 2012 August Extension Amendment.

 

“2012 August Term Loan Extension” shall have the meaning provided in
Section 1(a) of the 2012 August Extension Amendment.

 

“2012 Extension Amendment” shall mean the Extension Amendment dated March 13,
2012 among First Data Corporation, the other Credit Parties party thereto, the
Administrative Agent, the Extending Lenders party thereto and the Required
Lenders.

 

“2012 Extension Effective Date” shall have the meaning provided in
Section 5(b) of the 2012 Extension Amendment.

 

3

--------------------------------------------------------------------------------


 

“2012 September Joinder Agreement” shall mean the Joinder Agreement dated
September 27, 2012 among First Data Corporation, the other Credit Parties party
thereto, the Administrative Agent and the New Loan Lenders party thereto.

 

“2012 September Joinder Effective Date” shall have the meaning provided in the
2012 September Joinder Agreement.

 

“2012 Term Loan Extension” shall have the meaning provided in Section 1(a) of
the 2012 Extension Amendment.

 

“2013 Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total 2013 Revolving Credit Commitment over (b) the sum of
(i) the aggregate Dollar Equivalent principal amount of all 2013 Revolving
Credit Loans (but not Swingline Loans) then outstanding and (ii) the aggregate
Letters of Credit Outstanding under the 2013 Revolving Credit Commitment.

 

“2013 Letter of Credit Fee” shall have the meaning provided in
Section 4.1(c)(i).

 

“2013 Multicurrency Sublimit” shall mean, at any date, the lesser of
(x) $500,000,000 less any amounts outstanding under the 2016 Multicurrency
Sublimit and (y) the aggregate 2013 Revolving Credit Commitments at such date.

 

“2013 Revolving Credit Commitment” shall mean, (a) with respect to each 2013
Revolving Credit Lender on the 2011 Extension Effective Date that does not
execute the 2011 Extension Amendment as an Extending Lender, the amount of the
Revolving Credit Commitment of such 2013 Revolving Credit Lender which shall
terminate on the 2013 Revolving Credit Maturity Date, as such Revolving Credit
Commitment may be reduced from time to time pursuant to the terms hereof, (b) in
the case of any Lender that receives an assignment of any portion of a 2013
Revolving Credit Commitment that was held by a 2013 Revolving Credit Lender, the
amount specified as such Lender’s “Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total 2013 Revolving Credit Commitment, as such Revolving Credit Commitment may
be reduced from time to time pursuant to the terms hereof and (c) in the case of
any 2013 Revolving Credit Lender that increases its 2013 Revolving Credit
Commitment or becomes a New Revolving Loan Lender with respect to its 2013
Revolving Credit Commitment, in each case pursuant to Section 2.14, the amount
specified in the applicable Joinder Agreement, as such Revolving Credit
Commitment may be reduced from time to time pursuant to the terms hereof.  As of
the 2011 Extension Effective Date, the aggregate 2013 Revolving Credit
Commitments are $744,712,328.77.

 

“2013 Revolving Credit Commitment Percentage” shall mean at any time, for each
2013 Revolving Credit Lender, the percentage obtained by dividing (a) such
Lender’s 2013 Revolving Credit Commitment at such time by (b) the aggregate
amount of the 2013 Revolving Credit Commitments at such time; provided that at
any time when the 2013 Revolving Credit Commitment shall have been terminated,
each Lender’s 2013 Revolving Credit Commitment Percentage shall be the
percentage obtained by dividing (a) such Lender’s 2013 Revolving Credit Exposure
at such time by (b) the 2013 Revolving Credit Exposure of all Lenders at such
time.

 

“2013 Revolving Credit Exposure” shall mean, with respect to any 2013 Revolving
Credit Lender at any time, the sum of (a) the aggregate Dollar Equivalent amount
of the principal amount of 2013 Revolving Credit Loans of such Lender then
outstanding, (b) such Lender’s Letter of Credit Exposure at such time in respect
of such Lender’s 2013 Revolving Credit Commitments and (c) such

 

4

--------------------------------------------------------------------------------


 

Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of all outstanding Swingline Loans at such time in respect of such
Lender’s 2013 Revolving Credit Commitments.

 

“2013 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2013 Revolving Credit Commitments.

 

“2013 Revolving Credit Lender” shall mean (a) as of the 2011 Extension Effective
Date, each Revolving Credit Lender with respect to any Revolving Credit
Commitment of such Lender (or a portion thereof) that has not been extended
pursuant to the 2011 Extension Amendment and whose name and the aggregate
principal amount of its Revolving Credit Commitment not so extended are set
forth on Schedule 1.1(c) to the 2011 Extension Amendment under the heading “2013
Revolving Credit Commitment” and (b) after the 2011 Extension Effective Date,
each Lender that holds a 2013 Revolving Credit Commitment.

 

“2013 Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

 

“2013 Revolving Credit Maturity Date” shall mean September 23, 2013 or, if such
date is not a Business Day, the next preceding Business Day.

 

“2013 Revolving Final Date” shall mean, with respect to 2013 Revolving Credit
Commitments and Letters of Credit, the date on which the 2013 Revolving Credit
Commitments shall have terminated, no 2013 Revolving Credit Loans shall be
outstanding and the 2013 Revolving Credit Lenders shall have no more Letter of
Credit Exposure.

 

“2013 Swingline Loan” shall mean any Swingline Loan made pursuant to the 2013
Revolving Credit Commitments.

 

“2014 Term Lender” shall mean, (a) as of the 2012 August Extension Effective
Date, each Term Lender with respect to any Term Loans of such Lender (or a
portion thereof) that has not been extended pursuant to the 2011 Extension
Amendment, the 2012 Extension Amendment or the 2012 August Extension Amendment
and whose name and the aggregate principal amount of its Term Loans not so
extended are set forth on Schedule 1.1(c) of the 2012 August Extension Amendment
under the heading “2014 Term Loan Amount” (for each such Lender, the “2014 Term
Loan Amount”) and (b) after the 2012 August Extension Effective Date, each
Lender that holds a 2014 Term Loan.

 

“2014 Term Loan” shall mean a Term Loan the maturity of which is the 2014 Term
Loan Maturity Date.  The aggregate amount of the Dollar Equivalent of the 2014
Term Loans as of the 2012 August Extension Effective Date is $3,087,298,419.62.

 

“2014 Term Loan Amount” shall have the meaning provided in the definition of
“2014 Term Lender”.

 

“2014 Term Loan Facility” shall mean the 2014 Term Loans.

 

“2014 Term Loan Maturity Date” shall mean the Initial Term Loan Maturity Date.

 

“2016 Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total 2016 Revolving Credit Commitment over (b) the sum of
(i) the aggregate Dollar Equivalent principal amount of all 2016 Revolving
Credit Loans (but not Swingline Loans) then outstanding and (ii) the aggregate
Letters of Credit Outstanding under the 2016 Revolving Credit Commitment.

 

5

--------------------------------------------------------------------------------


 

“2016 Letter of Credit Fee” shall have the meaning provided in
Section 4.1(c)(ii).

 

“2016 Multicurrency Sublimit” shall mean, at any date, the lesser of
(x) $500,000,000 less any amounts outstanding under the 2013 Multicurrency
Sublimit and (y) the aggregate 2016 Revolving Credit Commitments at such date.

 

“2016 Revolving Credit Commitment” shall mean, (a) with respect to each 2016
Revolving Credit Lender on the 2011 Extension Effective Date, the amount set
forth on Schedule 1.1(c) to the 2011 Extension Amendment under the heading “2016
Revolving Credit Commitment”, as such Revolving Credit Commitment may be reduced
from time to time pursuant to the terms hereof, (b) in the case of any Lender
that receives an assignment of any portion of a 2016 Revolving Credit Commitment
that was held by a 2016 Revolving Credit Lender, the amount specified as such
Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total 2016 Revolving Credit
Commitment, as such Revolving Credit Commitment may be reduced from time to time
pursuant to the terms hereof and (c) in the case of any 2016 Revolving Credit
Lender that increases its 2016 Revolving Credit Commitment or becomes a New
Revolving Loan Lender with respect to its 2016 Revolving Credit Commitment, in
each case pursuant to Section 2.14, the amount specified in the applicable
Joinder Agreement, as such Revolving Credit Commitment may be reduced from time
to time pursuant to the terms hereof.  As of the 2011 Extension Effective Date,
the aggregate 2016 Revolving Credit Commitments are $1,004,230,136.98.

 

“2016 Revolving Credit Commitment Percentage” shall mean at any time, for each
2016 Revolving Credit Lender, the percentage obtained by dividing (a) such
Lender’s 2016 Revolving Credit Commitment at such time by (b) the aggregate
amount of the 2016 Revolving Credit Commitments at such time; provided that at
any time when the 2016 Revolving Credit Commitment shall have been terminated,
each Lender’s 2016 Revolving Credit Commitment Percentage shall be the
percentage obtained by dividing (a) such Lender’s 2016 Revolving Credit Exposure
at such time by (b) the 2016 Revolving Credit Exposure of all Lenders at such
time.

 

“2016 Revolving Credit Exposure” shall mean, with respect to any 2016 Revolving
Credit Lender at any time, the sum of (a) the aggregate Dollar Equivalent amount
of the principal amount of 2016 Revolving Credit Loans of such Lender then
outstanding, (b) such Lender’s Letter of Credit Exposure at such time in respect
of such Lender’s 2016 Revolving Credit Commitments and (c) such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of all
outstanding Swingline Loans at such time in respect of such Lender’s 2016
Revolving Credit Commitments.

 

“2016 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2016 Revolving Credit Commitments.

 

“2016 Revolving Credit Lender” shall mean (a) as of the 2011 Extension Effective
Date, each Revolving Credit Lender with respect to any Revolving Credit
Commitment of such Lender (or a portion thereof) that have not been extended
pursuant to the 2011 Extension Amendment and whose name and the aggregate
principal amount of its Revolving Credit Commitment not so extended are set
forth on Schedule 1.1(c) to the 2011 Extension Amendment under the heading “2016
Revolving Credit Commitment” and (b) after the 2011 Extension Effective Date,
each Lender that holds a 2016 Revolving Credit Commitment.

 

“2016 Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

 

6

--------------------------------------------------------------------------------


 

“2016 Revolving Credit Maturity Date” shall mean the earliest of (i) June 24,
2015 (or, if such date is not a Business Day, the next preceding Business Day),
if on such date the aggregate outstanding principal amount of the Borrower’s
9.875% Senior Notes due 2015 and 10.55% Senior Notes due 2015 exceeds $750.0
million, (ii) December 31, 2015 (or, if such date is not a Business Day, the
next preceding Business Day), if on such date the aggregate outstanding
principal amount of the Borrower’s 11.25% Senior Subordinated Notes due 2016
exceeds $750.0 million and (iii) September 24, 2016 (or, if such date is not a
Business Day, the next preceding Business Day).

 

“2016 Revolving Final Date” shall mean, with respect to 2016 Revolving Credit
Commitments and Letters of Credit, the date on which the 2016 Revolving Credit
Commitments shall have terminated, no 2016 Revolving Credit Loans shall be
outstanding and the 2016 Revolving Credit Lenders shall have no more Letter of
Credit Exposure.

 

“2016 Swingline Loan” shall mean any Swingline Loan made pursuant to the 2016
Revolving Credit Commitments.

 

“2017 Dollar Term Loan” shall mean an Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan, Initial Tranche B-3 Term Loan or Delayed Draw Term Loan
the maturity of which has been extended to the 2017 Term Loan Maturity Date
pursuant to the 2012 Extension Amendment.  The aggregate amount of the 2017
Dollar Term Loans as of the 2012 Extension Effective Date is $2,153,655,492.24.

 

“2017 Dollar Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(z).

 

“2017 Dollar Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“2017 Euro Term Loan” shall mean a Euro Tranche B-1 Term Loan or Euro Tranche
B-2 Term Loan the maturity of which has been extended to the 2017 Term Loan
Maturity Date pursuant to the 2012 Extension Amendment.  The aggregate amount of
the 2017 Euro Term Loans as of the 2012 Extension Effective Date is
€167,450,751.70.

 

“2017 Euro Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(z).

 

“2017 Euro Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“2017 Term Lender” shall mean, (a) as of the 2012 Extension Effective Date, each
Term Lender with respect to any 2014 Term Loans of such Lender (or a portion
thereof) that has been extended pursuant to the 2012 Extension Amendment and
whose name and the aggregate principal amount of its Term Loans so extended are
set forth on Schedule 1.1(c) to the 2012 Extension Amendment under the heading
“2017 Term Loan Amount” (for each such Lender, the “2017 Term Loan Amount”) and
(b) after the 2012 Extension Effective Date, each Lender that holds a 2017 Term
Loan.

 

“2017 Term Loan” shall mean a 2017 Dollar Term Loan or a 2017 Euro Term Loan, as
the case may be.

 

7

--------------------------------------------------------------------------------


 

“2017 Term Loan Amount” shall have the meaning provided in the definition of
“2017 Term Lender”.

 

“2017 Term Loan Facility” shall mean the 2017 Term Loans.

 

“2017 Term Loan Maturity Date” shall mean March 24, 2017 or, if such date is not
a Business Day, the next preceding Business Day.

 

“2017B Dollar Term Loan” shall mean an Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan, Initial Tranche B-3 Term Loan or Delayed Draw Term Loan
the maturity of which has been extended to the 2017B Term Loan Maturity Date
pursuant to the 2012 August Extension Amendment.  The aggregate amount of the
2017B Dollar Term Loans as of the 2012 August Extension Effective Date is
$282,164,014.99.

 

“2017B Dollar Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(aa).

 

“2017B Dollar Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“2017B Euro Term Loan” shall mean a Euro Tranche B-1 Term Loan or Euro Tranche
B-2 Term Loan the maturity of which has been extended to the 2017B Term Loan
Maturity Date pursuant to the 2012 August Extension Amendment.  The aggregate
amount of the 2017B Euro Term Loans as of the 2012 August Extension Effective
Date is €10,986,307.40.

 

“2017B Euro Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(aa).

 

“2017B Euro Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“2017B Term Lender” shall mean, (a) as of the 2012 August Extension Effective
Date, each Term Lender with respect to any 2014 Term Loans of such Lender (or a
portion thereof) that has been extended pursuant to the 2012 August Extension
Amendment and whose name and the aggregate principal amount of its Term Loans so
extended are set forth on Schedule 1.1(c) to the 2012 August Extension Amendment
under the heading “2017B Term Loan Amount” (for each such Lender, the “2017B
Term Loan Amount”) and (b) after the 2012 August Extension Effective Date, each
Lender that holds a 2017B Term Loan.

 

“2017B Term Loan” shall mean a 2017B Dollar Term Loan or a 2017B Euro Term Loan,
as the case may be.

 

“2017B Term Loan Amount” shall have the meaning provided in the definition of
“2017B Term Lender”.

 

“2017B Term Loan Facility” shall mean the 2017B Term Loans.

 

“2017B Term Loan Maturity Date” shall mean March 24, 2017 or, if such date is
not a Business Day, the next preceding Business Day.

 

8

--------------------------------------------------------------------------------


 

“2018 Dollar Term Loan” shall mean an Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan, Initial Tranche B-3 Term Loan or Delayed Draw Term Loan
the maturity of which has been extended to the 2018 Term Loan Maturity Date
pursuant to the 2011 Extension Amendment.  The aggregate amount of the 2018
Dollar Term Loans as of the 2011 Extension Effective Date is $4,250,017,089.16.

 

“2018 Dollar Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(y).

 

“2018 Dollar Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“2018 Euro Term Loan” shall mean a Euro Tranche B-1 Term Loan or Euro Tranche
B-2 Term Loan the maturity of which has been extended to the 2018 Term Loan
Maturity Date pursuant to the 2011 Extension Amendment.  The aggregate amount of
the 2018 Euro Term Loans as of the 2011 Extension Effective Date is
€311,197,526.32.

 

“2018 Euro Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(y).

 

“2018 Euro Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“2018 Term Lender” shall mean, (a) as of the 2011 Extension Effective Date, each
Term Lender with respect to any 2014 Term Loans of such Lender (or a portion
thereof) that has been extended pursuant to the 2011 Extension Amendment and
whose name and the aggregate principal amount of its Term Loans so extended are
set forth on Schedule 1.1(c) to the 2011 Extension Amendment under the heading
“2018 Term Loan Amount” (for each such Lender, the “2018 Term Loan Amount”) and
(b) after the 2011 Extension Effective Date, each Lender that holds a 2018 Term
Loan.

 

“2018 Term Loan” shall mean a 2018 Dollar Term Loan or a 2018 Euro Term Loan, as
the case may be.

 

“2018 Term Loan Amount” shall have the meaning provided in the definition of
“2018 Term Lender”.

 

“2018 Term Loan Facility” shall mean the 2018 Term Loans.

 

“2018 Term Loan Maturity Date” shall mean March 24, 2018 or, if such date is not
a Business Day, the next preceding Business Day.

 

“2018B Term Lender” shall mean, (a) as of the 2012 September Joinder Effective
Date, each Term Lender that has made a 2018B Term Loan and whose name and the
aggregate principal amount of its 2018B Term Loans so made are set forth on
Schedule A to the 2012 September Joinder Amendment under the heading “Amount”
and (b) after the 2012 September Joinder Effective Date, each Lender that holds
a 2018B Term Loan.

 

“2018B Term Loan” shall mean a term loan made pursuant to the 2012
September Joinder Agreement.  The aggregate amount of the 2018B Term Loans as of
the 2012 September Joinder Effective Date is $750,000,000.00.

 

9

--------------------------------------------------------------------------------


 

“2018B Term Loan Facility” shall mean the 2018B Term Loans.

 

“2018B Term Loan Maturity Date” shall mean September 24, 2018 or, if such date
is not a Business Day, the next preceding Business Day.

 

“ABR” shall mean for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate”.  The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the ABR due to a change in such rate
announced by the Administrative Agent or in the Federal Funds Effective Rate
shall take effect at the opening of business on the day specified in the
announcement of such change.

 

“ABR Loan” shall mean each Loan bearing interest based on the ABR and, in any
event, shall (i) include all Swingline Loans and (ii) exclude all Loans
denominated in Alternative Currencies.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”

 

“Acquisition Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

“Additional Swingline Lender” shall mean any lender of Additional Swingline
Loans hereunder.

 

“Additional Swingline Loan” shall have the meaning provided in Section 2.1(c).

 

“Additional Swingline Maximum Amount” shall mean an aggregate principal amount
equal to $200,000,000.

 

“Adjusted Total Delayed Draw Term Loan Commitment” shall mean at any time the
Total Delayed Draw Term Loan Commitment less the Delayed Draw Term Loan
Commitments of all Defaulting Lenders.

 

“Adjusted Total Euro Tranche Term Loan Commitment” shall mean at any time the
Total Euro Tranche Term Loan Commitment less the Euro Tranche Term Loan
Commitments of all Defaulting Lenders.

 

“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.

 

10

--------------------------------------------------------------------------------

 


 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean Credit Suisse, as the administrative agent for
the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.9.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 to the Original
Credit Agreement or such other address or account as the Administrative Agent
may from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent Parties” shall have the meaning provided in Section 13.17(c).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and each Joint Lead Arranger and Bookrunner.

 

“Aggregate Multicurrency Exposures” shall have the meaning provided in
Section 5.2(b).

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean, on any date, the Original Credit Agreement as amended
and restated hereby and as the same may thereafter from time to time be further
amended, supplemented, amended and restated or otherwise modified and in effect
on such date in accordance with the terms hereof.

 

“Agreement Currency” shall have the meaning provided in Section 13.19.

 

“Alternative Currency” shall mean Euro, British Pounds Sterling and any other
currency acceptable to the Administrative Agent that is freely convertible into
Dollars and readily available in the London interbank market.

 

“Amendment Agreement” shall mean that certain Amendment Agreement to the Amended
and Restated Credit Agreement, which amends this Agreement, dated as of
August 10, 2010, among the Borrower, the Guarantors, the Administrative Agent
and the Required Lenders.

 

“Amendment Effective Date” shall mean September 28, 2007.

 

11

--------------------------------------------------------------------------------


 

“Amendment No. 1 Effective Date” shall mean the date on or before November 8,
2010 on which all conditions to effectiveness set forth in Sections 4(a) and
4(b) of the Amendment Agreement have been satisfied.

 

“Applicable ABR Margin” shall mean, at any date:

 

(a) with respect to each ABR Loan that is an Initial Term Loan, Delayed Draw
Term Loan, a 2013 Revolving Credit Loan or a 2013 Swingline Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:

 

 

 

Applicable ABR Margin for Initial Term Loans, Delayed Draw Term Loans,
2013 Revolving Credit Loans or 2013 Swingline Loans:

 

Status

 

Initial
Term Loans

 

Delayed Draw
Term Loans

 

2013 Revolving Credit
and
2013 Swingline Loans

 

Level I Status

 

1.75

%

1.75

%

1.75

%

Level II Status

 

1.50

%

1.50

%

1.50

%

Level III Status

 

1.25

%

1.25

%

1.25

%

 

(b) with respect to each ABR Loan that is either a 2016 Revolving Credit Loan,
2016 Swingline Loan or a 2018 Dollar Term Loan 3.00% per annum; and

 

(c) with respect to each ABR Loan that is a 2017 Dollar Term Loan or, a 2017B
Dollar Term Loan or a 2018B Term Loan 4.00% per annum.

 

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Original Closing Date to but excluding the Trigger Date.

 

“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:

 

(i)                                     an amount (which shall not be less than
zero) equal to the greater of (x) 50% of Cumulative Consolidated Net Income of
the Borrower and the Restricted Subsidiaries for the period from the first day
of the first full fiscal quarter commencing after the Original Closing Date
until the last day of the then most recent fiscal quarter or fiscal year, as
applicable, for which Section 9.1 Financials have been delivered and (y) (A) the
cumulative amount of Excess Cash Flow of the Borrower and the Restricted
Subsidiaries for all fiscal years (or, in the case of the fiscal year ending on
or about December 31, 2007, the portion of the fiscal year) completed after the
Original Closing Date (commencing with and including the portion of the fiscal
year ending on or about December 31, 2007 following the Original Closing Date)
and prior to the Applicable Amount Reference Time, minus (B) the portion of such
Excess Cash Flow that has been (or is required to be) applied after the Original
Closing Date and prior to the Applicable Amount Reference Time to the prepayment
of Loans in accordance with Section 5.2(a)(ii);

 

(ii)                                  to the extent not (A) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries or (B) already reflected as a return of capital or deemed reduction
in the amount of such Investment, the aggregate JV Distribution Amount received
by the Borrower or any Restricted Subsidiary during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Applicable Amount Reference Time;

 

12

--------------------------------------------------------------------------------


 

(iii)                               to the extent not (A) already included in
the calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries, (B) already reflected as a return of capital or deemed reduction
in the amount of such Investment and (C) required to be applied to prepay Term
Loans in accordance with Section 5.2(a), the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any
joint venture that is not a Subsidiary or in any Unrestricted Subsidiary, in
each case, to the extent of the Investment in such joint venture or Unrestricted
Subsidiary following the Original Closing Date, during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Applicable Amount Reference Time;

 

(iv)                              other than for purposes of Section 10.6(c),
the aggregate amount of Retained Declined Proceeds retained by the Borrower
during the period from and including the Business Day immediately following the
Original Closing Date through and including the Applicable Amount Reference
Time; and

 

(v)                                 the amount of any capital contributions
(other than (A) the Equity Investments, (B) the Cure Amount, (C) any amount
added back in the definition of Consolidated EBITDA pursuant to clause
(a)(viii) thereof, (D) any contributions in respect of Disqualified Equity
Interests and (E) any amount applied to redeem Stock or Stock Equivalents of the
Borrower pursuant to Section 10.6(a)) made in cash to, or any proceeds of an
equity issuance received by, the Borrower from and including the Business Day
immediately following the Original Closing Date through and including the
Applicable Amount Reference Time, including proceeds from the issuance of Stock
or Stock Equivalents of any direct or indirect parent of the Borrower;

 

minus (b) the sum, without duplication, of:

 

(i)                                     the aggregate amount of Investments made
pursuant to Section 10.5(g)(ii)(y), 10.5(i)(y) or 10.5(v)(y) following the
Original Closing Date and prior to the Applicable Amount Reference Time (with
regard to Investments made pursuant to Section 10.5(g)(ii)(y), net of any return
of capital in respect of such Investment or deemed reduction in the amount of
such Investment including, without limitation, upon the re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary or the Disposition of any
such Investment);

 

(ii)                                  the aggregate amount of dividends pursuant
to Section 10.6(c)(y) (or amounts loaned or advanced pursuant to
Section 10.5(m) in lieu of such dividends) following the Original Closing Date
and prior to the Applicable Amount Reference Time; and

 

(iii)                               the aggregate amount of prepayments,
repurchases and redemptions of Senior Notes, Senior Interim Loans, Senior
Subordinated Notes, Senior Subordinated Interim Loans and Permitted Additional
Debt pursuant to subclause (2) of Section 10.7(a)(y)(i) following the Original
Closing Date and prior to the Applicable Amount Reference Time.

 

“Applicable LIBOR Margin” shall mean, at any date:

 

(a) with respect to each LIBOR Loan that is an Initial Term Loan, Delayed Draw
Term Loan, Euro Tranche Term Loan or 2013 Revolving Credit Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:

 

13

--------------------------------------------------------------------------------


 

 

 

Applicable LIBOR Margin for:

 

Status

 

Initial
Term Loans

 

Delayed Draw
Term Loans

 

Euro Tranche
Term Loans

 

2013 Revolving
Credit Loans

 

Level I Status

 

2.75

%

2.75

%

2.75

%

2.75

%

Level II Status

 

2.50

%

2.50

%

2.50

%

2.50

%

Level III Status

 

2.25

%

2.25

%

2.25

%

2.25

%

 

(b) with respect to each LIBOR Loan that is either a 2016 Revolving Credit Loan
or a 2018 Term Loan 4.00% per annum; and

 

(c) with respect to each LIBOR Loan that is a 2017 Term Loan or, a 2017B Term
Loan or a 2018B Term Loan 5.00% per annum.

 

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Original Closing Date to but excluding the Trigger Date.

 

“Applicable Premium” shall mean, as of any date upon which a prepayment is
payable pursuant to Section 5.1(b), the present value at such date, computed
using a discount rate equal to the Treasury Rate plus 50 basis points, of all
interest that would accrue on the applicable Repaid Tranche B-3 Loans from such
date to the date which is 3.25 years following the Original Closing Date,
computed using the LIBOR Rate for an Interest Period of three months plus the
Applicable LIBOR Margin in effect on such date.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Credit Parties or any of their Restricted
Subsidiaries not in the ordinary course of business (including any Disposition
of any Stock or Stock Equivalents of any Subsidiary of the Borrower owned by the
Borrower or a Restricted Subsidiary).  Notwithstanding the foregoing, the term
“Asset Sale Prepayment Event” shall not include any transaction permitted by
Section 10.4 (other than transactions permitted by Section 10.4(b) and
Section 10.4(o), which shall constitute Asset Sale Prepayment Events).

 

“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit J to the Original Credit Agreement, or such
other form as may be approved by the Administrative Agent and (b) in the case of
any assignment of Term Loans in connection with a Permitted Debt Exchange
conducted in accordance with Section 2.15, such form of assignment (if any) as
may have been requested by the Administrative Agent in accordance with
Section 2.15(a).

 

“Authorized Officer” shall mean the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance or any other
senior officer of the Borrower designated as such in writing to the
Administrative Agent by the Borrower.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).

 

“Available Delayed Draw Commitment” shall mean an amount equal to the excess, if
any, of (a) the amount of the Total Delayed Draw Term Loan Commitment over
(b) the aggregate principal amount of all Delayed Draw Term Loans.

 

14

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“BBA LIBOR” shall have the meaning provided in the definition of “LIBOR Rate.”

 

“benefited Lender” shall have the meaning provided in Section 13.8.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date and (b) the incurrence of one Class and
Type of Loan on a given date (or resulting from conversions on a given date)
having a single Maturity Date and in the case of LIBOR Loans, the same Interest
Period (provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Loans).

 

“British Pounds Sterling” shall mean the lawful currency of Great Britain.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and,

 

(a)                                  if such day relates to any interest rate
settings as to a LIBOR Loan denominated in Dollars or any Alternative Currency
(other than Euro), any fundings, disbursements, settlements and payments in
Dollars or any Alternative Currency (other than Euro) in respect of any such
LIBOR Loan, or any other dealings in Dollars or any Alternative Currency (other
than Euro) to be carried out pursuant to this Agreement in respect of any such
LIBOR Loan, such day shall be a day on which dealings in deposits in Dollars or
such Alternative Currency are conducted by and between banks in the London
interbank eurodollar market; provided, however,

 

(b)                                 if such day relates to any interest rate
settings as to a LIBOR Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such LIBOR Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such LIBOR Loan, such day shall be a TARGET Day.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Subsidiaries
(including capitalized software expenditures, customer acquisition costs and
incentive payments, conversion costs and contract acquisition costs).

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

15

--------------------------------------------------------------------------------


 

“Cash Collateralize” shall have the meaning provided in Section 3.8(d).

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” shall mean any Person that, either (x) at the time it
enters into a Cash Management Agreement or (y) on the Original Closing Date, is
a Lender or an Affiliate of a Lender, in its capacity as a party to such Cash
Management Agreement.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Original Closing Date, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Original Closing
Date or (c) compliance by any Lender with any guideline, request, directive or
order issued or made after the Original Closing Date by any central bank or
other governmental or quasi-governmental authority (whether or not having the
force of law).

 

“Change of Control” shall mean and be deemed to have occurred if (a) either
(i) the Permitted Holders shall at any time not own, in the aggregate, directly
or indirectly, beneficially and of record, at least 35% of the voting power of
the outstanding Voting Stock of the Borrower or (ii) the Sponsor shall at any
time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 12% of the voting power of the outstanding Voting Stock of the
Borrower; or (b) any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended),
other than the Permitted Holders, shall at any time have acquired direct or
indirect beneficial ownership of a percentage of the voting power of the
outstanding Voting Stock of the Borrower that exceeds 35% thereof, unless, in
the case of either clause (a) or (b) above, the Permitted Holders have, at such
time, the right or the ability by voting power, contract or otherwise to elect
or designate for election at least a majority of the board of directors of the
Borrower; or (c) Continuing Directors shall not constitute at least a majority
of the board of directors of the Borrower; or (d) at any time, a Change of
Control (as defined in the Senior Interim Loan Agreement, the Senior Notes
Indenture, the Senior Subordinated Interim Loan Agreement or the Senior
Subordinated Notes Indenture) shall have occurred.

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are 2013 Revolving Credit
Loans, 2016 Revolving Credit Loans, 2018 Dollar Term Loans, 2018 Euro Term
Loans, 2018B Term Loans, 2017 Dollar Term Loans, 2017 Euro Term Loans, 2017B
Dollar Term Loans, 2017B Euro Term Loans, New Revolving Loans, Initial Tranche
B-1 Term Loans, Initial Tranche B-2 Term Loans, Initial Tranche B-3 Term Loans,
Delayed Draw Term Loans, Euro Tranche B-1 Term Loans, Euro Tranche B-2 Term
Loans, New Term Loans (of each Series), Extended Term Loans (of the same
Extension Series), Extended Revolving Credit Loans (of the same Extension
Series) or 2013 Swingline Loans, 2016 Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a 2013
Revolving Credit Commitment, a 2016 Revolving Credit Commitment, a New Revolving
Credit Commitment, an Extended Revolving Credit Commitment (of the same
Extension Series), an Initial Tranche B-1 Term Loan Commitment, an Initial
Tranche B-2 Term Loan Commitment, an Initial Tranche B-3 Term Loan Commitment, a
Delayed Draw Term Loan Commitment, a Euro Tranche B-1 Term Loan Commitment, a
Euro Tranche B-2 Term Loan Commitment or a New Term Loan Commitment.  For the
avoidance of

 

16

--------------------------------------------------------------------------------


 

doubt, each Extended Revolving Credit Loan is of a different Class than the
Revolving Credit Loan from which it was converted, each Extended Revolving
Credit Commitment is of a different Class than the Revolving Credit Commitment
from which it was converted, and each Extended Term Loan is of a different
Class than the Class or Classes of Term Loan from which it was converted.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the Original
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents.

 

“Collateral Agent” shall mean Credit Suisse, as collateral agent under the
Security Documents, or any successor collateral agent pursuant to Section 12.9.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean:

 

(a) with respect to the 2013 Available Commitment on any day, the rate per annum
set forth below opposite the Status in effect on such day:

 

Status

 

Commitment Fee Rate

 

 

 

 

 

Level I Status

 

0.50

%

Level II Status

 

0.50

%

Level III Status

 

0.25

%

 

(b) with respect to the 2016 Available Commitment on any day 0.75% per annum.

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.50%
during the period from and including the Original Closing Date to but excluding
the Trigger Date.

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s 2013 Revolving Credit Commitment, 2016 Revolving
Credit Commitment, a New Revolving Credit Commitment, an Extended Revolving
Credit Commitment, an Initial Tranche B-1 Term Loan Commitment, an Initial
Tranche B-2 Term Loan Commitment, an Initial Tranche B-3 Term Loan Commitment, a
Delayed Draw Term Loan Commitment, a Euro Tranche B-1 Term Loan Commitment, a
Euro Tranche B-2 Term Loan Commitment or a New Term Loan Commitment.

 

“Communications” shall have the meaning provided in Section 13.17(a).

 

“Company” shall have the meaning provided in the preamble to this Agreement.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September 2007.

 

17

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

 

(a)                                  without duplication and to the extent
already deducted (and not added back) in arriving at such Consolidated Net
Income, the sum of the following amounts for the Borrower and the Restricted
Subsidiaries for such period:

 

(i)                                     total interest expense and to the extent
not reflected in such total interest expense, any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, bank
fees and costs of surety bonds in connection with financing activities, and
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Permitted Receivables Financing,

 

(ii)                                  provision for taxes based on income,
profits or capital, including federal, foreign state, franchise, excise and
similar taxes and foreign withholding taxes paid or accrued during such period,
including any penalties and interest relating to any tax examinations,

 

(iii)                               depreciation and amortization, including the
amortization of deferred financing fees or costs, capitalized software
expenditures, customer acquisition costs and incentive payments, conversion
costs, contract acquisition costs, and amortization of unrecognized prior
service costs and actuarial gains and losses related to pension and other
post-employment benefits,

 

(iv)                              Non-Cash Charges,

 

(v)                                 business optimization expenses (including
data center consolidation initiatives, severance costs and other costs relating
to initiatives aimed at profitability improvement) and restructuring charges or
reserves (including restructuring costs related to acquisitions after the
Original Closing Date and to closure and/or consolidation of facilities),

 

(vi)                              the amount of any minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly-owned Subsidiary deducted (and not added back)
in such period in arriving at Consolidated Net Income,

 

(vii)                           the amount of management, monitoring, consulting
and advisory fees (including termination fees) and related indemnities and
expenses paid or accrued in such period to the Sponsor,

 

(viii)                        any costs or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Stock or
Stock Equivalents (other than Disqualified Equity Interests) of the Borrower
(provided such capital contributions have not been applied to increase the
“Applicable Amount” pursuant to clause (v) of the definition thereof),

 

18

--------------------------------------------------------------------------------


 

(ix)                                the amount of net cost savings and net cash
flow effect of revenue enhancements related to new agreements or amendments to
existing agreements with customers or joint ventures projected by the Borrower
in good faith to be realized as a result of specified actions taken or to be
taken prior to or during such period (which cost savings or revenue enhancements
shall be subject only to certification by management of the Borrower and shall
be calculated on a Pro Forma Basis as though such cost savings or revenue
enhancements had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings or revenue enhancements are reasonably
identifiable and factually supportable, (B) such actions have been taken or are
to be taken within 12 months after the date of determination to take such action
and (C) no cost savings or revenue enhancements shall be added pursuant to this
clause (ix) to the extent duplicative of any expenses or charges relating to
such cost savings or revenue enhancements that are included in clause (v) above
with respect to such period,

 

(x)                                   to the extent covered by insurance and
actually reimbursed, or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption,

 

(xi)                                the amount of losses on Dispositions of
receivables and related assets in connection with any Permitted Receivables
Financing,

 

(xii)                             extraordinary losses and unusual or
non-recurring charges (including litigation and regulatory settlements, and
spin-off costs relating to divestitures of subsidiaries, including without
limitation from the spin-off of The Western Union Company),

 

(xiii)                          to the extent included in Consolidated Net
Income, the negative EBITDA of IPS and IPS Canada, and

 

(xiv)                         with respect to any Joint Venture, an amount equal
to the proportion of those items described in clauses (ii) and (iii) above
relating to such Joint Venture corresponding to the Borrower’s and the
Restricted Subsidiaries’ proportionate share of such Joint Venture’s
Consolidated Net Income (determined as if such Joint Venture were a Restricted
Subsidiary),

 

less

 

(b)                                 without duplication and to the extent
included in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

 

(i)                                     extraordinary gains and unusual or
non-recurring gains,

 

(ii)                                  non-cash gains (excluding any non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated Net Income or Consolidated EBITDA
in any prior period),

 

19

--------------------------------------------------------------------------------


 

(iii)                               gains on asset sales (other than asset sales
in the ordinary course of business),

 

(iv)                              any net after-tax income from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, and

 

(v)                                 cash expenditures (or any netting
arrangements resulting in increased cash expenditures) not deducted in arriving
at Consolidated EBITDA or Consolidated Net Income in any period to the extent
non-cash losses relating to such income were added in the calculation of
Consolidated EBITDA pursuant to paragraph (a) above for any previous period and
not deducted,

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that

 

(i)                                     to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
or intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk),

 

(ii)                                  to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133 and its related pronouncements and interpretations,

 

(iii)                               there shall be included in determining
Consolidated EBITDA for any period, without duplication, (A) the Acquired EBITDA
of any Person or business, or attributable to any property or asset acquired by
the Borrower or any Restricted Subsidiary during such period (but not the
Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by the Borrower or such Restricted Subsidiary (each such
Person, business, property or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) and (B) other than for purposes of determining
the Applicable Amount, the Applicable ABR Margin, the Applicable LIBOR Margin,
Commitment Fee Rate and the Delayed Draw Commitment Fee Rate, an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a Pro Forma Adjustment Certificate and delivered to the Lenders and the
Administrative Agent, and

 

(iv)                              to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”)

 

20

--------------------------------------------------------------------------------


 

based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition or conversion).

 

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

 

(a)                                  extraordinary items for such period,

 

(b)                                 the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income,

 

(c)                                  Transaction Expenses incurred during such
period,

 

(d)                                 any fees and expenses incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Original Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction,

 

(e)                                  any effect of income or loss for such
period attributable to the early extinguishment of Indebtedness,

 

(f)                                    accruals and reserves established or
adjusted within twelve months after the Original Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP or changes as a result of adoption of or modification of accounting
policies during such period,

 

(g)                                 the mark-to-market effects on net income
during the period of any derivatives or similar financial instruments, including
the ineffective portion of hedging arrangements, but including such effects
settled in cash in the period,

 

(h)                                 Net Income of IPS and IPS Canada,

 

(i)                                     solely for purposes of determining the
Applicable Amount, the net income for such period of any Restricted Subsidiary
(other than any Guarantor) to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein, and

 

21

--------------------------------------------------------------------------------

 


 

(j)                                     the amount of any net income (or loss)
for such period from disposed or discontinued operations.

 

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries), as a
result of the Transactions, any consummated acquisition whether consummated
before or after the Original Closing Date, or the amortization or write-off of
any amounts thereof.

 

“Consolidated Senior Secured Debt” shall mean Consolidated Total Debt secured by
a Lien on any Collateral (excluding any Permitted Other Indebtedness incurred
pursuant to Section 10.1(aa), Section 10.1(bb)(i)(a) (but solely to the extent
the Net Cash Proceeds thereof are applied not later than five (5) Business Days
after the receipt thereof to repurchase, repay, redeem or otherwise defease
Senior Notes and/or Senior Subordinated Notes pursuant to and in accordance with
Section 10.7(a)(y)(i)), Section 10.1(bb)(i)(b) or Section 10.1(cc) and, in each
case, secured by a Lien on Collateral ranking junior to the Lien securing the
Obligations).

 

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of such date to (b) Consolidated EBITDA for the Test Period then last ended.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date (excluding any settlement
assets).

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clause (a) and clause (d) of the
definition thereof (but, (i) in the case of clause (d), only to the extent of
any unreimbursed drawings under any letter of credit and (ii) in any event,
excluding any Settlement Indebtedness) of the definition thereof, in each case
actually owing by the Borrower and the Restricted Subsidiaries on such date and
to the extent appearing on the balance sheet of the Borrower determined on a
consolidated basis in accordance with GAAP minus (b) the aggregate cash and cash
equivalents (in each case, free and clear of all Liens, other than Liens
permitted by Section 10.2 other than clause (u) thereof) included in the cash
and cash equivalents accounts (other than settlement assets) (x) listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date and (y) listed on the balance sheet of any Joint Venture (excluding
settlement assets) in an amount corresponding to the Borrower’s or Restricted
Subsidiaries’, as applicable, proportionate share thereof, based on its
ownership of such Joint Venture’s Voting Stock.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date
to (b) Consolidated EBITDA for the Test Period then last ended.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without

 

22

--------------------------------------------------------------------------------


 

duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and Letter of Credit Exposure to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the Original Closing Date, (b) who,
as of the date of determination, has been a member of such board of directors
for at least the twelve preceding months, (c) who has been nominated to be a
member of such board of directors, directly or indirectly, by a Sponsor or
Persons nominated by a Sponsor or (d) who has been nominated to be a member of
such board of directors by a majority of the other Continuing Directors then in
office.

 

“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow.”

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

 

“Credit Documents” shall mean this Agreement (including the Original Credit
Agreement), the Guarantees, the Security Documents, each Letter of Credit and
any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean the Borrower, the Guarantors and each other Subsidiary
of the Borrower that is a party to a Credit Document.

 

“Credit Suisse” shall mean Credit Suisse, Cayman Islands Branch and its
successors.

 

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period.  Cumulative
Consolidated Net Income may be a positive or negative amount.

 

“Cure Amount” shall have the meaning provided in Section 11.15(a).

 

“Cure Right” shall have the meaning provided in Section 11.15(a).

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(o) or, except to the extent accompanied by a corresponding
reduction of the Revolving Credit Commitments Section 10.1(y)).

 

23

--------------------------------------------------------------------------------


 

“Debt Repayment” shall mean the repayment, prepayment, repurchase or defeasance
of the Indebtedness of the Borrower under the Indebtedness that is identified on
Schedule 1.1(g) to the Original Credit Agreement and that is repaid, prepaid,
repurchased or defeased on the Original Closing Date (or such later date as may
be necessary to effect the Debt Repayment in accordance with the tender offers
therefor).

 

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning provided in Section 2.8(c).

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

 

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.

 

“Delayed Draw Commitment Fee” shall have the meaning provided in Section 4.1(b).

 

“Delayed Draw Commitment Fee Rate” shall mean, with respect to the Available
Delayed Draw Commitment on any day, 0.75% per annum.

 

“Delayed Draw Repayment Amount” shall have the meaning provided in
Section 2.5(b)(x).

 

“Delayed Draw Repayment Date” shall have the meaning provided in Section 2.5(b).

 

“Delayed Draw Term Loan” shall have the meaning provided in Section 2.1(a).  For
the avoidance of doubt, all Delayed Draw Term Loans are 2014 Term Loans.

 

“Delayed Draw Term Loan Commitment” shall mean, (a) in the case of each Lender
that is a Lender as of the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(c)-1 as such Lender’s “Delayed Draw Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender as of the
date hereof, the amount specified as such Lender’s “Delayed Draw Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Delayed Draw Term Loan Commitment, in each case
as the same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Delayed Draw Term Loan Commitments as of the Original
Closing Date was $225,000,000.

 

“Delayed Draw Term Loan Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Delayed Draw Term
Loan Commitment at such time by (b) the amount of the Total Delayed Draw Term
Loan Commitment at such time, provided that at any time when the Total Delayed
Draw Term Loan Commitment shall have been terminated, each Lender’s Delayed Draw
Term Loan Commitment Percentage shall be the percentage obtained by dividing
(a) such Lender’s Delayed Draw Term Loan Exposure at such time by (b) the
Delayed Draw Term Loan Exposure of all Lenders at such time.

 

24

--------------------------------------------------------------------------------


 

“Delayed Draw Term Loan Commitment Termination Date” shall mean the earliest to
occur of (i) December 31, 2008, (ii) the date the Delayed Draw Term Loan
Commitments are permanently reduced to zero pursuant to Section 2.1, and
(iii) the date of the termination of the Delayed Draw Term Loan Commitments
pursuant to Section 11.1.

 

“Delayed Draw Term Loan Exposure” shall mean, with respect to any Lender as of
any date of determination, (a) prior to the termination of the Delayed Draw Term
Loan Commitments, that Lender’s Delayed Draw Term Loan Commitment; and (b) after
the termination of the Delayed Draw Term Loan Commitments, the aggregate
outstanding principal amount of the Delayed Draw Term Loans of that Lender and
any Extended Term Loans in respect of Delayed Draw Term Loans.

 

“Delayed Draw Term Loan Lender” shall mean a Lender with a Delayed Draw Term
Loan Commitment or an outstanding Delayed Draw Term Loan.

 

“Delayed Draw Term Loan Maturity Date” shall mean the earlier of
(a) September 24, 2014, or, if such date is not a Business Day, the next
preceding Business Day, and (b) the date that all Delayed Draw Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 10.4(b) or Section 10.4(c) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of an
Authorized Officer of the Borrower, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

 

“Designated Obligations” shall mean all obligations of the Borrower with respect
to (a) principal of and interest on the Loans, (b) Unpaid Drawings and interest
thereon and (c) accrued and unpaid fees under the Credit Documents.

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

 

“Disposition” shall have the meaning provided in Section 10.4(b).

 

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Stock or Stock Equivalents of such Person which, by its terms, or by the terms
of any security into which it is convertible or for which it is putable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other than solely for Stock or Stock Equivalent that is not
Disqualified Equity Interests), other than as a result of a change of control or
asset sale, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof (other than as a result of a change of
control or asset sale to the extent the terms of such Stock or Stock Equivalents
provide that such Stock or Stock Equivalents shall not be required to be
repurchased or redeemed until the Final Maturity Date has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the Final Maturity Date hereunder;
provided that if such Stock or Stock Equivalents are issued to any plan

 

25

--------------------------------------------------------------------------------


 

for the benefit of employees of the Borrower or its Subsidiaries or by any such
plan to such employees, such Stock or Stock Equivalents shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Stock or Stock
Equivalents held by any future, present or former employee, director, manager or
consultant, of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to
any stockholders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Subsidiaries.

 

“Dividends” or “dividends” shall have the meaning provided in Section 10.6.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Letter of Credit
Issuer, as the case may be, on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date or other relevant date of determination) for
the purchase of Dollars with such currency.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

26

--------------------------------------------------------------------------------


 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“Equity Investments” shall have the meaning provided in the preamble to this
Agreement.

 

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than: (a) public offerings with
respect to the Borrower’s or any direct or indirect parent company’s common
stock registered on Form S-8, (b) issuances to any Subsidiary of the Borrower
and (c) any Cure Amount.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the Original Closing Date and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Euro Tranche Repayment Amount” shall have the meaning provided in
Section 2.5(b)(x).

 

“Euro Tranche Repayment Date” shall have the meaning provided in Section 2.5(b).

 

“Euro Tranche Term Loan” shall mean any Euro Tranche B-1 Term Loan or Euro
Tranche B-2 Term Loan.  For the avoidance of doubt, all Euro Tranche Term Loans
are 2014 Term Loans.

 

“Euro Tranche Term Loan Commitment” shall mean, (i) as of the Original Closing
Date (prior to giving effect to this amendment and restatement) with respect to
each Lender, the amount set forth opposite such Lender’s name on Schedule
1.1(c) to the Original Credit Agreement and (ii) as of the Original Closing
(after giving effect to this amendment and restatement) with respect to each
Lender, such Lender’s Euro Tranche B-1 Term Loan Commitment and Euro Tranche B-2
Term Loan Commitment.

 

“Euro Tranche Term Loan Lender” shall mean a Lender with a Euro Tranche Term
Loan Commitment or an outstanding Euro Tranche Term Loan.

 

“Euro Tranche Term B-1 Loan Lender” shall mean a Lender with a Euro Tranche B-1
Term Loan Commitment or an outstanding Euro Tranche B-1 Term Loan.

 

27

--------------------------------------------------------------------------------


 

“Euro Tranche B-1 Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Euro Tranche B-1 Term Loan Commitment” shall mean (a) in the case of each
Lender that was a Lender on the Original Closing Date (after giving effect to
this amendment and restatement), the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Euro Tranche B-1 Term Loan Commitment”
and (b) in the case of any Lender that became a Lender after the Original
Closing Date, the amount specified as such Lender’s “Euro Tranche B-1 Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Euro Tranche B-1 Term Loan Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof. 
The aggregate amount of the Euro Tranche B-1 Term Loan Commitments as of the
Original Closing Date (after giving effect to this amendment and restatement)
was €238,849,487.79.

 

“Euro Tranche Term B-1 Loan Lender” shall mean a Lender with a Euro Tranche B-1
Term Loan Commitment or an outstanding Euro Tranche B-1 Term Loan.

 

“Euro Tranche B-2 Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Euro Tranche B-2 Term Loan Commitment” shall mean (a) in the case of each
Lender that was a Lender on the Original Closing Date (after giving effect to
this amendment and restatement), the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Euro Tranche B-2 Term Loan Commitment”
and (b) in the case of any Lender that became a Lender after the Original
Closing Date, the amount specified as such Lender’s “Euro Tranche B-2 Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Euro Tranche B-2 Term Loan Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof. 
The aggregate amount of the Euro Tranche B-2 Term Loan Commitments as of the
Original Closing Date (after giving effect to this amendment and restatement)
was €470,370,370.37.

 

“Euro Tranche B-2 Term Loan Lender” shall mean a Lender with a Euro Tranche B-2
Term Loan Commitment or an outstanding Euro Tranche B-2 Term Loan.

 

“Euro Tranche Term Loan Maturity Date” shall mean September 24, 2014 or, if such
date is not a Business Day, the first Business Day thereafter.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

 

(a)                                  the sum, without duplication, of

 

(i)                                     Consolidated Net Income for such period,

 

(ii)                                  an amount equal to the amount of all
non-cash charges to the extent deducted in arriving at such Consolidated Net
Income and cash receipts included in clauses (a) through (f) of the definition
of “Consolidated Net Income” and excluded in arriving at such Consolidated Net
Income,

 

(iii)                               decreases in Consolidated Working Capital
for such period (other than any such decreases arising from acquisitions by the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),

 

28

--------------------------------------------------------------------------------


 

(iv)                              an amount equal to the aggregate net non-cash
loss on Dispositions by the Borrower and the Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income; and

 

(v)                                 cash receipts in respect of Hedge Agreements
during such fiscal year to the extent not otherwise included in Consolidated Net
Income;

 

over (b) the sum, without duplication, of

 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income and cash
charges included in clauses (a) through (f) of the definition of Consolidated
Net Income and included in arriving at such Consolidated Net Income,

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (xi) below in prior years, the amount of Capital Expenditures
or acquisitions of intellectual property accrued or made in cash during such
period, except to the extent that such Capital Expenditures or acquisitions were
financed with the proceeds of Indebtedness of the Borrower or the Restricted
Subsidiaries (unless such Indebtedness has been repaid),

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Lease Obligations, (B) the amount of any repayment of Term Loans pursuant to
Section 2.5 and (C) the amount of a mandatory prepayment of Term Loans pursuant
to Section 5.2(a) to the extent required due to a Disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (x) all other prepayments of Term Loans and (y) all
prepayments of Revolving Credit Loans and Swingline Loans) made during such
period (other than in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness of the
Borrower or the Restricted Subsidiaries,

 

(iv)                              an amount equal to the aggregate net non-cash
gain on Dispositions by the Borrower and the Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions by the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),

 

(vi)                              payments by the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and the Restricted Subsidiaries other than Indebtedness, to the extent
not already deducted from Consolidated Net Income,

 

(vii)                           without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the aggregate amount of cash
consideration paid by the Borrower and the Restricted Subsidiaries (on a
consolidated basis) in connection with Investments

 

29

--------------------------------------------------------------------------------


 

(including acquisitions) made during such period pursuant to Section 10.5 to the
extent that such Investments were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries,

 

(viii)                        the amount of dividends paid during such period
(on a consolidated basis) by the Borrower and the Restricted Subsidiaries
pursuant to Section 10.6(a), (b) or (d), to the extent such dividends were
financed with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 

(ix)                                the aggregate amount of expenditures
actually made by the Borrower and the Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period and are not
deducted in calculating Consolidated Net Income,

 

(x)                                   the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are made in connection with any
prepayment of Indebtedness to the extent that such payments are not deducted in
calculating Consolidated Net Income,

 

(xi)                                without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period (including Permitted Acquisitions), Capital Expenditures or
acquisitions of intellectual property to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period, provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

 

(xii)                             the amount of taxes (including penalties and
interest) paid in cash or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period, and

 

(xiii)                          cash expenditures in respect of Hedge Agreements
during such fiscal year to the extent not deducted in arriving at such
Consolidated Net Income.

 

“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent (confirmed in writing by notice to the Borrower), the cost or other
consequences (including any adverse tax consequences) of pledging such Stock or
Stock Equivalents in favor of the Secured Parties under the Security Documents
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (ii) solely in the case of any pledge of Stock and Stock Equivalents
of any Foreign Subsidiary or any Domestic Subsidiary substantially all of the
assets of which consist of Stock or Stock Equivalents of Foreign Subsidiaries to
secure the Obligations, any Stock or Stock Equivalents of any class of such
Foreign Subsidiary or such Domestic Subsidiary in excess of 65% of the
outstanding Stock or Stock Equivalents of such class (such percentage to be
adjusted upon any Change in Law as may be required to avoid adverse U.S. federal
income tax consequences to the Borrower or any Subsidiary), (iii) any Stock or
Stock Equivalents to the

 

30

--------------------------------------------------------------------------------


 

extent the pledge thereof would violate any applicable Requirement of Law,
(iv) in the case of (A) any Stock or Stock Equivalents of any Subsidiary to the
extent such Stock or Stock Equivalents are subject to a Lien permitted by
Section 10.2(h) or (B) any Stock or Stock Equivalents of any Subsidiary that is
not wholly-owned by the Borrower and its Subsidiaries at the time such
Subsidiary becomes a Subsidiary, any Stock or Stock Equivalents of each such
Subsidiary described in clause (A) or (B) to the extent (1) that a pledge
thereof to secure the Obligations is prohibited by any applicable Contractual
Requirement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable law), (2) any
Contractual Requirement prohibits such a pledge without the consent of any other
party; provided that this clause (2) shall not apply if (x) such other party is
a Credit Party or wholly-owned Subsidiary or (y) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (3) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or wholly-owned Subsidiary) to
any contract, agreement, instrument or indenture governing such Stock or Stock
Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law) and (v) any Stock or Stock Equivalents
of any Subsidiary to the extent that (A) the pledge of such Stock or Stock
Equivalents would result in adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower and (B) such Stock or Stock
Equivalents have been identified in writing to the Collateral Agent by an
Authorized Officer of the Borrower.

 

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d)(i) to the Original Credit Agreement hereto and each future Domestic
Subsidiary, in each case, for so long as any such Subsidiary does not (on a
consolidated basis with its Restricted Subsidiaries), have property, plant and
equipment with a book value in excess of $10,000,000 or a contribution to
Consolidated EBITDA for any four fiscal quarter period that includes any date on
or after the Original Closing Date in excess of $10,000,000, (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-wholly-owned
Restricted Subsidiary), (c) any Domestic Subsidiary substantially all the assets
of which consist of (x) Stock and Stock Equivalents of Foreign Subsidiaries
and/or (y) of other Domestic Subsidiaries so long as substantially all the
assets of any such other Domestic Subsidiary consist of Stock and Stock
Equivalents of Foreign Subsidiaries, (d) each Domestic Subsidiary that is
prohibited by any applicable Contractual Requirement or Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (e) each Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (f) each Domestic
Subsidiary with respect to which, as reasonably determined by the Borrower, the
consequence of providing a Guarantee of the Obligations would adversely affect
the ability of the Borrower and its Subsidiaries to satisfy applicable
Requirements of Law, (g) any other Domestic Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing a Guarantee of the Obligations shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, (h) each
Unrestricted Subsidiary, (i) any Receivables Subsidiary and (j) IPS.

 

“Excluded Taxes” shall mean, with respect to any Agent or any Lender,
(a)(i) income taxes imposed on or measured by net income and franchise and
excise taxes (imposed in lieu of net income taxes) imposed on such Agent or
Lender, and (ii) any Taxes imposed on any Agent or any Lender as a result of any
current or former connection between such Agent or Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising from
such Agent or Lender having executed, delivered or

 

31

--------------------------------------------------------------------------------


 

performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (b) in the
case of a Non-U.S. Lender any U.S. federal withholding tax that is imposed on
amounts payable to such Non-U.S. Lender under the law in effect at the time such
Non-U.S. Lender becomes a party to this Agreement (or, in the case of a Non-
U.S. Participant, on the date such Non-U.S. Participant became a Participant
hereunder); provided that this subclause (b) shall not apply to the extent that
(x) the indemnity payments or additional amounts any Lender (or Participant)
would be entitled to receive (without regard to this subclause (b)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or Participant) would have
been entitled to receive in the absence of such assignment, participation or
transfer or (y) any Tax is imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 13.8(a) or that such Lender acquired pursuant to
Section 13.7 (it being understood and agreed, for the avoidance of doubt, that
any U.S. federal withholding tax imposed on a Non-U.S. Lender as a result of a
Change in Law occurring after the time such Non-U.S. Lender became a party to
this Agreement (or designates a new lending office) shall not be an Excluded
Tax) and (c) any Tax to the extent attributable to such Lender’s failure to
comply with Section 5.4(d) (in the case of any Non-U.S. Lender) or
Section 5.4(i) (in the case of a U.S. Lender).

 

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.

 

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.14(f)(ii).

 

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(f)(ii).

 

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.14(f)(ii).

 

“Existing Secured Letters of Credit” shall mean each letter of credit existing
on the Original Closing Date and identified on Schedule 1.1(a) to the Original
Credit Agreement; provided, however, no letter of credit on Schedule 1.1(a) to
the Original Credit Agreement shall continue to constitute an Existing Secured
Letter of Credit after the expiration date set forth opposite such letter of
credit on Schedule 1.1(a) to the Original Credit Agreement except to the extent
of unreimbursed drawings thereunder.

 

“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(f)(i).

 

“Existing Secured Letter of Credit Issuer” shall mean each issuer of any
Existing Secured Letter of Credit identified on Schedule 1.1(a) to the Original
Credit Agreement.

 

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(f)(ii).  The 2016 Revolving Credit Commitments shall be deemed
Extended Revolving Credit Commitments for all purposes of this Agreement.

 

“Extended Revolving Credit Facility” shall mean each tranche of Extended
Revolving Credit Commitments established pursuant to Section 2.14(f).  The 2016
Revolving Credit Facility shall be deemed an Extended Revolving Credit Facility
for all purposes of this Agreement.

 

32

--------------------------------------------------------------------------------

 


 

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.14(f)(ii).  The 2016 Revolving Credit Loans shall be deemed Extended
Revolving Credit Loans for all purposes of this Agreement..

 

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“Extended Term Loans” shall have the meaning provided in Section 2.14(f)(i). 
The 2018 Term Loans, the 2017 Term Loans and the 2017B Term Loans shall be
deemed Extended Term Loans for all purposes of this Agreement.

 

“Extending Lender” shall have the meaning provided in Section 2.14(f)(iii).  The
2016 Revolving Credit Lenders, the 2018 Term Lenders, the 2017 Term Lenders and
the 2017B Term Lenders shall be deemed Extending Lenders for all purposes of
this Agreement.

 

“Extension Amendment” shall have the meaning provided in Section 2.14(f)(iv). 
The 2011 Extension Amendment shall be deemed an Extension Amendment with respect
to the 2016 Revolving Credit Loans and with respect to the 2018 Term Loans, the
2012 Extension Amendment shall be deemed an Extension Amendment with respect to
the 2017 Term Loans and the 2012 August Extension Amendment shall be deemed an
Extension Amendment with respect to the 2017B Term Loans, in each case for all
purposes of this Agreement.

 

“Extension Date” shall have the meaning provided in Section 2.14(f)(v).

 

“Extension Election” shall have the meaning provided in Section 2.14(f)(iii).

 

“Extension Request” shall mean a Revolving Credit Extension Request or a Term
Loan Extension Request.

 

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Maturity Date” shall mean September 24, 2018 or, if the 2018 Term Loans
and 2018B Term Loans shall have been repaid in full, March 24, 2017, or if the
2017 Term Loans and 2017B Term Loans shall have been repaid in full,
September 24, 2016.

 

33

--------------------------------------------------------------------------------


 

“First Delayed Draw Repayment Date” shall mean March 31, 2009.

 

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit L among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
First Lien Secured Parties, with such changes thereto as may be reasonably
acceptable to the Administrative Agent; provided that such changes are not
materially adverse to the Lenders.

 

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations (other than any Permitted Other Indebtedness
Obligations that are unsecured or secured by a Lien ranking junior to the Lien
securing the Obligations), collectively.

 

“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Other Indebtedness Secured Parties and any representative on their behalf for
such purposes (other than in the case of Permitted Other Indebtedness Secured
Parties whose Permitted Other Indebtedness Obligations are secured by a Lien
ranking junior to the Lien securing the Obligations, such Permitted Other
Indebtedness Secured Parties, the Collateral Agent and any other representative
on their behalf), collectively.

 

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the Original Closing Date any change in GAAP that affects in any
respect the calculation of any covenant contained in Section 10, the Lenders and
the Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the Original Closing Date and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.

 

34

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

 

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

“Guarantee” shall mean (a) the Guarantee made by the Borrower and each Guarantor
in favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit B to the Original Credit Agreement, and
(b) any other guarantee of the Obligations made by a Restricted Subsidiary that
is a Domestic Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Original Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guarantors” shall mean (a) each Domestic Subsidiary that is party to the
Guarantee on the Original Closing Date, (b) each Domestic Subsidiary that
becomes a party to the Guarantee after the Original Closing Date pursuant to
Section 9.11 or otherwise and (c) each other Subsidiary that the Borrower may
from time to time, in its discretion, cause to become a party to the Guarantee
pursuant to Section 9.11 or otherwise.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements,
cross-currency rate swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging

 

35

--------------------------------------------------------------------------------


 

agreements, and other similar agreements entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting the Borrower or
any of the Restricted Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedge Bank” shall mean (a) any Person that, at the time it enters into a Hedge
Agreement, is a Lender or an Affiliate of a Lender, (b) solely with respect to
any currency Hedge Agreement in effect on the Original Closing Date, the
counterparties listed on Schedule 1.1(i) to the Original Credit Agreement or
(c) with respect to any Hedge Agreement entered into prior to the Original
Closing Date, any person that is a Lender or an Affiliate of a Lender on the
Original Closing Date.

 

“Historical Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower as of December 31, 2006 and December 31, 2005 and the
audited consolidated statements of income, stockholders’ equity and cash flows
of the Borrower for each of the fiscal years in the three year period ending on
December 31, 2006.

 

“Holdings” shall mean New Omaha Holdings Corporation, a Delaware corporation,
and its successors.

 

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) all
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements and other similar agreements, (h) all
obligations of such Person in respect of Disqualified Equity Interests and
(i) without duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller and (iv) all intercompany indebtedness having a term
not exceeding 364 days and incurred in the ordinary course of business.  The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

 

“indemnified liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
(i) Excluded Taxes and (ii) any interest, penalties or expenses caused by an
Agent’s or Lender’s gross negligence or willful misconduct.

 

“Initial Investors” shall have Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund
L.P., Citigroup Global Markets Inc., Credit Suisse Management LLC, Deutsche Bank
Investment Partners, Inc., HSBC Bank plc, LBI Group Inc., GMI Investments, Inc.,
Citigroup Capital Partners II

 

36

--------------------------------------------------------------------------------


 

2007 Citigroup Investment L.P., Citigroup Capital Partners II Employee Master
Fund, L.P., Citigroup Capital Partners II Onshore, L.P., Citigroup Capital
Partners II Cayman Holdings, L.P., CGI CPE LLC, GS Capital Partners VI Parallel,
L.P., GS Capital Partners VI GmbH & Co. KG, GS Capital Partners VI Fund, L.P.,
GS Capital Partners VI Offshore Fund, L.P., GS Mezzanine Partners 2006 Fund,
L.P. and Goldman Sachs Investments Ltd. and each of their respective Affiliates
but not including, however, any portfolio companies of any of the foregoing.

 

“Initial Term Loan” shall mean any Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan or Initial Tranche B-3 Term Loan.  For the avoidance of
doubt, all Initial Term Loans are 2014 Term Loans.

 

“Initial Term Loan Commitment” shall mean, with respect to each Lender, such
Lender’s Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term Loan
Commitment and Initial Tranche B-3 Term Loan Commitment.

 

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

 

“Initial Term Loan Maturity Date” shall mean September 24, 2014 or, if such date
is not a Business Day, the first Business Day thereafter.

 

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(x).

 

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“Initial Tranche B-1 Term Loan” shall have the meaning provided in
Section 2.1(a)(i).

 

“Initial Tranche B-1 Term Loan Commitment” shall mean, (a) in the case of each
Lender that was a Lender on the Original Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(c) as such Lender’s “Initial Tranche
B-1 Term Loan Commitment” and (b) in the case of any Lender that became a Lender
after the Original Closing Date, the amount specified as such Lender’s “Initial
Tranche B-1 Term Loan Commitment” in the Assignment and Acceptance pursuant to
which such Lender assumed a portion of the Total Initial Term Loan Commitment,
in each case as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate amount of the Initial B-1 Term Loan Commitments as of the
Original Closing Date (after giving effect to this amendment and restatement)
was $4,438,222,222.22.

 

“Initial Tranche B-1 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-1 Term Loan Commitment or an outstanding Initial Tranche B-1 Term
Loan.

 

“Initial Tranche B-2 Term Loan” shall have the meaning provided in
Section 2.1(a)(ii).

 

“Initial Tranche B-2 Term Loan Commitment” shall mean, (a) in the case of each
Lender that was a Lender on the Original Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(c)-1 as such Lender’s “Initial
Tranche B-2 Term Loan Commitment” and (b) in the case of any Lender that became
a Lender after the Original Closing Date, the amount specified as such Lender’s
“Initial Tranche B-2 Term Loan Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Initial Term Loan
Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof.  The aggregate amount of the Initial

 

37

--------------------------------------------------------------------------------


 

B-2 Term Loan Commitments as of the Original Closing Date (after giving effect
to this amendment and restatement) was $4,336,777,777.78.

 

“Initial Tranche B-2 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-2 Term Loan Commitment or an outstanding Initial Tranche B-2 Term
Loan.

 

“Initial Tranche B-3 Term Loan” shall have the meaning provided in
Section 2.1(a)(iii).

 

“Initial Tranche B-3 Term Loan Commitment” shall mean, (a) in the case of each
Lender that was a Lender on the Original Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(c)-1 as such Lender’s “Initial
Tranche B-3 Term Loan Commitment” and (b) in the case of any Lender that became
a Lender after the Original Closing Date, the amount specified as such Lender’s
“Initial Tranche B-3 Term Loan Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Initial Term Loan
Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof.  The aggregate amount of the Initial B-3 Term Loan
Commitments as of the Original Closing Date was $3,000,000,000.

 

“Initial Tranche B-3 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-3 Term Loan Commitment or an outstanding Initial Tranche B-3 Term
Loan.

 

“Interest Period” shall mean, with respect to any Term Loan, Extended Revolving
Credit Loan or Revolving Credit Loan, the interest period applicable thereto, as
determined pursuant to Section 2.9.

 

“Investment” shall mean, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale); (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person) (including any partnership or
joint venture); (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness; or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5.

 

“IPS” shall mean Integrated Payment Systems Inc., a Delaware corporation and its
successors.

 

“IPS Canada” shall mean Integrated Payment Systems Canada Inc., a Canadian
corporation and its successors.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

38

--------------------------------------------------------------------------------


 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit A to the Original Credit Agreement.

 

“Joint Lead Arrangers and Bookrunners” shall mean Credit Suisse Securities (USA)
LLC, Citigroup Global Markets, Inc., Deutsche Bank Securities Inc., Goldman
Sachs Credit Partners L.P., HSBC Securities (USA) Inc., Lehman Brothers Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Joint Venture” shall mean, at any date of determination, each joint venture
accounted for as an equity method investee of the Borrower and its Subsidiaries,
determined in accordance with GAAP.

 

“Judgment Currency” shall have the meaning provided in Section 13.19.

 

“JV Distribution Amount” shall mean, at any time, the lesser of (x) the
aggregate amount of cash distributed to the Borrower or any Restricted
Subsidiary by any joint venture that is not a Subsidiary (regardless of the form
of legal entity) since the Original Closing Date and prior to such time (without
duplication of any amount treated as a reduction in the outstanding amount of
Investments by the Borrower or any Restricted Subsidiary pursuant to clause (d),
(i) or (v) of Section 10.5) and only to the extent that neither the Borrower nor
any Restricted Subsidiary is under any obligation to repay such amount to such
joint venture and (y) the amount of Investments by the Borrower or such
Restricted Subsidiary in such joint venture.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.  All L/C Borrowings shall be denominated in Dollars
or any Alternative Currency.

 

“L/C Maturity Date” shall mean the date that is three Business Days prior to the
2016 Revolving Credit Maturity Date; provided that the L/C Maturity Date may be
extended beyond such date with the consent of the Letter of Credit Issuer.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

39

--------------------------------------------------------------------------------


 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(a), 2.1(b), 2.1(d) or 3.3, or (c) a Lender
becoming the subject of a bankruptcy or insolvency proceeding.

 

“Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $500,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent amount of the principal amount of any
Unpaid Drawings in respect of which such Lender has made (or is required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at such
time and (b) such Lender’s Revolving Credit Commitment Percentage of the Letters
of Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall mean the 2013 Letter of Credit Fee and the 2016
Letter of Credit Fee.

 

“Letter of Credit Issuer” shall mean Credit Suisse, Cayman Islands Branch, any
of its Affiliates or any replacement or successor pursuant to Section 3.6.  The
Letter of Credit Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Letter of Credit Issuer, and in each
such case the term “Letter of Credit Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.  In the event that
there is more than one Letter of Credit Issuer at any time, references herein
and in the other Credit Documents to the Letter of Credit Issuer shall be deemed
to refer to the Letter of Credit Issuer in respect of the applicable Letter of
Credit or to all Letter of Credit Issuers, as the context requires.

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent amount of the principal amount of
all Unpaid Drawings.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

 

“Level I Status” shall mean, on any date, the circumstance that neither Level II
Status or Level III Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than 6.00 to 1.00 as of such date.

 

“Level II Status” shall mean, on any date, the circumstance that Level III
Status does not exist and the Consolidated Total Debt to Consolidated EBITDA
Ratio is less than or equal to 6.00 to 1.00 as of such date.

 

“Level III Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than or equal to
5.00 to 1.00 as of such date.

 

“LIBOR Delayed Draw Term Loan” shall mean any Delayed Draw Term Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

 

40

--------------------------------------------------------------------------------


 

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

 

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan of
any currency, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Bloomberg (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in such
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “LIBOR Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in such currency for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBOR Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the applicable London interbank eurocurrency market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period (or on the first day of such
Interest Period in the case of any LIBOR Loan denominated in Sterling).

 

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

 

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any 2013 Revolving Credit Loan, 2016 Revolving Credit Loan,
Extended Revolving Credit Loan, Swingline Loan, Term Loan, Extended Term Loan,
New Revolving Loan or New Term Loan made by any Lender hereunder.

 

“Management Investors” shall mean the directors, management officers and
employees of the Borrower and its Subsidiaries on the Original Closing Date.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or any
of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, (i) each
Restricted Subsidiary of the Borrower (a) whose total assets at the last day of
the Test Period ending on the last day of the most recent fiscal period for
which Section 9.1 Financials have been delivered were equal to or greater than
5% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date or (b) whose revenues during such Test Period were
equal to or greater than 5% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the
Original Closing Date, Restricted Subsidiaries that are not Material
Subsidiaries have, in the aggregate, (x) total assets at

 

41

--------------------------------------------------------------------------------


 

the last day of such Test Period equal to or greater than 10% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (y) revenues during such Test Period equal to or greater than 10%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as “Material Subsidiaries”.

 

“Maturity Date” shall mean the Initial Term Loan Maturity Date, the Delayed Draw
Term Loan Maturity Date, the Euro Tranche Term Loan Maturity Date, the 2013
Revolving Credit Maturity Date, the 2016 Revolving Credit Maturity Date, the
2018 Term Loan Maturity Date, the 2018B Term Loan Maturity Date, the 2017 Term
Loan Maturity Date or the 2017B Term Loan Maturity Date, as applicable.

 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) the sum of (i) $1,000,000,000, plus (ii) from and after the
2012 Extension Effective Date, the aggregate principal amount of 2014 Term Loans
outstanding as of such date of determination, provided that such additional
amounts pursuant to this clause (ii) are only available to the extent such
amounts are used to incur Indebtedness the Net Cash Proceeds of which are
substantially concurrently used to prepay 2014 Term Loans in accordance with
Section 5.1 of this Agreement (such prepaid 2014 Term Loans, “Incremental
Facility Prepaid 2014 Term Loans”), plus (iii) the Dollar Equivalent principal
amount of Term Loans (other than New Term Loans and Incremental Facility Prepaid
2014 Term Loans) voluntarily prepaid pursuant to Section 5.1 prior to such date,
plus (iv) the amount of all Revolving Credit Commitments that have either been
permanently reduced pursuant to Section 4.2 or have otherwise terminated in
accordance with the terms of this Agreement after the 2012 Extension Effective
Date minus (b) the sum of (i) the aggregate principal amount of New Loan
Commitments incurred pursuant to Section 2.14(a) prior to such date and (ii) the
aggregate principal amount of Permitted Other Indebtedness issued or incurred
pursuant to Section 10.1(bb)(i)(a) prior to such date.

 

“Merchant Acquisition and Processing Alliance” shall mean any joint venture or
other strategic alliance entered into with any financial institution or other
third party primarily entered into to offer Merchant Services.

 

“Merchant Agreement” shall mean any contract entered into with a merchant
relating to the provision of Merchant Services.

 

“Merchant Services” shall mean services provided to merchants relating to the
authorization, transaction capture, settlement, chargeback handling and
internet-based transaction processing of credit, debit, stored-value and loyalty
card and other payment transactions (including provision of point of service
devices and other equipment necessary to capture merchant transactions and other
ancillary services).

 

“Merger” shall have the meaning provided in the preamble to this Agreement.

 

“Merger Sub” shall mean Omaha Acquisition Corporation, a Delaware corporation.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 or the Dollar Equivalent thereof (or, if less, the entire
remaining Commitments under the applicable Credit Facility at the time of such
Borrowing) and (b) with respect to a Borrowing of ABR Loans (other than
Swingline Loans), $1,000,000 (or, if less, the entire remaining Commitments
under the applicable Credit Facility at the time of such Borrowing).

 

42

--------------------------------------------------------------------------------


 

“Minimum Equity Amount” shall have the meaning provided in the preamble to this
Agreement.

 

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Agent for the benefit of the
Secured Parties in respect of that Mortgaged Property to secure the Obligations,
substantially in the form of Exhibit C to the Original Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule
1.1(b) to the Original Credit Agreement, and includes each other parcel of real
property and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 9.14.

 

“Multicurrency Exposure” shall mean, for any Revolving Credit Lender at any
date, the sum of (a) the aggregate Dollar Equivalent amount of the principal
amount of Revolving Credit Loans denominated in Alternative Currencies of such
Lender then outstanding, and (b) such Lender’s Letter of Credit Exposure in
respect of Letters of Credit denominated in Alternative Currencies at such time.

 

“Multicurrency Sublimit” shall mean the 2013 Multicurrency Sublimit and/or the
2016 Multicurrency Sublimit, as the case may be.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of the Restricted
Subsidiaries in respect of such Prepayment Event or incurrence of Permitted
Other Indebtedness, as the case may be, less (b) the sum of:

 

(i)                                 the amount, if any, of all taxes paid or
estimated to be payable by the Borrower or any of the Restricted Subsidiaries in
connection with such Prepayment Event or incurrence of Permitted Other
Indebtedness,

 

(ii)                                   the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) associated with the assets that
are the subject of such Prepayment Event and (y) retained by the Borrower or any
of the Restricted Subsidiaries, provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a Prepayment
Event occurring on the date of such reduction,

 

(iii)                                    the amount of any Indebtedness secured
by a Lien on the assets that are the subject of such Prepayment Event to the
extent that the instrument creating or evidencing such Indebtedness requires
that such Indebtedness be repaid upon consummation of such Prepayment Event,

 

43

--------------------------------------------------------------------------------


 

(iv)                                  in the case of any Asset Sale Prepayment
Event or Casualty Event or Permitted Sale Leaseback, the amount of any proceeds
of such Prepayment Event that the Borrower or any Restricted Subsidiary has
reinvested (or intends to reinvest within the Reinvestment Period or has entered
into a binding commitment prior to the last day of the Reinvestment Period to
reinvest) in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section 10.9), provided that any portion of such proceeds that has
not been so reinvested within such Reinvestment Period (with respect to such
Prepayment Event, the “Deferred Net Cash Proceeds”) shall, unless the Borrower
or a Restricted Subsidiary has entered into a binding commitment prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback occurring on the last day of such Reinvestment Period
or, if later, 180 days after the date the Borrower or such Restricted Subsidiary
has entered into such binding commitment, as applicable (such last day or 180th
day, as applicable, the “Deferred Net Cash Proceeds Payment Date”), and (y) be
applied to the repayment of Term Loans in accordance with Section 5.2(a)(i),

 

(v)                                 in the case of any Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback by a non-wholly-owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (v)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly-owned Restricted Subsidiary as a result thereof,

 

(vi)                                  reasonable and customary fees paid by the
Borrower or a Restricted Subsidiary in connection with any of the foregoing, and

 

(vii)                                    in the case of any Debt Incurrence
Prepayment Event or the incurrence of any Permitted Other Indebtedness, any fees
or expenses paid in connection with an Extension Amendment or other debt
offering or exchange with a similar purpose to the extent related to a
substantially contemporaneous sale, offering or similar incurrence of
Indebtedness which constitutes a Debt Incurrence Prepayment Event or the
incurrence of Permitted Other Indebtedness,

 

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loans” shall have the meaning provided in Section 2.14(b).

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

 

44

--------------------------------------------------------------------------------


 

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

 

“New Term Loans” shall have the meaning provided in Section 2.14(c).

 

“Non-Cash Charges” shall mean, without duplication, (a) losses on non-ordinary
course asset sales, disposals or abandonments, (b) any impairment charge or
asset write-off related to intangible assets (including goodwill), long-lived
assets, and investments in debt and equity securities pursuant to GAAP, (c) all
losses from investments recorded using the equity method, (d) stock-based awards
compensation expense, including any such charges arising from stock options,
restricted stock grants or other equity incentive grants, and any cash
compensation charges associated with the rollover or acceleration of stock-based
awards or payment of stock options in connection with the Transactions, and
(e) other non-cash charges (provided that (x) if any non-cash charges referred
to in this clause (e) represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent and (y) the
amortization of a prepaid current asset item that was paid in a prior period
shall not be included in Non-Cash Charges).

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

 

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation, partnership or entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that has a valid election in effect under applicable U.S. Treasury
regulations to be treated as a United States person.

 

“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.

 

“Notes” shall mean, collectively, the Senior Notes and the Senior Subordinated
Notes.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
or Existing Secured Letter of Credit, in each case, entered into with the
Borrower or any of its Domestic Subsidiaries, or certain Foreign Subsidiaries to
the extent agreed

 

45

--------------------------------------------------------------------------------


 

to from time to time by the Borrower or such Foreign Subsidiaries with one or
more Lenders or an Affiliate of a Lender, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.

 

“Old Revolving Credit Commitments” shall mean all Revolving Credit Commitments,
Existing Revolving Credit Commitments and Extended Revolving Credit Commitments,
other than any New Revolving Credit Commitments (and any Extended Revolving
Credit Commitments related thereto).

 

“Old Revolving Credit Loans” shall mean all Loans made pursuant to Old Revolving
Credit Commitments.

 

“Original Closing Date” shall mean September 24, 2007, the date of the initial
extension of credit under the Original Credit Agreement.

 

“Original Closing Date Term Loans” shall mean any Tranche B-1 Term Loan, Tranche
B-2 Term Loan or Initial Tranche B-3 Term Loan.

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Original Lenders” shall have the meaning assigned to such term in the recitals
hereto.

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.

 

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, the Letter of
Credit Issuer or the Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in any Alternative Currency, the rate of interest per annum
at which overnight deposits in such Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
Alternative Currency to major banks in such interbank market.

 

“Participant” shall have the meaning provided in Section 13.6(c).

 

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

46

--------------------------------------------------------------------------------


 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

 

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit D to the Original Credit Agreement or any other form approved by the
Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or Stock or Stock
Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such Stock or Stock Equivalents
becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the extent
required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent, for the benefit of the applicable Lenders, being granted a
security interest in any Stock, Stock Equivalent or any assets so acquired, to
the extent required by Sections 9.11, 9.12 and/or 9.14; (d) each Person (or, as
applicable, the assets) so acquired shall be in (or with respect to assets,
useful for engaging in) the same or generally related line of business as
conducted by the Borrower and its Subsidiaries on the Original Closing Date;
(e) both immediately before and after giving effect to such acquisition, no
Default or Event of Default shall have occurred and be continuing; (f) the
aggregate fair market value (as determined in good faith by the Borrower) of all
Investments funded or financed in any Persons that do not become Guarantors in
connection with all such acquisitions following the Original Closing Date in
reliance on Section 10.5(h) shall not exceed $2,500,000,000 (it being understood
that additional Investments in Persons that are not Credit Parties may be made
in connection with Permitted Acquisitions in reliance on any exception in
Section 10.5 other than clause (h) thereof); and (g) the Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to such acquisition
(including without limitation any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and any related
Pro Forma Adjustment), with the covenant set forth in Section 10.10, or the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio shall be no higher
after giving effect to such acquisition on a Pro Forma Basis after giving effect
to such acquisition (including without limitation any Indebtedness assumed or
permitted to exist or incurred pursuant to Sections 10.1(j) and 10.1(k),
respectively, and any related Pro Forma Adjustment).

 

“Permitted Additional Debt” shall mean unsecured Indebtedness, issued by the
Borrower or a Guarantor, (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the Final Maturity Date (other than customary offers to purchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default) and (ii) to the extent the same are subordinated, provide
for customary subordination to the Obligations under the Credit Documents,
(b) the covenants, events of default, guarantees and other terms of which (other
than interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Borrower and the Restricted Subsidiaries than those herein
(or to the extent such Permitted Additional Debt constitutes refinancing
Indebtedness of the (x) Senior Subordinated Notes, those applicable to the
Senior Subordinated Notes being so refinanced or (y) the Senior Notes, those
applicable to the Senior Notes being refinanced); provided that a certificate of
an Authorized Officer of the Borrower is delivered to the Administrative Agent
at least five Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence

 

47

--------------------------------------------------------------------------------


 

that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (c) of which no Subsidiary of the Borrower (other than a
Guarantor or any guarantor of the Indebtedness being refinanced by such
Permitted Additional Debt, if applicable) is an obligor.

 

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).

 

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a).

 

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).

 

“Permitted Holders” shall mean the Sponsor, the Management Investors, the
Initial Investors and each Person to whom any Initial Investor transfers Stock
or Stock Equivalents of Holdings or any direct or indirect parent thereof in
connection with the primary equity syndication following the Original Closing
Date.

 

“Permitted Investments” shall mean:

 

(a)                                  securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

 

(c)                                  commercial paper maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

(d)                                 domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar Equivalent thereof) in the case of foreign
banks;

 

(e)                                  repurchase agreements with a term of not
more than 90 days for underlying securities of the type described in clauses
(a), (b) and (d) above entered into with any bank meeting the qualifications
specified in clause (d) above or securities dealers of recognized national
standing;

 

(f)                                    marketable short-term money market and
similar funds (x) either having assets in excess of $500,000,000 or (y) having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);

 

48

--------------------------------------------------------------------------------


 

(g)                                 shares of investment companies that are
registered under the Investment Company Act of 1940 and substantially all the
investments of which are one or more of the types of securities described in
clauses (a) through (f) above;

 

(h)                                 in the case of Investments by any Restricted
Foreign Subsidiary or Investments made in a country outside the United States of
America, other customarily utilized high-quality Investments in the country
where such Restricted Foreign Subsidiary is located or in which such Investment
is made; and

 

(i)                                     Investments of assets made pursuant to
any non-qualified deferred compensation plan sponsored by the Borrower or its
Restricted Subsidiaries.

 

“Permitted Liens” shall mean:

 

(a)                                  Liens for taxes, assessments or
governmental charges or claims not yet due and payable or that are being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established to the extent required by and in accordance with
GAAP;

 

(b)                                 Liens in respect of property or assets of
the Borrower or any of the Subsidiaries imposed by law, such as carriers’,
warehousemen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, in each case so long as such Liens arise in the
ordinary course of business and do not individually or in the aggregate have a
Material Adverse Effect;

 

(c)                                  Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 11.11;

 

(d)                                 Liens incurred or deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business or otherwise constituting Investments permitted by
Section 10.5;

 

(e)                                  ground leases in respect of real property
on which facilities owned or leased by the Borrower or any of its Subsidiaries
are located;

 

(f)                                    easements, rights-of-way, restrictions,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

 

(g)                                 any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement;

 

(h)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(i)                                     Liens on goods the purchase price of
which is financed by a documentary letter of credit issued for the account of
the Borrower or any of its Subsidiaries, provided that such Lien secures only
the obligations of the Borrower or such Subsidiaries in respect of such letter
of credit to the extent permitted under Section 10.1;

 

49

--------------------------------------------------------------------------------


 

(j)                                     leases, licenses, subleases or
sublicenses granted to others not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole;

 

(k)                                  Liens arising from precautionary Uniform
Commercial Code financing statement or similar filings made in respect of
operating leases entered into by the Borrower or any of its Subsidiaries;

 

(l)                                     Liens created in the ordinary course of
business in favor of banks and other financial institutions over credit balances
of any bank accounts of the Borrower and the Restricted Subsidiaries held at
such banks or financial institutions, as the case may be, to facilitate the
operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts in the ordinary course of business;

 

(m)                               Settlement Liens;

 

(n)                                 Liens on accounts receivable and related
assets incurred in connection with a Permitted Receivables Financing; and

 

(o)                                 any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower and its Subsidiaries, taken as a whole.

 

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same lien priority as the
Obligations or (z) be secured by a Lien ranking junior to the Lien securing the
Obligations), in each case issued or incurred by the Borrower or a Guarantor,
(a) the terms of which do not provide for any scheduled repayment, mandatory
repayment or redemption or sinking fund obligations prior to, at the time of
incurrence, the Final Maturity Date (other than, in each case, customary offers
to repurchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights after an event of default), (b) the
covenants, events of default, guarantees, collateral and other terms of which
(other than interest rate and redemption or prepayment premiums), taken as a
whole, are not more restrictive to the Borrower and the Restricted Subsidiaries
than those herein; provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent at least five Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within two Business Days after receipt of such certificate that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) of which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor and (d) that, if secured, are not secured by any assets
other than the Collateral.

 

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.

 

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect

 

50

--------------------------------------------------------------------------------


 

(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.  Without limiting the
generality of the foregoing, the Permitted Other Indebtedness Obligations of the
applicable Credit Parties under the Permitted Other Indebtedness Documents (and
any of their Restricted Subsidiaries to the extent they have obligations under
the Permitted Other Indebtedness Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any such Credit Party
under any Permitted Other Indebtedness Document.

 

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

 

“Permitted Receivables Financing” shall mean any customary accounts receivable
financing facility (including customary back-to-back intercompany arrangements
in respect thereof) to the extent that (a) the maturity date is no earlier than
the Revolving Credit Maturity Date; (b) any collateral securing the obligations
of the obligors thereunder shall be pledged to the Secured Parties on a second
priority basis to secure the Obligations pursuant to intercreditor arrangement
reasonably acceptable to the Administrative Agent; (c) the remaining terms
applicable to such financing facility must be customary for financings of such
type and (d) (i) the proceeds of all Indebtedness incurred under such facility
must be applied to the prepayment of Term Loans pursuant to Section 5.2 or
(ii) the Revolving Credit Commitments are reduced by an amount equal to such
facility.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Original Closing Date,
provided that any such Sale Leaseback not between (a) a Credit Party and another
Credit Party or (b) a Restricted Subsidiary that is not a Credit Party to
another Restricted Subsidiary that is not a Credit Party is consummated for fair
value as determined at the time of consummation in good faith by (i) the
Borrower or such Restricted Subsidiary and, in the case of any Sale Leaseback
(or series of related Sales Leasebacks) the aggregate proceeds of which exceed
$100,000,000, (ii) the board of directors of the Borrower or such Restricted
Subsidiary (which such determination may take into account any retained interest
or other Investment of the Borrower or such Restricted Subsidiary in connection
with, and any other material economic terms of, such Sale Leaseback).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Interest Amount” shall (i) mean the aggregate principal amount of all
increases in outstanding principal amount of PIK Notes and issuances of
additional “PIK Notes” (as defined in the Senior Notes Indenture) in connection
with an election by the Borrower to pay interest on the PIK Notes in kind and
(ii) the aggregate principal amount of all increases in outstanding principal
amount of Senior Interim PIK Loans in connection with an election by the
Borrower to pay interest on the Senior Interim PIK Loans in kind.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

 

“Platform” shall have the meaning provided in Section 13.17(b).

 

51

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall mean (a) the Pledge Agreement, entered into by the
Credit Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit E to the Original Credit
Agreement, on the Original Closing Date, and (b) any other pledge agreement with
respect to all of the Obligations delivered pursuant to Section 9.12, in each
case, as the same may be amended, supplemented or otherwise modified from time
to time.

 

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the “prime rate” referred to in the definition of “ABR”.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that (i) at the election of
the Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $5,000,000 and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or Section 9.1(d).

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Stock in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness and (c) any
incurrence or

 

52

--------------------------------------------------------------------------------


 

assumption of Indebtedness by the Borrower or any of the Restricted Subsidiaries
in connection therewith (it being agreed that if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above (but
without duplication thereof), the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (i) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on the Borrower
and the Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

 

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”

 

“Qualified Equity Interest” shall mean any Stock or Stock Equivalent that does
not constitute a Disqualified Equity Interest.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Receivables Subsidiary” shall mean any Subsidiary established in connection
with a Permitted Receivables Financing that is not permitted by the terms of
such Permitted Receivables Financing to guarantee the Obligations.

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

 

“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(bb)(ii).

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback.

 

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

53

--------------------------------------------------------------------------------


 

“Repaid Tranche B-2 Loans” shall have the meaning provided in Section
5.2(a)(i)(B).

 

“Repaid Tranche B-3 Loans” shall have the meaning provided in Section 5.1(b).

 

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, the
Delayed Draw Repayment Amount, the Euro Tranche Repayment Amount, the 2018
Dollar Term Loan Repayment Amount, the 2018 Euro Term Loan Repayment Amount, the
2017 Dollar Term Loan Repayment Amount, the 2017 Euro Term Loan Repayment
Amount, the 2017B Dollar Term Loan Repayment Amount, the 2017B Euro Term Loan
Repayment Amount, a New Term Loan Repayment Amount with respect to any Series or
an Extended Term Loan Repayment Amount with respect to any Extension Series, as
applicable.

 

“Repayment Date” shall mean the Initial Term Loan Repayment Date, a 2018 Dollar
Term Loan Repayment Date, a 2018 Euro Term Loan Repayment Date, a 2017 Dollar
Term Loan Repayment Date, a 2017 Euro Term Loan Repayment Date, a 2017B Dollar
Term Loan Repayment Date, a 2017B Euro Term Loan Repayment Date, an Extended
Repayment Date with respect to any Extension Series of Extended Term Loans other
than the 2018 Term Loans, the 2017 Term Loans and the 2017B Term Loans and a New
Term Loan Repayment Date.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

 

“Required 2018 Dollar Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2018 Dollar Term Loans (excluding 2018 Dollar Term Loans held by
Defaulting Lenders) at such date.

 

“Required 2018 Euro Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2018 Euro Term Loans (excluding 2018 Euro Term Loans held by
Defaulting Lenders) at such date.

 

“Required 2017 Dollar Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2017 Dollar Term Loans (excluding 2017 Dollar Term Loans held by
Defaulting Lenders) at such date.

 

“Required 2017 Euro Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2017 Euro Term Loans (excluding 2017 Euro Term Loans held by
Defaulting Lenders) at such date.

 

“Required 2017B Dollar Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the aggregate outstanding
principal amount of the 2017B Dollar Term Loans (excluding 2017B Dollar Term
Loans held by Defaulting Lenders) at such date.

 

“Required 2017B Euro Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2017B Euro Term Loans (excluding 2017B Euro Term Loans held by
Defaulting Lenders) at such date.

 

“Required 2018B Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2018B Term Loans (excluding 2018B Term Loans held by Defaulting
Lenders) at such date.

 

54

--------------------------------------------------------------------------------


 

“Required Delayed Draw Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Adjusted Total Delayed Draw Term Loan Commitment at such date and (b) the
aggregate outstanding principal amount of the Delayed Draw Term Loans (excluding
Delayed Draw Term Loans held by Defaulting Lenders) at such date.

 

“Required Euro Tranche B-1 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a Dollar Equivalent of a majority of
the sum of (a) the Euro Tranche B-1 Term Loan Commitments at such date
(excluding Euro Tranche B-1 Term Loan Commitments held by Defaulting Lenders)
and (b) the aggregate outstanding principal amount of the Euro Tranche B-1 Term
Loans (excluding Euro Tranche B-1 Term Loans held by Defaulting Lenders) at such
date.

 

“Required Euro Tranche B-2 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the Euro
Tranche B-2 Term Loan Commitments at such date (excluding Euro Tranche B-2 Term
Loan Commitments held by Defaulting Lenders) and (b) the aggregate outstanding
principal amount of the Euro Tranche B-2 Term Loans (excluding Euro Tranche B-2
Term Loans held by Defaulting Lenders) at such date.

 

“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Adjusted Total
Initial Term Loan Commitment at such date and (b) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Initial Term Loans held by
Defaulting Lenders) at such date.

 

“Required Initial Tranche B-1 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Initial Tranche B-1 Term Loan Commitments at such date (excluding Initial
Tranche B-1 Term Loan Commitments held by Defaulting Lenders) and (b) the
aggregate outstanding principal amount of the Initial Tranche B-1 Term Loans
(excluding Initial Tranche B-1 Term Loans held by Defaulting Lenders) at such
date.

 

“Required Initial Tranche B-2 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Initial Tranche B-2 Term Loan Commitments at such date (excluding Initial
Tranche B-2 Term Loan Commitments held by Defaulting Lenders) and (b) the
aggregate outstanding principal amount of the Initial Tranche B-2 Term Loans
(excluding Initial Tranche B-2 Term Loans held by Defaulting Lenders) at such
date.

 

“Required Initial Tranche B-3 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Initial Tranche B-3 Term Loan Commitments at such date (excluding Initial
Tranche B-3 Term Loan Commitments held by Defaulting Lenders) and (b) the
aggregate outstanding principal amount of the Initial Tranche B-3 Term Loans
(excluding Initial Tranche B-3 Term Loans held by Defaulting Lenders) at such
date.

 

“Required Tranche B-1 Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Tranche B-1 Term Loan
Commitments at such date (excluding Tranche B-1 Term Loan Commitments held by
Defaulting Lenders) and (b) the aggregate outstanding principal amount of the
Tranche B-1 Term Loans (excluding Tranche B-1 Term Loans held by Defaulting
Lenders) at such date.

 

“Required Tranche B-2 Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Tranche B-2 Term Loan
Commitments at such date (excluding Tranche B-2 Term Loan Commitments held by
Defaulting Lenders) and (b) the aggregate

 

55

--------------------------------------------------------------------------------


 

outstanding principal amount of the Tranche B-2 Term Loans (excluding Tranche
B-2 Term Loans held by Defaulting Lenders) at such date.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the outstanding principal amount of the Term
Loans (excluding Term Loans held by Defaulting Lenders) at such date or (b) if
the Total Revolving Credit Commitment and the Total Term Loan Commitment have
been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).

 

“Revaluation Date” shall mean (a) with respect to any Revolving Credit Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Credit Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Credit Loan pursuant to Section 2.6, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Revolving Credit
Lenders or Swingline Lender shall require; and (b) with respect to any Letter of
Credit, each of the following:  (i) each date of issuance of any such Letter of
Credit, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
applicable Letter of Credit Issuer under any Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Letter of Credit Issuer
shall determine or the Required Revolving Credit Lenders shall require.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender prior to the 2011 Extension Effective Date, the “Revolving Credit
Commitment” as defined in the Credit Agreement as in effect at any time prior to
such date, (b) with respect to each Lender that is a Lender on and after the
2011 Extension Effective Date, the sum of such Lender’s 2013 Revolving Credit
Commitments and 2016 Revolving Credit Commitments and (c) in the case of any
Lender that becomes a Lender after the 2011 Extension Effective Date, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment, in each case of the same may be changed from time
to time

 

56

--------------------------------------------------------------------------------


 

pursuant to terms hereof.  The aggregate amount of the Revolving Credit
Commitments as of the 2011 Extension Effective Date is $1,748,942,465.75.

 

“Revolving Credit Commitment Percentage” shall mean the 2013 Revolving Credit
Commitment Percentage and/or the 2016 Revolving Credit Commitment Percentage, as
the case may be.

 

“Revolving Credit Exposure” shall mean the 2013 Revolving Credit Exposure and/or
the 2016 Revolving Credit Exposure, as the case may be.

 

“Revolving Credit Extension Request” shall have the meaning provided in Section
2.14(f)(ii).

 

“Revolving Credit Facility” shall mean the 2013 Revolving Credit Facility and/or
the 2016 Revolving Credit Facility, as the case may be.

 

“Revolving Final Date” shall mean, with respect to the 2013 Revolving Credit
Commitments, the 2013 Revolving Final Date and with respect to the 2016
Revolving Credit Commitments, the 2016 Revolving Final Date.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

 

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letters of Credit Outstanding shall have been reduced to
zero or Cash Collateralized.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(k).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit M among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
Permitted Other Indebtedness Secured Parties that are holders of Permitted Other
Indebtedness Obligations having a Lien on the Collateral ranking junior to the
Lien securing the Obligations, with such changes thereto as may be reasonably
acceptable to the Administrative Agent; provided that such changes are not
materially adverse to the Lenders.

 

“Section 2.14 Additional Amendment” shall have the meaning provided in Section
2.14(f)(iv).

 

57

--------------------------------------------------------------------------------


 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of its Subsidiaries and
any Cash Management Bank.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank;
provided that in the case of a Hedge Bank that is considered a Hedge Bank solely
as a result of the operation of clause (b) of the definition thereof, the only
Hedge Agreements with such Hedge Bank that shall be considered Secured Hedge
Agreements are those set forth on Schedule 1.1(i) to the Original Credit
Agreement except as such Hedge Bank may otherwise be considered a Hedge Bank
after the Original Closing Date in accordance with clause (a) of the definition
thereof.

 

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and each Lender, in each case with respect to the Credit
Facilities, each Existing Secured Letter of Credit Issuer that is an issuer of
any Existing Secured Letter of Credit, each Hedge Bank that is party to any
Secured Hedge Agreement with the Borrower or any Domestic Subsidiary, each Cash
Management Bank that is party to a Secured Cash Management Agreement with the
Borrower or any Domestic Subsidiary or certain Foreign Subsidiaries to the
extent agreed to from time to time by the Borrower or such Foreign Subsidiaries
with one or more Lenders or an Affiliate of a Lender and each sub-agent pursuant
to Section 12 appointed by the Administrative Agent with respect to matters
relating to the Credit Facilities or the Collateral Agent with respect to
matters relating to any Security Document.

 

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit F to the
Original Credit Agreement, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages, (e) the First Lien
Intercreditor Agreement, (f) if executed, the Second Lien Intercreditor
Agreement and (g) each other security agreement or other instrument or document
executed and delivered pursuant to Section 9.11, 9.12 or 9.14 or pursuant to any
other such Security Documents to secure all of the Obligations.

 

“Senior Interim Loan Agreement” shall have the meaning provided in the recitals
to this Agreement.

 

“Senior Interim Loans” shall have the meaning provided in the recitals to this
Agreement and shall include term loans outstanding under the Senior Interim Loan
Agreement after conversion thereof.

 

58

--------------------------------------------------------------------------------


 

“Senior Interim PIK Loans” shall have the meaning provided in the recitals to
this Agreement and shall include term loans outstanding under the Senior Interim
Loan Agreement after conversion thereof.

 

“Senior Notes” shall mean (a) senior notes and/or senior PIK notes (the “PIK
Notes”) with a stated maturity no earlier than seven and one-half years after
the Original Closing Date to be issued in connection with the refinancing or
exchange of the Senior Interim Loans in sales pursuant to Rule 144A and
Regulation S under the Securities Act of 1933, as amended, under the Senior
Notes Indenture or Senior Interim Loan Agreement, as applicable, in each case
together with interest, fees and all other amounts payable in connection
therewith, generating aggregate gross proceeds of up to $6,500,000,000 plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing (less the amount of any
Senior Interim Loans and Senior Interim PIK Loans that remain outstanding after
the issuance of the Senior Notes), and (b) any modification, replacement,
refinancing, refunding, renewal or extension thereof that constitutes Permitted
Additional Debt.

 

“Senior Notes Indenture” shall mean the Indenture to be entered into in
connection with the refinancing or exchange of the Senior Interim Loans, among
the Borrower, the guarantors party thereto and a trustee, pursuant to which the
Senior Notes shall be issued, as the same may be amended, supplemented or
otherwise modified from time to time in accordance therewith.

 

“Senior Secured Leverage Test” shall mean, as of any date of determination, with
respect to the last day of the most recently ended Test Period, the Consolidated
Senior Secured Debt to Consolidated EBITDA Ratio shall be no greater than 5.5 to
1.0.

 

“Senior Subordinated Interim Loan Agreement” shall have the meaning provided in
the recitals to this Agreement.

 

“Senior Subordinated Interim Loans” shall have the meaning provided in the
recitals to this Agreement and shall include term loans outstanding under the
Senior Subordinated Interim Loan Agreement after conversion thereof.

 

“Senior Subordinated Notes” shall mean (a) senior subordinated notes with a
stated maturity no earlier than seven and one-half years after the Original
Closing Date to be issued in connection with the refinancing or exchange of the
Senior Subordinated Interim Loans in a sale pursuant to Rule 144A and Regulation
S under the Securities Act of 1933, as amended, under the Senior Subordinated
Notes Indenture or Senior Subordinated Interim Loan Agreement, as applicable,
together with interest, fees and all other amounts payable in connection
therewith, generating aggregate gross proceeds of up to $2,500,000,000 plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing (less the amount of any
Senior Subordinated Interim Loans that remain outstanding after the issuance of
the Senior Subordinated Notes), and (b) any modification, replacement,
refinancing, refunding, renewal or extension thereof that constitutes Permitted
Additional Debt.

 

“Senior Subordinated Notes Indenture” shall mean the Indenture to be entered
into in connection with the refinancing or exchange of the Senior Subordinated
Interim Loans, among the Borrower, the guarantors party thereto and a trustee,
pursuant to which the Senior Subordinated Notes shall be issued, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
therewith.

 

“Series” shall have the meaning provided in Section 2.14(a).

 

59

--------------------------------------------------------------------------------


 

“Settlement” shall mean the transfer of cash or other property with respect to
any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

“Settlement Asset” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

 

“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.

 

“Settlement Lien” shall mean any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearing house transaction) to effect a transfer, of
cash or other property to effect a Settlement.

 

“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a Person in consideration for a Settlement made or arranged,
or to be made or arranged, by such Person.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA.”

 

“Solvent” shall mean, with respect to any Person, that as of the Original
Closing Date, (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Original Closing Date; and (iii) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts including current obligations beyond its ability to pay such debts
as they become due (whether at maturity or otherwise); and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(f)(ii).

 

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.1 Financials have been delivered were equal to or greater
than 10% of the Consolidated Total Assets of the Borrower and the Subsidiaries
at such date, or (ii) whose revenues during such Test Period were equal to or
greater than 10% of the consolidated revenues of the Borrower and the
Subsidiaries for such period, in each case determined in accordance with GAAP,
and (c) each other Unrestricted Subsidiary that is the subject of an Event of
Default under Section 11.5 and that, when such Subsidiary’s total assets or
revenues are

 

60

--------------------------------------------------------------------------------


 

aggregated with the total assets or revenues, as applicable, of each other
Subsidiary that is the subject of an Event of Default under Section 11.5 would
constitute a Specified Subsidiary under clause (b) above.

 

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, incurrence or repayment of Indebtedness, Dividend,
Subsidiary designation, New Term Loan, New Revolving Credit Commitment or other
event that by the terms of this Agreement requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis”.

 

“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.

 

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if it does not have as of the date of determination a spot
buying rate for any such currency.

 

“SPV” shall have the meaning provided in Section 13.6(g).

 

“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met; provided,
however, that with respect to any Letter of Credit that by its terms or the
terms of any Issuer Document provides for one or more automatic increases in the
stated amount thereof, the Stated Amount shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status or Level III Status, as the case may be, on such date. 
Changes in Status resulting from changes in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective as of the first day following
each date that (a) Section 9.1 Financials for the first full fiscal quarter
ended after the Original Closing Date are delivered to the Administrative Agent
under Section 9.1 and (b) an officer’s certificate is delivered by the Borrower
to the Administrative Agent setting forth, with respect to such Section 9.1
Financials, the then-applicable Status, and shall remain in effect until the
next change to be effected pursuant to this definition, provided that each
determination of the Consolidated Total Debt to Consolidated EBITDA Ratio
pursuant to this definition shall be made as of the end of the Test Period
ending at the end of the fiscal period covered by the relevant Section 9.1
Financials.

 

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

 

61

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower and such Guarantor, as applicable, under this
Agreement.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the
time.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swingline Commitment” shall mean $250,000,000.

 

“Swingline Lender” shall mean Credit Suisse, in its capacity as lender of
Swingline Loans hereunder, or any replacement or successor thereto.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the 2016 Revolving Credit Maturity
Date.

 

“Syndication Agent” shall mean Citibank, N.A., together with its Affiliates, as
syndication agent for the Lenders under this Agreement and the other Credit
Documents.

 

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, Delayed Draw Term Loan Commitment, Euro Tranche
Term Loan Commitment and, if applicable, New Term Loan Commitment with respect
to any Series.

 

“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(f)(i).

 

“Term Loans” shall mean the Initial Term Loans, the Delayed Draw Term Loans, the
Euro Tranche Term Loans, any New Term Loans and any Extended Term Loans
(including, without limitation, the 2018 Term Loans, the 2018B Term Loans, the
2017 Term Loans and the 2017B Term Loans), collectively.

 

62

--------------------------------------------------------------------------------


 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Total 2013 Revolving Credit Commitment” shall mean, on any date, the sum of the
2013 Revolving Credit Commitments on such date of all 2013 Revolving Credit
Lenders.

 

“Total 2016 Revolving Credit Commitment” shall mean, on any date, the sum of the
2016 Revolving Credit Commitments on such date of all 2016 Revolving Credit
Lenders.

 

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the Total Term Loan
Commitment at such date and (c) without duplication of clause (b), the Dollar
Equivalent of the aggregate outstanding principal amount of all Term Loans at
such date.

 

“Total Delayed Draw Term Loan Commitment” shall mean the sum of the Delayed Draw
Term Loan Commitments of all Lenders.

 

“Total Euro Tranche B-1 Term Loan Commitment” shall mean the sum of the Euro
Tranche Term Loan Commitments of all Lenders.

 

“Total Euro Tranche B-2 Term Loan Commitment” shall mean the sum of the Euro
Tranche Term Loan Commitments of all Lenders.

 

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments, the Delayed Draw Term Loan Commitments, the Euro Tranche Term Loan
Commitments and the New Term Loan Commitments, if applicable, of all the
Lenders.

 

“Tranche B-1 Term Loan Commitment” shall mean the sum of the Initial Tranche B-1
Term Loan Commitments and the Euro Tranche B-1 Term Loan Commitments of all the
Lenders.

 

“Tranche B-1 Term Loan Lender” shall mean a Lender with a Tranche B-1 Term Loan
Commitment or an outstanding Tranche B-1 Term Loan.

 

“Tranche B-1 Term Loans” shall mean any Initial Tranche B-1 Term Loan or Euro
Tranche B-1 Term Loan.

 

“Tranche B-2 Term Loan Commitment” shall mean the sum of the Initial Tranche B-2
Term Loan Commitments and the Euro Tranche B-2 Term Loan Commitments of all the
Lenders.

 

“Tranche B-2 Term Loan Lender” shall mean a Lender with a Tranche B-2 Term Loan
Commitment or an outstanding Tranche B-2 Term Loan.

 

“Tranche B-2 Term Loans” shall mean any Initial Tranche B-2 Term Loan or Euro
Tranche B-2 Term Loan.

 

63

--------------------------------------------------------------------------------


 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Senior Interim Loan Agreement, the Senior Subordinated Interim
Loan Agreement, the Merger and the Equity Investments and any repayment,
repurchase, prepayment or defeasance of Indebtedness of the Borrower or any of
its Subsidiaries in connection therewith.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Treasury Rate” shall mean at any date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is 3.25 years following the Original Closing Date; provided,
however, that if the period from such date to the date which is 3.25 years
following the Original Closing Date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

 

“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal year ending
on December 31, 2007.

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
Original Closing Date, exceeds the fair market value of the assets allocable
thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Original Closing Date, provided that at such time
(or promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided that in the case of
(a) and (b), (x) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary), on the date of such
designation in an amount equal to the sum of (i) the Borrower’s direct or
indirect equity ownership percentage of the net worth of such designated
Restricted Subsidiary immediately prior to such designation (such net worth to
be calculated without regard to any guarantee provided by such designated
Restricted Subsidiary) and (ii) without duplication, the aggregate principal
amount of any Indebtedness owed by such designated Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary immediately prior to such
designation, all calculated, except as set forth in the parenthetical to clause
(i), on a consolidated basis in accordance with GAAP and (y) no Default or Event
of Default would result from such designation after giving Pro Forma Effect
thereto and the Borrower shall be in compliance with the covenant set forth in
Section 10.10 determined on a Pro Forma Basis both before and after giving
effect to such designation

 

64

--------------------------------------------------------------------------------


 

and (c) each Subsidiary of an Unrestricted Subsidiary.  The Borrower may, by
written notice to the Administrative Agent, redesignate any Unrestricted
Subsidiary as a Restricted Subsidiary, and thereafter, such Subsidiary shall no
longer constitute an Unrestricted Subsidiary, but only if no Default or Event of
Default would result from such re-designation.  On or promptly after the date of
its formation, acquisition, designation or re-designation, as applicable, each
Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is a Foreign
Subsidiary) shall have entered into a tax sharing agreement containing terms
that, in the reasonable judgment of the Administrative Agent, provide for an
appropriate allocation of tax liabilities and benefits.

 

“U.S.” and “United States” shall mean the United States of America.

 

“U.S. Lender” shall have the meaning provided in Section 5.4(j).

 

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

1.2.                              Other Interpretive Provisions.  With reference
to this Agreement and each other Credit Document, unless otherwise specified
herein or in such other Credit Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein”, “hereto”, “hereof’ and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.

 

(c)                                  Article, Section, Exhibit and Schedule
references are to the Credit Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                    In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(g)                                 Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Credit Document.

 

1.3.                              Accounting Terms.

 

(a)                                  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any
Specified Transaction occurs, the Consolidated Total Debt to Consolidated EBITDA
Ratio, the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio and the
Senior Secured Leverage Test shall each be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

 

1.4.                              Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.5.                              References to Agreements, Laws, Etc.  Unless
otherwise expressly provided herein, (a) references to organizational documents,
agreements (including the Credit Documents) and other Contractual Requirements
shall be deemed to include all subsequent amendments, restatements, amendment
and restatements, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements and other modifications are permitted by
any Credit Document; and (b) references to any Requirement of Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

 

1.6.                              Exchange Rates.  For purposes of determining
compliance under Sections 10.4, 10.5 and 10.6 with respect to any amount in a
currency other than Dollars (other than with respect to (a) any amount derived
from the financial statements of Holdings, the Borrower or its Subsidiaries or
(b) any Indebtedness denominated in a currency other than Dollars), such amount
shall be deemed to equal the Dollar Equivalent thereof based on the average Spot
Rate for such currency for the most recent twelve-month period immediately prior
to the date of determination determined in a manner consistent with that used in
calculating Consolidated EBITDA for the related period.  For purposes of
determining compliance with Sections 10.1, 10.2 and 10.5, with respect to any
amount of Indebtedness denominated in a currency other than Dollars, compliance
will be determined at the time of incurrence or advancing thereof using the
Dollar Equivalent thereof at the Spot Rate in effect at the time of such
incurrence or advancement.

 

SECTION 2.                                          Amount and Terms of Credit

 

2.1.                              Commitments.

 

(a)                                  Subject to and upon the terms and
conditions herein set forth,

 

(i)                  each Lender having an Initial Tranche B-1 Term Loan
Commitment made a loan or loans (each an “Initial Tranche B-1 Term Loan”) on the
Original Closing Date to the Borrower in Dollars, which Initial Tranche B-1 Term
Loans did not exceed for any such Lender the Initial Tranche B-1 Term Loan
Commitment of such Lender and in the aggregate equaled (after giving effect to
this amendment and restatement) $4,438,222,222.22;

 

(ii)               each Lender having an Initial Tranche B-2 Term Loan
Commitment made a loan or loans (each an “Initial Tranche B-2 Term Loan”) on the
Original Closing Date to the Borrower in Dollars, which Initial Tranche B-2 Term
Loans did not exceed for any such Lender the Initial Tranche B-2 Term Loan
Commitment of such Lender and in the aggregate equaled (after giving effect to
this amendment and restatement) $4,336,777,777.78;

 

66

--------------------------------------------------------------------------------


 

(iii)            each Lender having an Initial Tranche B-3 Term Loan Commitment
made a loan or loans (each an “Initial Tranche B-3 Term Loan”) on the Original
Closing Date to the Borrower in Dollars, which Initial Tranche B-3 Term Loans
did not exceed for any such Lender the Initial Tranche B-3 Term Loan Commitment
of such Lender and in the aggregate equaled $3,000,000,000;

 

(iv)           each Lender having a Delayed Draw Term Loan Commitment severally
agrees to make a loan or loans (each a “Delayed Draw Term Loan”) at any time and
from time to time prior to the Delayed Draw Term Loan Commitment Termination
Date to Borrower in Dollars, which Delayed Draw Term Loans shall not exceed for
any such Lender the Delayed Draw Term Loan Commitment of such Lender and in the
aggregate did not exceed $225,000,000; and

 

(v)              each Lender having an Euro Tranche Term Loan Commitment made a
loan or loans (each a “Euro Tranche Term Loan”) on the Original Closing Date to
the Borrower in Euro, which Euro Tranche Term Loan did not exceed for any such
Lender the Euro Tranche Term Loan Commitment of such Lender and in the aggregate
did not exceed €709,219,858.16.

 

On the Amendment Effective Date and effective as of the Original Closing Date:

 

(A)                              the Borrower and the Lenders effected a
reallocation of Initial Tranche B-1 Term Loan Commitments and Initial Tranche
B-2 Term Loan Commitments such that

 

(I) the Initial Tranche B-1 Term Loan Commitments shall be amended to be the
respective amounts set forth opposite each Lender’s name on Schedule 1.1(c)
hereto; and

 

(II) the Initial Tranche B-2 Term Loan Commitments shall be amended to be the
respective amounts set forth opposite each Lender’s name on Schedule 1.1(c)
hereto; and

 

(B)                                the Euro Tranche Term Loan Commitments were
amended to be subdivided into Euro Tranche B-1 Term Loan Commitments (which
loans thereunder are herein referred to as the “Euro Tranche B-1 Term Loans”)
and Euro Tranche B-2 Term Loan Commitments (which loans thereunder are herein
referred to as the “Euro Tranche B-2 Term Loans”), in each case, in the
respective amounts set forth opposite each Lender’s name on Schedule 1.1(c)
hereto.

 

On the 2011 Extension Effective Date, in accordance with, and upon the terms and
conditions set forth in, the 2011 Extension Amendment, (a) the 2014 Term Loans
of each 2018 Term Lender outstanding on such date were continued hereunder and
reclassified as 2018 Dollar Term Loans (in the case of 2014 Term Loans that were
Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Initial Tranche
B-3 Term Loans or Delayed Draw Term Loans) or as 2018 Euro Term Loans (in the
case of 2014 Term Loans that were Euro Tranche B-1 Term Loans or Euro Tranche
B-2 Term Loans) in the principal amount set forth on Schedule 1.1(c) to the 2011
Extension Amendment and (b) the 2014 Term Loans of each 2014 Term Lender
outstanding on such date that was not a 2018 Term Lender (and the 2014 Term
Loans (if any) of each 2018 Term Lender not reclassified as 2018 Term Loans
pursuant to clause (a) above) were continued hereunder and were classified as
2014 Term Loans.  On and after the 2011 Extension Effective Date, all 2018 Term
Loans rank pari passu in right of payment and security with, and, except as
provided herein, have the same rights and benefits as, the 2014 Term Loans
outstanding immediately prior to the 2011 Extension Effective Date under the
Credit Documents.

 

On the 2012 Extension Effective Date, in accordance with, and upon the terms and
conditions set forth in, the 2012 Extension Amendment, (a) the 2014 Term Loans
of each 2017 Term Lender outstanding on such date were continued hereunder and
reclassified as 2017 Dollar Term Loans (in the case of 2014 Term

 

67

--------------------------------------------------------------------------------


 

Loans that were Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans,
Initial Tranche B-3 Term Loans or Delayed Draw Term Loans) or as 2017 Euro Term
Loans (in the case of 2014 Term Loans that were Euro Tranche B-1 Term Loans or
Euro Tranche B-2 Term Loans) in the principal amount set forth on Schedule
1.1(c) to the 2012 Extension Amendment and (b) the 2014 Term Loans of each 2014
Term Lender outstanding on such date that was not a 2017 Term Lender (and the
2014 Term Loans (if any) of each 2017 Term Lender not reclassified as 2017 Term
Loans pursuant to clause (a) above) were continued hereunder and were classified
as 2014 Term Loans.  On and after the 2012 Extension Effective Date, all 2017
Term Loans rank pari passu in right of payment and security with, and, except as
provided herein, have the same rights and benefits as, the 2014 Term Loans
outstanding immediately prior to the 2012 Extension Effective Date under the
Credit Documents.

 

On the 2012 August Extension Effective Date, in accordance with, and upon the
terms and conditions set forth in, the 2012 August Extension Amendment, (a) the
2014 Term Loans of each 2017B Term Lender outstanding on such date shall bewere
continued hereunder and reclassified as 2017B Dollar Term Loans (in the case of
2014 Term Loans that arewere Initial Tranche B-1 Term Loans, Initial Tranche B-2
Term Loans, Initial Tranche B-3 Term Loans or Delayed Draw Term Loans) or as
2017B Euro Term Loans (in the case of 2014 Term Loans that arewere Euro Tranche
B-1 Term Loans or Euro Tranche B-2 Term Loans) in the principal amount set forth
on Schedule 1.1(c) to the 2012 August Extension Amendment and (b) the 2014 Term
Loans of each 2014 Term Lender outstanding on such date that iswas not a 2017B
Term Lender (and the 2014 Term Loans (if any) of each 2017B Term Lender not
reclassified as 2017B Term Loans pursuant to clause (a) above) shall bewere
continued hereunder and shall bewere classified as 2014 Term Loans.  On and
after the 2012 August Extension Effective Date, all 2017B Term Loans shall rank
pari passu in right of payment and security with, and, except as provided
herein, have the same rights and benefits as, the 2014 Term Loans outstanding
immediately prior to the 2012 August Extension Effective Date under the Credit
Documents.

 

On the 2012 September Joinder Effective Date, in accordance with, and upon the
terms and conditions set forth in, the 2012 September Joinder Agreement, the
2018B Term Loans shall be made.  On and after the 2012 September Joinder
Effective Date, all 2018B Term Loans shall rank pari passu in right of payment
and security with, and, except as provided herein, have the same rights and
benefits as, the Term Loans outstanding on the 2012 September Joinder Effective
Date under the Credit Documents.

 

Such Term Loans (i) may at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans (except in the case of Euro Tranche Term
Loans, 2018 Euro Term Loans, 2017 Euro Term Loans or 2017B Euro Term Loans) or
LIBOR Term Loans, provided that all Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term Loans of the same Type, (ii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, (iii) shall not exceed for any such Lender the Initial
Term Loan Commitment, Delayed Draw Term Loan Commitment or Euro Tranche Term
Loan Commitment, as applicable, of such Lender, and (iv) shall not exceed in the
aggregate the Total Initial Term Loan Commitments, Total Delayed Draw Term Loan
Commitments or Total Euro Tranche Term Loan Commitments, as applicable.  On the
2014 Term Loan Maturity Date: (x) all then unpaid Initial Term Loans shall be
repaid in full in Dollars, (y) all then unpaid Delayed Draw Term Loans shall be
repaid in full in Dollars and (z) all then unpaid Euro Tranche Term Loans shall
be repaid in full in Euro.  On the 2018 Term Loan Maturity Date: (x) all then
unpaid 2018 Dollar Term Loans shall be repaid in full in Dollars and (y) all
then unpaid 2018 Euro Term Loans shall be repaid in full in Euro.  On the 2017
Term Loan Maturity Date: (x) all then unpaid 2017 Dollar Term Loans shall be
repaid in full in Dollars and (y) all then unpaid 2017 Euro Term Loans shall be
repaid in full in Euro.  On the 2017B Term Loan Maturity Date: (x) all then
unpaid 2017B Dollar Term Loans shall be repaid in full in Dollars and (y) all
then unpaid 2017B Euro Term Loans shall be repaid in full in Euro.  On the 2018B
Term Loan Maturity Date all then unpaid 2018B Term Loans shall be repaid in full
in Dollars.

 

68

--------------------------------------------------------------------------------


 

(b)                                 On the 2011 Extension Effective Date, in
accordance with, and upon the terms and conditions set forth in, the 2011
Extension Amendment, (x) the Existing Revolving Credit Commitment of each 2013
Revolving Credit Lender were continued hereunder on such date in an amount as
set forth on Schedule 1.1(c) of the 2011 Extension Amendment and (y) the
Existing Revolving Credit Commitment of each 2016 Revolving Credit Lender
outstanding on such date were continued hereunder and reclassified as a 2016
Revolving Credit Commitment on such date in an amount as set forth on Schedule
1.1(c) of the 2011 Extension Amendment.  (i) Subject to and upon the terms and
conditions herein set forth, each Lender having a 2013 Revolving Credit
Commitment severally agrees to make a loan or loans denominated in Dollars or
any Alternative Currency (each a “2013 Revolving Credit Loan” and, collectively,
the “2013 Revolving Credit Loans”) and each Lender having a 2016 Revolving
Credit Commitment severally agrees to make a loan or loans denominated in
Dollars or any Alternative Currency (each a “2016 Revolving Credit Loan” and
collectively the “2016 Revolving Credit Loans”, the 2016 Revolving Credit Loans
together with the 2013 Revolving Credit Loans, the “Revolving Credit Loans”) to
the Borrower, which Revolving Credit Loans (A) shall be made at any time and
from time to time on and after the Original Closing Date and prior to (x) in the
case of 2013 Revolving Credit Loans, the 2013 Revolving Credit Maturity Date and
(y) in the case of 2016 Revolving Credit Loans, the 2016 Revolving Credit
Maturity Date, (B) may, at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans (in the case of Revolving Credit Loans
denominated in Dollars only) or LIBOR Revolving Credit Loans, provided that all
Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type, (C) may be repaid and reborrowed in
accordance with the provisions hereof, (D) shall not, for any Lender at any time
with respect to any Class of Revolving Credit Loan, after giving effect thereto
and to the application of the proceeds thereof, result in such Lender’s
Revolving Credit Exposure with respect to such Class at such time exceeding such
Lender’s Revolving Credit Commitment with respect to such Class at such time,
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures with respect to any Class of Revolving Credit Loans
at such time exceeding the Total Revolving Credit Commitment with respect to
such Class then in effect and (F) shall not, after giving effect thereto and to
the application of the proceeds thereof, result at any time in the Aggregate
Multicurrency Exposure at such time exceeding the Multicurrency Sublimit then in
effect.  With respect to 2013 Revolving Credit Lenders, on the 2013 Revolving
Credit Maturity Date, all outstanding 2013 Revolving Credit Loans shall be
repaid in full.  With respect to 2016 Revolving Credit Lenders, on the 2016
Revolving Credit Maturity Date, all outstanding 2016 Revolving Credit Loans
shall be repaid in full.  For the avoidance of doubt, prior to the 2013
Revolving Credit Maturity Date, all borrowings of Revolving Credit Loans under
this Section 2.1(b) shall be made pro rata between the 2013 Revolving Credit
Facility and the 2016 Revolving Credit Facility in proportion to the respective
Revolving Credit Commitments under each such Revolving Credit Facility.  Any
Existing Revolving Credit Loans outstanding on the 2011 Extension Effective Date
shall be continued as Revolving Credit Loans hereunder; provided that (x) the
Existing Revolving Credit Loans of each 2013 Revolving Credit Lender will be
reclassified as 2013 Revolving Credit Loans and (y) the Existing Revolving
Credit Loans of each 2016 Revolving Credit Lender will be reclassified as 2016
Revolving Credit Loans hereunder.  The Existing Revolving Credit Loans of any
Revolving Credit Lender having both a 2013 Revolving Credit Commitment and a
2016 Revolving Credit Commitment shall be so reclassified as 2013 Revolving
Credit Loans and 2016 Revolving Credit Loans, respectively, in proportion to the
relative amounts of such Revolving Credit Lender’s 2013 Revolving Credit
Commitment and 2016 Revolving Credit Commitment, respectively.

 

(ii)                                  Each Lender may at its option make any
LIBOR Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan, provided that (A) any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan and (B) in exercising
such option, such Lender shall use its reasonable efforts to minimize any
increased costs to the Borrower

 

69

--------------------------------------------------------------------------------


 

resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).

 

(c)                                  Subject to and upon the terms and
conditions herein set forth, the Swingline Lender in its individual capacity
agrees, at any time and from time to time on and after the Original Closing Date
and prior to the Swingline Maturity Date, to make a loan or loans (each a
“Swingline Loan” and, collectively the “Swingline Loans”) to the Borrower in
Dollars, which Swingline Loans (i) shall be ABR Loans, (ii) shall have the
benefit of the provisions of Section 2.1(d), (iii) shall not exceed at any time
outstanding the Swingline Commitment, (iv) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect and (v) may be
repaid and reborrowed in accordance with the provisions hereof.  On the
Swingline Maturity Date, all Swingline Loans shall be repaid in full.  Any
Additional Swingline Lender may, in its individual capacity and in its sole
discretion, agree, at any time and from time to time on and after the Original
Closing Date and prior to the Swingline Maturity Date, to make a loan or loans
(each an “Additional Swingline Loan” and, collectively, the “Additional
Swingline Loans”) to the Borrower in Dollars, which Additional Swingline Loans
(i) shall bear interest at rates, and have interest periods and maturities (not
to be later than the 2016 Revolving Credit Maturity Date), mutually agreed by
the Borrower and the applicable Additional Swingline Lender, (ii) shall not have
the benefit of the provisions of Section 2.1(d), (iii) shall not exceed at any
time outstanding the Additional Swingline Maximum Amount, (iv) shall have
notice, borrowing, conversion and repayment provisions as mutually agreed by the
Borrower, the applicable Additional Swingline Lender and the Administrative
Agent, acting reasonably, (v) shall not, after giving effect thereto and to the
application of the proceeds thereof, result at any time in the aggregate amount
of the Lenders’ Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect, and (vi) shall constitute a
Revolving Credit Loan for purposes of Section 5.2 and Section 13.1 and shall
constitute a Loan for all other purposes hereunder.  Neither the Swingline
Lender nor any Additional Swingline Lender shall make any Swingline Loan after
receiving a written notice from the Borrower, Administrative Agent or the
Required Revolving Credit Lenders stating that a Default or Event of Default
exists and is continuing until such time as the Swingline Lender or such
Additional Swingline Lender shall have received written notice of (i) rescission
of all such notices from the party or parties originally delivering such notice
or (ii) the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1.

 

(d)                                 On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to each Revolving Credit Lender that
all then-outstanding Swingline Loans shall be funded with a Borrowing of
Revolving Credit Loans denominated in Dollars, in which case Revolving Credit
Loans denominated in Dollars constituting ABR Loans (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by each Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Percentage ( determined after giving effect to the reallocation
described in the last two sentences of this clause (d)), and the proceeds
thereof shall be applied directly to the Swingline Lender to repay the Swingline
Lender for such outstanding Swingline Loans.  Each Revolving Credit Lender
hereby irrevocably agrees to make such Revolving Credit Loans upon one Business
Day’s notice pursuant to each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the date specified to it in
writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Section 7 are
then satisfied, (iii) whether a Default or an Event of Default has occurred and
is continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made. 
In the event that, in the sole judgment of the Swingline Lender, any

 

70

--------------------------------------------------------------------------------


 

Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code in respect of the Borrower), each Revolving Credit Lender hereby
agrees that it shall forthwith purchase from the Swingline Lender (without
recourse or warranty) such participation of the outstanding Swingline Loans as
shall be necessary to cause the Lenders to share in such Swingline Loans ratably
based upon their respective Revolving Credit Commitment Percentages, provided
that all principal and interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to such Lender purchasing same from and after such date of purchase. 
From the 2011 Extension Effective Date until the 2013 Revolving Credit Maturity
Date, participations in Swingline Loans shall be allocated in accordance with
the aggregate Revolving Credit Commitment (including both 2013 Revolving Credit
Commitments and 2016 Revolving Credit Commitments); provided that
notwithstanding the foregoing, participations in any Swingline Loans that are
made on or after the fifth Business Day before the 2013 Revolving Credit
Maturity Date shall be allocated to the 2016 Revolving Credit Lenders ratably in
accordance with their 2016 Revolving Credit Commitments.  On the 2013 Revolving
Credit Maturity Date, the obligations of the 2013 Revolving Credit Lenders in
respect of Swingline Loans for which a Mandatory Borrowing or participation has
not occurred shall be terminated and reallocated to the 2016 Revolving Credit
Lenders ratably in accordance with their respective 2016 Revolving Credit
Commitments; provided that after giving effect to such reallocation the
aggregate 2016 Revolving Credit Exposures at such time shall not exceed the
aggregate 2016 Revolving Credit Commitments.  If the reallocation described in
the preceding sentence cannot, or can only partially, be effected as a result of
the limitations set forth herein, the Borrower shall within one Business Day of
notice thereof from the Swingline Lender or the Administrative Agent repay
Swingline Loans the participation interests in which cannot be reallocated to
2016 Revolving Credit Lenders pursuant to the prior sentence.  To the extent
that any Swingline Loans shall have been funded pursuant to a Mandatory
Borrowing comprised of 2013 Revolving Credit Loans, such Mandatory Borrowings
shall be subject to repayment in accordance with the terms of the 2013 Revolving
Credit Loans and, to the extent any participation shall have been purchased by a
2013 Revolving Credit Lender, then on the 2013 Revolving Credit Final Date, the
2016 Revolving Credit Lenders shall purchase from such 2013 Revolving Credit
Lenders such participation (without recourse or warranty) as shall be necessary
to cause the 2016 Revolving Credit Lenders to share in such Swingline Loans
ratably based on their respective 2016 Revolving Credit Commitment Percentages;
provided that all principal and interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased
participation, shall be payable to such Lender purchasing same from and after
such date of purchase.

 

(e)                                  Special Provisions Relating to
Reclassifications of Term Loans.  Notwithstanding anything to the contrary in
this Agreement:

 

(i)                  on the 2011 Extension Effective Date, (x) 2014 Term Loans
and 2018 Term Loans were deemed made as LIBOR Loans in an amount equal to the
principal amount of the 2014 Term Loans outstanding as LIBOR Loans immediately
prior to the time of reclassification pursuant to Section 2.1(a), (y) Interest
Periods for the Term Loans described in the preceding clause (x) ended on the
same dates as the Interest Periods applicable to the 2014 Term Loans outstanding
immediately prior to the time of reclassification pursuant to Section 2.1(a) and
(z) 2014 Term Loans and 2018 Term Loans were deemed made as ABR Loans in an
amount equal to the principal amount of the 2014 Term Loans outstanding as ABR
Loans immediately prior to the time of reclassification pursuant to Section
2.1(a);

 

(ii)               each 2018 Term Loan that was reclassified from any 2014 Term
Loan shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrower

 

71

--------------------------------------------------------------------------------


 

hereunder with respect to any 2014 Term Loan from which such 2018 Term Loan was
reclassified, up to but excluding the 2011 Extension Effective Date; and

 

(iii)            on the 2012 Extension Effective Date, (x) 2014 Term Loans and
2017 Term Loans were deemed made as LIBOR Loans in an amount equal to the
principal amount of the 2014 Term Loans outstanding as LIBOR Loans immediately
prior to the time of reclassification pursuant to Section 2.1(a), (y) Interest
Periods for the Term Loans described in the preceding clause (x) ended on the
same dates as the Interest Periods applicable to the 2014 Term Loans outstanding
immediately prior to the time of reclassification pursuant to Section 2.1(a) and
(z) 2014 Term Loans and 2017 Term Loans were deemed made as ABR Loans in an
amount equal to the principal amount of the 2014 Term Loans outstanding as ABR
Loans immediately prior to the time of reclassification pursuant to Section
2.1(a);

 

(iv)           each 2017 Term Loan that was reclassified from any 2014 Term Loan
shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrower hereunder with respect to any 2014 Term Loan
from which such 2017 Term Loan was reclassified, up to but excluding the 2012
Extension Effective Date;

 

(v)              on the 2012 August Extension Effective Date, (x) 2014 Term
Loans and 2017B Term Loans shall bewere deemed made as LIBOR Loans in an amount
equal to the principal amount of the 2014 Term Loans outstanding as LIBOR Loans
immediately prior to the time of reclassification pursuant to Section 2.1(a),
(y) Interest Periods for the Term Loans described in the preceding clause (x)
shall endended on the same dates as the Interest Periods applicable to the 2014
Term Loans outstanding immediately prior to the time of reclassification
pursuant to Section 2.1(a) and (z) 2014 Term Loans and 2017B Term Loans shall
bewere deemed made as ABR Loans in an amount equal to the principal amount of
the 2014 Term Loans outstanding as ABR Loans immediately prior to the time of
reclassification pursuant to Section 2.1(a);

 

(vi)           each 2017B Term Loan that was reclassified from any 2014 Term
Loan shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrower hereunder with respect to any 2014 Term Loan
from which such 2017B Term Loan was reclassified, up to but excluding the 2012
August Extension Effective Date; and

 

(vii)        no reclassification of outstanding Term Loans pursuant to Section
2.1(a) shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement. that would result in the application or operation of
the provisions of Section 2.11.

 

(f)                                    Special Provisions Relating to
Reclassifications of Revolving Credit Loans on the 2011 Extension Effective
Date.  Notwithstanding anything to the contrary in this Agreement:

 

(i)                  on the 2011 Extension Effective Date, (x) 2013 Revolving
Credit Loans and 2016 Revolving Credit Loans shall be deemed made as LIBOR Loans
in an amount equal to the principal amount of the Existing Revolving Loans
outstanding as LIBOR Loans immediately prior to the time of reclassification
pursuant to Section 2.1(b), (y) Interest Periods for the Revolving Credit Loans
described in the preceding clause (x) shall end on the same dates as the
Interest Periods applicable to the Revolving Credit Loans outstanding
immediately prior to the time of reclassification pursuant to Section 2.1(b) and
(z) 2013 Revolving Credit Loans and 2016 Revolving Credit Loans shall be deemed
made as ABR Loans in an amount equal to the principal amount of the Revolving
Credit Loans outstanding as ABR Loans immediately prior to the time of
reclassification pursuant to Section 2.1(b);

 

72

--------------------------------------------------------------------------------


 

(ii)     each 2016 Revolving Credit Loan that was reclassified from any 2013
Revolving Credit Loan shall continue to be entitled to all accrued and unpaid
amounts (including interest) owing by the Borrower hereunder with respect to any
2013 Revolving Credit Loan from which such 2016 Revolving Credit Loan was
reclassified, up to but excluding the 2011 Extension Effective Date; and

 

(iii)    no reclassification of outstanding Revolving Credit Loans pursuant to
Section 2.1(b) shall constitute a voluntary or mandatory payment or prepayment
for purposes of this Agreement, that would result in the application or
operation of the provisions of Section 2.11.

 

2.2.          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Term Loans or Revolving
Credit Loans shall be in a minimum amount of at least the Minimum Borrowing
Amount for such Type of Loans and in a multiple of $100,000 (or the Dollar
Equivalent thereof) in excess thereof and Swingline Loans shall be in a minimum
amount of $500,000 and in a multiple of $100,000 in excess thereof (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d) and
Revolving Credit Loans to reimburse the Letter of Credit Issuer with respect to
any Unpaid Drawing shall be made in the amounts required by Section 3.3 or
Section 3.4, as applicable).  More than one Borrowing may be incurred on any
date, provided that at no time shall there be outstanding more than 30
Borrowings of LIBOR Loans under this Agreement.

 

2.3.          Notice of Borrowing.

 

(a)           The Borrower gave the Administrative Agent at the Administrative
Agent’s Office (i) prior to 9:00 a.m. (New York City time) at least two Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
in the case of a Borrowing of Initial Term Loans made on the Original Closing
Date initially as LIBOR Loans, (ii) prior to 9:00 a.m. (New York City time) at
least two Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of the Borrowing of Original Euro Tranche Term Loans made
on the Original Closing Date and (iii) prior to 10:00 a.m. (New York City time)
written notice (or telephonic notice promptly confirmed in writing) on the date
of the Borrowing of Initial Term Loans if such Initial Term Loans are to be ABR
Loans.  Such notice (together with each notice of a Borrowing of Delayed Draw
Term Loans pursuant to Section 2.3(b), each notice of a Borrowing of Revolving
Credit Loans pursuant to Section 2.3(c) and each notice of a Borrowing of
Swingline Loans pursuant to Section 2.3(d), a “Notice of Borrowing”) shall
specify (i) the identity of the Borrower, (ii) the aggregate principal amount of
the Term Loans to be made under each Term Loan Facility, (iii) the date of the
Borrowing (which shall be the Original Closing Date) and (iv) whether the Term
Loans shall consist of ABR Term Loans (in the case of Loans denominated in
Dollars) and/or LIBOR Term Loans and, if the Term Loans are to include LIBOR
Term Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed Borrowing of
Term Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing.

 

(b)           Whenever the Borrower desires to incur Delayed Draw Term Loans, it
shall give the Administrative Agent at the Administrative Agent’s Office,
(i) prior to 1:00 p.m. (New York City Time) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of LIBOR Delayed Draw Term Loans denominated in Dollars (or prior to
9:00 a.m. (New York City time)) and (ii) prior to 10:00 a.m. (New York City
time) on the date of such Borrowing prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Delayed Draw Term Loans that
are ABR Loans.  Each such Notice of Borrowing, except as otherwise expressly
provided in Section 2.10, shall specify (i) the aggregate principal amount of
the Delayed Draw Term

 

73

--------------------------------------------------------------------------------


 

Loans to be made pursuant to such Borrowing, (ii) the date of Borrowing (which
shall be a Business Day) and (iii) whether the respective Borrowing shall
consist of ABR Loans or LIBOR Term Loans and, if LIBOR Term Loans, the Interest
Period to be initially applicable thereto.  The Administrative Agent shall
promptly give each Delayed Draw Term Loan Lender written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing of Delayed Draw
Term Loans, of such Lender’s Delayed Draw Term Loan Commitment Percentage
thereof and of the other matters covered by the related Notice of Borrowing.

 

(c)           Whenever the Borrower desires to incur Revolving Credit Loans
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings), it
shall give the Administrative Agent at the Administrative Agent’s Office,
(i) prior to 1:00 p.m. (New York City Time) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of LIBOR Revolving Credit Loans denominated in Dollars (or prior to
9:00 a.m. (New York City time) two Business Days’ prior written notice in the
case of a Borrowing of Revolving Credit Loans to be made on the Original Closing
Date initially as LIBOR Loans denominated in Dollars), (ii) prior to 1:00 p.m.
(New York City Time) at least four Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Revolving
Credit Loans denominated in Alternative Currencies and (iii) prior to 10:00 a.m.
(New York City time) on the date of such Borrowing prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Revolving
Credit Loans that are ABR Loans.  Each such Notice of Borrowing, except as
otherwise expressly provided in Section 2.10, shall specify (i) the aggregate
principal amount of the Revolving Credit Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the respective Borrowing shall consist of ABR Loans (in the case
of Revolving Credit Loans denominated in Dollars) or LIBOR Revolving Credit
Loans and, if LIBOR Revolving Credit Loans, (A) the Interest Period to be
initially applicable thereto and (B) whether such LIBOR Revolving Credit Loans
are to be made in Dollars or an Alternative Currency.  The Administrative Agent
shall promptly give each Revolving Credit Lender written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing of Revolving
Credit Loans, of such Lender’s Revolving Credit Commitment Percentage thereof
and of the other matters covered by the related Notice of Borrowing.

 

(d)           Whenever the Borrower desires to incur Swingline Loans hereunder,
it shall give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) with a copy to the Administrative Agent of each Borrowing
of Swingline Loans prior to 2:30 p.m. (New York City time) on the date of such
Borrowing.  Each such notice shall specify (i) the aggregate principal amount of
the Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day).

 

(e)           Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

 

(f)            Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

 

(g)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower.

 

74

--------------------------------------------------------------------------------


 

2.4.          Disbursement of Funds.

 

(a)           No later than 2:00 p.m. (New York City time) on the date specified
in each Notice of Borrowing (including Mandatory Borrowings), each Lender made
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided that on the Original Closing
Date, such funds were made available at such earlier time as may be agreed among
the Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions; provided further that all Swingline Loans shall
be made available to the Borrower in the full amount thereof by the Swingline
Lender no later than 4:00 p.m. (New York City time) on the date requested.

 

(b)           Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
and the Administrative Agent will (except in the case of Mandatory Borrowings
and Borrowings to repay Unpaid Drawings) make available to the Borrower, by
depositing to an account designated by the Borrower to the Administrative Agent
the aggregate of the amounts so made available in the applicable currency. 
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in the applicable currency. 
The Administrative Agent shall also be entitled to recover from such Lender or
the Borrower interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to, fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5.          Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower shall repay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the Initial Term Loan Maturity Date,
the then-outstanding Initial Term Loans, in Dollars, and (ii) on the Delayed
Draw Term Loan Maturity Date, the then-outstanding Delayed Draw Term Loans, in
Dollars.  The Borrower shall repay to the Administrative Agent, for the benefit
of the Euro Tranche Term Lenders, on the Euro Tranche Term Loan Maturity Date,
the then-outstanding Euro Tranche Term Loans, in Euro.  The Borrower shall repay
to the Administrative Agent, for the benefit of the applicable Lenders, on the
2018 Term Loan Maturity Date, (i) the then-outstanding 2018 Dollar Term Loans,
in Dollars and (ii) the then-outstanding 2018 Euro Term Loans, in Euro.  The
Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the 2018B Term Loan Maturity Date the then-outstanding
2018B Term Loans, in Dollars.  The Borrower shall repay to the Administrative

 

75

--------------------------------------------------------------------------------


 

Agent, for the benefit of the applicable Lenders, on the 2017 Term Loan Maturity
Date, (i) the then-outstanding 2017 Dollar Term Loans, in Dollars and (ii) the
then-outstanding 2017 Euro Term Loans, in Euro.  The Borrower shall repay to the
Administrative Agent, for the benefit of the applicable Lenders, on the 2017B
Term Loan Maturity Date, (i) the then-outstanding 2017B Dollar Term Loans, in
Dollars and (ii) the then-outstanding 2017B Euro Term Loans, in Euro.  The
Borrower shall repay to the Administrative Agent for the benefit of the
Revolving Credit Lenders, (i) on the 2013 Revolving Credit Maturity Date, the
then outstanding 2013 Revolving Credit Loans made to the Borrower in currency in
which such 2013 Revolving Credit Loans are denominated and (ii) on the 2016
Revolving Credit Maturity Date, the then outstanding 2016 Revolving Credit Loans
made to the Borrower in currency in which such 2016 Revolving Credit Loans are
denominated.  The Borrower shall repay to the Swingline Lender, in Dollars, on
the Swingline Maturity Date, the then-outstanding Swingline Loans.

 

(b)           The Borrower shall repay to the Administrative Agent on the last
Business Day of each March 31, June 30, September 30 and December 31 (or, if not
a Business Day, the immediately preceding Business Day) (each such date being
referred to herein as an “Initial Term Loan Repayment Date,” a “Euro Tranche
Repayment Date,” a “Delayed Draw Repayment Date,” a “2018 Dollar Term Loan
Repayment Date,” a “2018 Euro Term Loan Repayment Date,” a “2017 Dollar Term
Loan Repayment Date,” a “2017 Euro Term Loan Repayment Date,” a “2017B Dollar
Term Loan Repayment Date” and a “2017B Euro Term Loan Repayment Date”):

 

(x)            commencing on December 31, 2007 and on each applicable Repayment
Date until and including the December 31, 2010 Repayment Date, an aggregate
amount equal to 0.25% of the amount of Term Loans of the applicable
Class outstanding on the Amendment Effective Date (or, in the case of Delayed
Draw Term Loans, an amount equal to 0.25% of the sum of (I) the outstanding
principal amount of Delayed Draw Term Loans immediately before the First Delayed
Draw Repayment Date and (II) the aggregate principal amount of Delayed Draw Term
Loans funded from and after the First Delayed Draw Repayment Date and prior to
such applicable Delayed Draw Repayment Date) (such amount, with respect to each
Class of Term Loan, the “Quarterly Amortization Amount”) (i) in Dollars, for the
benefit of the Initial Term Loan Lenders, a principal amount in respect of the
Initial Term Loans equal to the Quarterly Amortization Amount (each, an “Initial
Term Loan Repayment Amount”); (ii) in Euro, for the benefit of the Euro Tranche
Term Loan Lenders a principal amount equal to the Quarterly Amortization Amount
(each, a “Euro Tranche Repayment Amount”); (iii) in Dollars, for the benefit of
the Delayed Draw Term Loan Lenders, a principal amount in respect of the Delayed
Draw Term Loans equal to the Quarterly Amortization Amount (each, a “Delayed
Draw Repayment Amount”); and

 

(y)           commencing on the March 31, 2011 Repayment Date (and after giving
effect to the 2011 Extension Effective Date) and on each applicable Repayment
Date until and including the December 31, 2011 Repayment Date, (i) in Dollars,
for the benefit of the Initial Term Loan Lenders, a principal amount equal to
the Quarterly Amortization Amount multiplied by a fraction the numerator of
which is the aggregate amount of Initial Term Loans outstanding on the 2011
Extension Effective Date and the denominator of which is the sum of the
aggregate amount of Initial Term Loans outstanding on the 2011 Extension
Effective Date and the aggregate amount of 2018 Term Loans outstanding on the
2011 Extension Effective Date that represent extended Initial Term Loans;
(ii) in Euro, for the benefit of the Euro Tranche Term Loan Lenders, a principal
amount equal to the Quarterly Amortization Amount multiplied by a fraction the
numerator of which is the aggregate amount of Euro Tranche Term Loans
outstanding on the 2011 Extension Effective Date and the denominator of which is
the sum of the aggregate amount of Euro Tranche Term Loans outstanding on the
2011 Extension Effective Date and the aggregate amount of 2018 Term Loans
outstanding on the 2011 Extension Effective Date that

 

76

--------------------------------------------------------------------------------


 

represent extended Euro Tranche Term Loans; (iii) in Dollars, for the benefit of
the Delayed Draw Term Loan Lenders, a principal amount equal to the Quarterly
Amortization Amount multiplied by a fraction the numerator of which is the
aggregate amount of Delayed Draw Term Loans outstanding on the 2011 Extension
Effective Date and the denominator of which is the sum of the aggregate amount
of Delayed Draw Term Loans outstanding on the 2011 Extension Effective Date and
the aggregate amount of 2018 Term Loans outstanding on the 2011 Extension
Effective Date that represent extended Delayed Draw Term Loans; (iv) in Dollars,
for the benefit of the 2018 Dollar Term Loan Lenders, a principal amount (the
“2018 Dollar Term Loan Repayment Amount”) equal to (X) the sum of the Quarterly
Amortization Amounts in respect of the Initial Term Loans and Delayed Draw Term
Loans multiplied by (Y) a fraction the numerator of which is the aggregate
amount of 2018 Term Loans outstanding on the 2011 Extension Effective Date that
represent extended Initial Term Loans and extended Delayed Draw Term Loans and
the denominator of which is the sum of (A) the aggregate amount of Initial Term
Loans and Delayed Draw Term Loans outstanding on the 2011 Extension Effective
Date and (B) the aggregate amount of 2018 Term Loans outstanding on the 2011
Extension Effective Date that represent extended Initial Term Loans and extended
Delayed Draw Term Loans and (v) in Euro, for the benefit of the 2018 Euro Term
Loan Lenders, a principal amount (the “2018 Euro Term Loan Repayment Amount”)
equal to the Quarterly Amortization Amount in respect of the Euro Tranche Term
Loans multiplied by a fraction the numerator of which is the aggregate amount of
2018 Term Loans outstanding on the 2011 Extension Effective Date that represent
extended Euro Tranche Term Loans and the denominator of which is the sum of the
aggregate amount Euro Tranche Term Loans outstanding on the 2011 Extension
Effective Date and the aggregate amount of 2018 Term Loans outstanding on the
2011 Extension Effective Date that represent extended Euro Tranche Term Loans.;

 

(z)            commencing on the March 31, 2012 Repayment Date (and after giving
effect to the 2012 Extension Effective Date) and on each Repayment Date until
and including the June 30, 2012 Repayment Date, (i) in Dollars, for the benefit
of the Initial Term Loan Lenders, a principal amount equal to the Quarterly
Amortization Amount multiplied by a fraction the numerator of which is the
aggregate amount of Initial Term Loans outstanding on the 2012 Extension
Effective Date and the denominator of which is the sum of the aggregate amount
of Initial Term Loans outstanding on the 2012 Extension Effective Date and the
aggregate amount of 2018 Term Loans and 2017 Term Loans outstanding on the 2012
Extension Effective Date that represent extended Initial Term Loans; (ii) in
Euro, for the benefit of the Euro Tranche Term Loan Lenders, a principal amount
equal to the Quarterly Amortization Amount multiplied by a fraction the
numerator of which is the aggregate amount of Euro Tranche Term Loans
outstanding on the 2012 Extension Effective Date and the denominator of which is
the sum of the aggregate amount of Euro Tranche Term Loans outstanding on the
2012 Extension Effective Date and the aggregate amount of 2018 Term Loans and
2017 Term Loans outstanding on the 2012 Extension Effective Date that represent
extended Euro Tranche Term Loans; (iii) in Dollars, for the benefit of the
Delayed Draw Term Loan Lenders, a principal amount equal to the Quarterly
Amortization Amount multiplied by a fraction the numerator of which is the
aggregate amount of Delayed Draw Term Loans outstanding on the 2012 Extension
Effective Date and the denominator of which is the sum of the aggregate amount
of Delayed Draw Term Loans outstanding on the 2012 Extension Effective Date and
the aggregate amount of 2018 Term Loans and 2017 Term Loans outstanding on the
2012 Extension Effective Date that represent extended Delayed Draw Term Loans;
(iv) in Dollars, for the benefit of the 2018 Dollar Term Loan Lenders, a
principal amount equal to (X) the sum of the Quarterly Amortization Amounts in
respect of the Initial Term Loans and Delayed Draw Term Loans multiplied by
(Y) a fraction the numerator of which is the aggregate amount of 2018 Term Loans
outstanding on the 2012 Extension Effective Date that represent extended Initial
Term Loans and extended Delayed Draw

 

77

--------------------------------------------------------------------------------


 

Term Loans and the denominator of which is the sum of (A) the aggregate amount
of Initial Term Loans and Delayed Draw Term Loans outstanding on the 2012
Extension Effective Date, and (B) the aggregate amount of 2018 Term Loans and
2017 Term Loans outstanding on the 2012 Extension Effective Date that represent
extended Initial Term Loans and extended Delayed Draw Term Loans; (v) in Euro,
for the benefit of the 2018 Euro Term Loan Lenders, a principal amount equal to
the Quarterly Amortization Amount in respect of the Euro Tranche Term Loans
multiplied by a fraction the numerator of which is the aggregate amount of 2018
Term Loans outstanding on the 2012 Extension Effective Date that represent
extended Euro Tranche Term Loans and the denominator of which is the sum of the
aggregate amount Euro Tranche Term Loans outstanding on the 2012 Extension
Effective Date and the aggregate amount of 2018 Term Loans and 2017 Term Loans
outstanding on the 2012 Extension Effective Date that represent extended Euro
Tranche Term Loans; (vi) in Dollars, for the benefit of the 2017 Dollar Term
Loan Lenders, a principal amount (the “2017 Dollar Term Loan Repayment Amount”)
equal to (X) the sum of the Quarterly Amortization Amounts in respect of the
Initial Term Loans and Delayed Draw Term Loans multiplied by (Y) a fraction the
numerator of which is the aggregate amount of 2017 Term Loans outstanding on the
2012 Extension Effective Date that represent extended Initial Term Loans and
extended Delayed Draw Term Loans and the denominator of which is the sum of
(A) the aggregate amount of Initial Term Loans and Delayed Draw Term Loans
outstanding on the 2012 Extension Effective Date and (B) the aggregate amount of
2018 Term Loans and 2017 Term Loans outstanding on the 2012 Extension Effective
Date that represent extended Initial Term Loans and extended Delayed Draw Term
Loans and (vii) in Euro, for the benefit of the 2017 Euro Term Loan Lenders, a
principal amount (the “2017 Euro Term Loan Repayment Amount”) equal to the
Quarterly Amortization Amount in respect of the Euro Tranche Term Loans
multiplied by a fraction the numerator of which is the aggregate amount of 2017
Term Loans outstanding on the 2012 Extension Effective Date that represent
extended Euro Tranche Term Loans and the denominator of which is the sum of the
aggregate amount Euro Tranche Term Loans outstanding on the 2012 Extension
Effective Date and the aggregate amount of 2018 Term Loans and 2017 Term Loans
outstanding on the 2012  Extension Effective Date that represent extended Euro
Tranche Term Loans.; and

 

(aa)         commencing on the September 30, 2012 Repayment Date (and after
giving effect to the 2012 August Extension Effective Date) and on each Repayment
Date thereafter, (i) in Dollars, for the benefit of the Initial Term Loan
Lenders, a principal amount equal to the Quarterly Amortization Amount
multiplied by a fraction the numerator of which is the aggregate amount of
Initial Term Loans outstanding on the 2012 August Extension Effective Date and
the denominator of which is the sum of the aggregate amount of Initial Term
Loans outstanding on the 2012 August Extension Effective Date and the aggregate
amount of 2018 Term Loans, 2017 Term Loans and 2017B Term Loans outstanding on
the 2012 August Extension Effective Date that represent extended Initial Term
Loans; (ii) in Euro, for the benefit of the Euro Tranche Term Loan Lenders, a
principal amount equal to the Quarterly Amortization Amount multiplied by a
fraction the numerator of which is the aggregate amount of Euro Tranche Term
Loans outstanding on the 2012 August Extension Effective Date and the
denominator of which is the sum of the aggregate amount of Euro Tranche Term
Loans outstanding on the 2012 August Extension Effective Date and the aggregate
amount of 2018 Term Loans, 2017 Term Loans and 2017B Term Loans outstanding on
the 2012 August Extension Effective Date that represent extended Euro Tranche
Term Loans; (iii) in Dollars, for the benefit of the Delayed Draw Term Loan
Lenders, a principal amount equal to the Quarterly Amortization Amount
multiplied by a fraction the numerator of which is the aggregate amount of
Delayed Draw Term Loans outstanding on the 2012 August Extension Effective Date
and the denominator of which is the sum of the aggregate amount of Delayed Draw
Term Loans outstanding on the 2012 August Extension Effective Date and the
aggregate amount of 2018 Term Loans, 2017 Term Loans and

 

78

--------------------------------------------------------------------------------


 

2017B Term Loans outstanding on the 2012 August Extension Effective Date that
represent extended Delayed Draw Term Loans; (iv) in Dollars, for the benefit of
the 2018 Dollar Term Loan Lenders, a principal amount equal to (X) the sum of
the Quarterly Amortization Amounts in respect of the Initial Term Loans and
Delayed Draw Term Loans multiplied by (Y) a fraction the numerator of which is
the aggregate amount of 2018 Term Loans outstanding on the 2012 August Extension
Effective Date that represent extended Initial Term Loans and extended Delayed
Draw Term Loans and the denominator of which is the sum of (A) the aggregate
amount of Initial Term Loans and Delayed Draw Term Loans outstanding on the 2012
August Extension Effective Date, and (B) the aggregate amount of 2018 Term
Loans, 2017 Term Loans and 2017B Term Loans outstanding on the 2012
August Extension Effective Date that represent extended Initial Term Loans and
extended Delayed Draw Term Loans; (v) in Euro, for the benefit of the 2018 Euro
Term Loan Lenders, a principal amount equal to the Quarterly Amortization Amount
in respect of the Euro Tranche Term Loans multiplied by a fraction the numerator
of which is the aggregate amount of 2018 Term Loans outstanding on the 2012
August Extension Effective Date that represent extended Euro Tranche Term Loans
and the denominator of which is the sum of the aggregate amount Euro Tranche
Term Loans outstanding on the 2012 August Extension Effective Date and the
aggregate amount of 2018 Term Loans, 2017 Term Loans and 2017B Term Loans
outstanding on the 2012 August Extension Effective Date that represent extended
Euro Tranche Term Loans; (vi) in Dollars, for the benefit of the 2017 Dollar
Term Loan Lenders, a principal amount equal to (X) the sum of the Quarterly
Amortization Amounts in respect of the Initial Term Loans and Delayed Draw Term
Loans multiplied by (Y) a fraction the numerator of which is the aggregate
amount of 2017 Term Loans outstanding on the 2012 August Extension Effective
Date that represent extended Initial Term Loans and extended Delayed Draw Term
Loans and the denominator of which is the sum of (A) the aggregate amount of
Initial Term Loans and Delayed Draw Term Loans outstanding on the 2012
August Extension Effective Date and (B) the aggregate amount of 2018 Term Loans,
2017 Term Loans and 2017B Term Loans outstanding on the 2012 August Extension
Effective Date that represent extended Initial Term Loans and extended Delayed
Draw Term Loans; (vii) in Euro, for the benefit of the 2017 Euro Term Loan
Lenders, a principal amount equal to the Quarterly Amortization Amount in
respect of the Euro Tranche Term Loans multiplied by a fraction the numerator of
which is the aggregate amount of 2017 Term Loans outstanding on the 2012
August Extension Effective Date that represent extended Euro Tranche Term Loans
and the denominator of which is the sum of the aggregate amount Euro Tranche
Term Loans outstanding on the 2012 August Extension Effective Date and the
aggregate amount of 2018 Term Loans, 2017 Term Loans and 2017B Term Loans
outstanding on the 2012 August Extension Effective Date that represent extended
Euro Tranche Term Loans.  (viii) in Dollars, for the benefit of the 2017B Dollar
Term Loan Lenders, a principal amount (the “2017B Dollar Term Loan Repayment
Amount”) equal to (X) the sum of the Quarterly Amortization Amounts in respect
of the Initial Term Loans and Delayed Draw Term Loans multiplied by (Y) a
fraction the numerator of which is the aggregate amount of 2017B Term Loans
outstanding on the 2012 August Extension Effective Date that represent extended
Initial Term Loans and extended Delayed Draw Term Loans and the denominator of
which is the sum of (A) the aggregate amount of Initial Term Loans and Delayed
Draw Term Loans outstanding on the 2012 August Extension Effective Date and
(B) the aggregate amount of 2018 Term Loans, 2017 Term Loans and 2017B Term
Loans outstanding on the 2012 August Extension Effective Date that represent
extended Initial Term Loans and extended Delayed Draw Term Loans and (ix) in
Euro, for the benefit of the 2017B Euro Term Loan Lenders, a principal amount
(the “2017B Euro Term Loan Repayment Amount”) equal to the Quarterly
Amortization Amount in respect of the Euro Tranche Term Loans multiplied by a
fraction the numerator of which is the aggregate amount of 2017B Term Loans
outstanding on the 2012 August Extension Effective Date that represent extended
Euro Tranche Term Loans and the denominator of which is the sum of the aggregate
amount Euro Tranche Term Loans

 

79

--------------------------------------------------------------------------------


 

outstanding on the 2012 August Extension Effective Date and the aggregate amount
of 2018 Term Loans, 2017 Term Loans and 2017B Term Loans outstanding on the 2012
August Extension Effective Date that represent extended Euro Tranche Term Loans.

 

Payments described in this Section 2.5(b) shall be reduced with respect to each
Class of Term Loan as a result of the application of prepayments, whether prior
to or after the 2012 August Extension Effective Date, in accordance with
Section 5 or in connection with any Extension as provided in Section 2.14.  For
the avoidance of doubt, the amounts determined above are deemed to be reduced or
eliminated to reflect prepayments of Term Loans made on or prior to the 2012
August Extension Effective Date, which were applied in direct order of maturity
to the respective Repayment Amounts of the Term Loans.

 

(c)           In the event that any New Term Loans are made, such New Term Loans
shall, subject to Section 2.14(d), be repaid by the Borrower in the amounts
(each, a “New Term Loan Repayment Amount”) and on the dates (each a “New Term
Loan Repayment Date”) set forth in the applicable Joinder Agreement.  In the
event that any Extended Term Loans are established, such Extended Term Loans
shall, subject to Section 2.14(f), be repaid by the Borrower in the amounts
(each such amount with respect to any Extended Repayment Date, an “Extended Term
Loan Repayment Amount”) and on the dates (each, an “Extended Repayment Date”)
set forth in the applicable Extension Amendment.

 

(d)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(e)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, Delayed Draw Term Loan,
Euro Tranche Term Loan, 2018 Dollar Term Loan, 2018 Euro Term Loan, 2018B Term
Loan, 2017 Dollar Term Loan, 2017 Euro Term Loan, 2017B Dollar Term Loan, 2017B
Euro Term Loan, 2013 Revolving Credit Loan, 2016 Revolving Credit Loan or
Swingline Loan, as applicable, the Type of each Loan made, the currency in which
made and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(f)            The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (d) and (e) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender, the Administrative Agent or the Swingline Lender
to maintain such account, such Register or subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

2.6.          Conversions and Continuations.

 

(a)           Subject to the penultimate sentence of this clause (a), (x) the
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least $5,000,000 (or the Dollar Equivalent thereof) of the
outstanding principal amount of Term Loans or Revolving Credit Loans denominated
in Dollars of one Type into a Borrowing or Borrowings of another Type and
(y) the

 

80

--------------------------------------------------------------------------------


 

Borrower shall have the option on any Business Day to continue the outstanding
principal amount of any LIBOR Loans as LIBOR Loans for an additional Interest
Period, provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation,
(iv) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2 and (v) Euro Tranche Term Loans and
Revolving Credit Loans denominated in any Alternative Currency may not be
converted to ABR Loans.  Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. (New York City time) at least (i) three Business Days’
notice, in the case of a continuation of or conversion to LIBOR Loans (other
than in the case of a notice delivered on the Original Closing Date pursuant to
clause (d), which shall be deemed to be effective on the Original Closing Date)
or (ii) one Business Day’s notice in the case of a conversion into ABR Loans
prior written notice (or telephonic notice promptly confirmed in writing) (each,
a “Notice of Conversion or Continuation”) specifying the Loans to be so
converted or continued, the Type of Loans to be converted or continued into and,
if such Loans are to be converted into or continued as LIBOR Loans, the Interest
Period to be initially applicable thereto.  The Administrative Agent shall give
each applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

 

(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans.  If upon the expiration of any Interest Period in respect of LIBOR Loans
(other than Borrowings of LIBOR Loans denominated in Alternative Currencies),
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a), the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period. Notwithstanding the
foregoing, with respect to the Borrowings of LIBOR Loans denominated in
Alternative Currencies, in connection with the occurrence of any of the events
described in the preceding two sentences, at the expiration of the then current
Interest Period each such Borrowing shall be automatically continued as a
Borrowing of LIBOR Loans with an Interest Period of one month.

 

(c)           No Loan may be converted into or continued as a Loan denominated
in a different currency.

 

(d)           Notwithstanding anything to the contrary herein, the Borrower may
deliver a Notice of Conversion or Continuation pursuant to which the Borrower
elects to irrevocably continue the outstanding principal amount of any Initial
Term Loans subject to an interest rate Hedge Agreement as LIBOR Loans for each
Interest Period until the expiration of the term of such applicable Hedge
Agreement.

 

2.7.          Pro Rata Borrowings.  Each Borrowing of (i) Initial Term Loans,
(ii) Delayed Draw Term Loans and (iii) Euro Tranche Term Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Initial Term Loan Commitments, Delayed Draw Term Loan
Commitments and Euro Tranche Term Loan Commitments, respectively.  Subject to
Section 2.1(b), each Borrowing of Revolving Credit Loans under this Agreement
shall be made by the Revolving Credit

 

81

--------------------------------------------------------------------------------


 

Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentages.  Each Borrowing of New Term Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable New
Term Loan Commitments.  It is understood that (a) no Lender shall be responsible
for any default by any other Lender in its obligation to make Loans hereunder
and that each Lender severally but not jointly shall be obligated to make the
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fulfill its commitments hereunder and (b) other than as
expressly provided herein with respect to a Defaulting Lender, failure by a
Lender to perform any of its obligations under any of the Credit Documents shall
not release any Person from performance of its obligation under any Credit
Document.

 

2.8.          Interest.

 

(a)           The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.

 

(b)           The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBOR Rate.

 

(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum that is (the “Default Rate”) (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).

 

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day.  Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December (provided that the first such payment shall be on
December 31, 2007), (ii) in respect of each LIBOR Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, (iii) in respect of each Loan, (A) on any
prepayment in respect of LIBOR Loans, (B) at maturity (whether by acceleration
or otherwise) and (C) after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9.          Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), the Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower be a one,

 

82

--------------------------------------------------------------------------------


 

two, three or six or (if available to all the Lenders making such LIBOR Loans as
determined by such Lenders in good faith based on prevailing market conditions)
a nine or twelve month period.

 

Notwithstanding anything to the contrary contained above:

 

(a)           the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(b)           if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

 

(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan; and

 

(e)           interest periods for Additional Swingline Loans shall be as
determined by the Borrower and the applicable Additional Swingline Lender
pursuant to Section 2.1(c).

 

2.10.        Increased Costs, Illegality, Etc.

 

(a)           In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

(i)      on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Original Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate; or

 

(ii)     at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to Taxes, described in
paragraph (d) of this Section 2.10) because of (x) any change since the Original
Closing Date in any applicable law, governmental rule, regulation, guideline or
order (or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline or
order), such as, for example, without limitation, a change in official reserve
requirements, and/or (y) other circumstances affecting the interbank LIBOR
market or the position of such Lender in such market; or

 

(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation,

 

83

--------------------------------------------------------------------------------


 

guideline or order (or would conflict with any such governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or has become impracticable
as a result of a contingency occurring after the Original Closing Date that
materially and adversely affects the interbank LIBOR market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
(other than the Euro Tranche Term Loans, which shall automatically continue as
LIBOR Loans with Interest Periods of one month duration) shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to LIBOR Term Loans or LIBOR Revolving Credit Loans that have not yet been
incurred shall be deemed rescinded by the Borrower, (y) in the case of clause
(ii) above, the Borrower shall pay to such Lender, promptly after receipt of
written demand therefor such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in subclause (x) or (y), as applicable, of
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b)           At any time that (A) any LIBOR Loan denominated in Dollars is
affected by the circumstances described in Section 2.10(a)(ii) or (iii), the
Borrower may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan is then being
made pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
(iii) or (y) if the affected LIBOR Loan is then outstanding, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert each such LIBOR Loan into an ABR Loan, provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b), or (B) any LIBOR Loan denominated
in an Alternative Currency is affected by the circumstances described in
Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR Loan
affected pursuant to Section 2.10(a)(iii) shall) either (x) prepay each such
LIBOR Loan or (y) keep such LIBOR Loan outstanding, in which case the LIBOR Rate
with respect to such Loan shall be deemed to be the rate reasonably determined
by such Lender as the all-in cost of funds to fund such Loan with maturities
comparable to the Interest Period applicable thereto.

 

(c)           If, after the Original Closing Date, any Change in Law relating to
capital adequacy of any Lender or compliance by any Lender or its parent with
any Change in Law relating to capital adequacy occurring after the Original
Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy), then from time to time,
promptly after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional

 

84

--------------------------------------------------------------------------------


 

amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any law, rule or regulation
as in effect on the Original Closing Date.  Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.

 

(d)           It is understood that this Section 2.10 shall not apply to
(i) Taxes indemnifiable under Section 5.4, (ii) net income taxes and franchise
and excise taxes (imposed in lieu of net income taxes) imposed on any Agent or
Lender or (iii) Taxes described under clauses (b) and (c) of the definition of
Excluded Taxes.

 

2.11.        Compensation.  If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

2.12.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section.  Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.        Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 121st day prior to the giving of
such notice to the Borrower.

 

85

--------------------------------------------------------------------------------


 

2.14.        Incremental Facilities.

 

(a)           The Borrower may by written notice to Administrative Agent elect
to request the establishment of one or more (x) additional tranches of term
loans (the commitments thereto, the “New Term Loan Commitments”) and/or
(y) increases in Revolving Credit Commitments (the “New Revolving Credit
Commitments” and, together with the New Term Loan Commitments, the “New Loan
Commitments”), by an aggregate amount not in excess of the Maximum Incremental
Facilities Amount in the aggregate and not less than $100,000,000 individually
(or such lesser amount as (x) may be approved by the Administrative Agent or
(y) shall constitute the difference between the Maximum Incremental Facilities
Amount and all such New Loan Commitments obtained on or prior to such date).
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that the New Loan Commitments shall be effective,
which shall be a date not less than ten Business Days after the date on which
such notice is delivered to the Administrative Agent.  The Borrower may approach
any Lender or any Person (other than a natural person) to provide all or a
portion of the New Loan Commitments; provided that any Lender offered or
approached to provide all or a portion of the New Loan Commitments may elect or
decline, in its sole discretion, to provide a New Loan Commitment.  In each
case, such New Loan Commitments shall become effective as of the applicable
Increased Amount Date; provided that (i) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Loan Commitments, as applicable; (ii) both before and after giving effect to the
making of any Series of New Term Loans or New Revolving Loans, each of the
conditions set forth in Section 7 shall be satisfied; (iii) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower and Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 5.4(d); (iv) the Borrower shall make any payments required
pursuant to Section 2.11 in connection with the New Loan Commitments, as
applicable; and (v) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by Administrative Agent
in connection with any such transaction.  Any New Term Loans made on an
Increased Amount Date shall be designated, a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement.

 

(b)           On any Increased Amount Date on which New Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Lenders with Revolving Credit Commitments shall
assign to each Lender with a New Revolving Credit Commitment (each, a “New
Revolving Loan Lender”) and each of the New Revolving Loan Lenders shall
purchase from each of the Lenders with Revolving Credit Commitments, at the
principal amount thereof and in the applicable currency(ies), such interests in
the Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Credit Loans will be held by existing Revolving Credit
Lenders and New Revolving Loan Lenders ratably in accordance with their
Revolving Credit Commitments after giving effect to the addition of such New
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each New
Revolving Credit Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each New Revolving
Loan Lender shall become a Lender with respect to the New Revolving Credit
Commitment and all matters relating thereto.

 

(c)           On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a New Term Loan Commitment
(each, a “New Term Loan Lender”) of any Series shall make a Loan to the Borrower
(a “New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.

 

86

--------------------------------------------------------------------------------


 

(d)           The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the applicable Joinder Agreement, identical to one or more Classes of the
existing Initial Term Loans; provided that (i) the applicable New Term Loan
Maturity Date of each Series shall be no earlier than the Initial Term Loan
Maturity Date and mandatory prepayment and other payment rights (other than
scheduled amortization) of the New Term Loans and the existing Initial Term
Loans shall be identical, (ii) the rate of interest and the amortization
schedule applicable to the New Term Loans of each Series shall be determined by
the Borrower and the applicable new Lenders and shall be set forth in each
applicable Joinder Agreement; provided that the weighted average life to
maturity of all New Term Loans shall be no shorter than the weighted average
life to maturity of the Initial Term Loans and (iii) all other terms applicable
to the New Term Loans of each Series that differ from the existing Initial Term
Loans shall be reasonably acceptable to the Administrative Agent (as evidenced
by its execution of the applicable Joinder Agreement).  The terms and provisions
of the New Revolving Loans and New Revolving Credit Commitments shall be
identical to the 2016 Revolving Credit Loans and the 2016 Revolving Credit
Commitments.

 

(e)           Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provision of this Section 2.14.

 

(f)            (i)            The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of any Class (an “Existing Term
Loan Class”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so converted, “Extended
Term Loans”) and to provide for other terms consistent with this
Section 2.14(f).  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Term Loan Class)
(a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall be identical to the Term
Loans of the Existing Term Loan Class from which they are to be converted except
(x) the scheduled final maturity date shall be extended and all or any of the
scheduled amortization payments of principal of the Extended Term Loans may be
delayed to later dates than the scheduled amortization of principal of the Term
Loans of such Existing Term Loan Class (with any such delay resulting in a
corresponding adjustment to the scheduled amortization payments reflected in
Section 2.5 or in the Joinder Agreement, as the case may be, with respect to the
Existing Term Loan Class from which such Extended Term Loans were converted, in
each case as more particularly set forth in paragraph (iv) of this
Section 2.14(f) below) and (y) (A) the interest margins with respect to the
Extended Term Loans may be higher or lower than the interest margins for the
Term Loans of such Existing Term Loan Class and/or (B) additional fees may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment.  No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Extension
Request.  Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class from which they
were converted.

 

(ii)          The Borrower may at any time and from time to time request that
all or a portion of the Revolving Credit Commitments, any Extended Revolving
Credit Commitments and/or any New Revolving Credit Commitments, each existing at
the time of such request (each, an “Existing Revolving Credit Commitment” and
any related revolving credit loans thereunder, “Existing Revolving Credit
Loans”; each Existing Revolving Credit Commitment and related Existing Revolving
Credit Loans together being referred to as an “Existing Revolving Credit Class”)
be converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all

 

87

--------------------------------------------------------------------------------


 

or a portion of any principal amount of Loans related to such Existing Revolving
Credit Commitments (any such Existing Revolving Credit Commitments which have
been so extended, “Extended Revolving Credit Commitments” and any related Loans,
“Extended Revolving Credit Loans”)  and to provide for other terms consistent
with this Section 2.14(f).  In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which terms shall be identical to those
applicable to the Existing Revolving Credit Commitments from which they are to
be extended (the “Specified Existing Revolving Credit Commitment”) except
(x) all or any of the final maturity dates of such Extended Revolving Credit
Commitments may be delayed to later dates than the final maturity dates of the
Specified Existing Revolving Credit Commitments, (y) (A) the interest margins
with respect to the Extended Revolving Credit Commitments may be higher or lower
than the interest margins for the Specified Existing Revolving Credit
Commitments and/or (B) additional fees may be payable to the Lenders providing
such Extended Revolving Credit Commitments in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) the revolving
credit commitment fee rate with respect to the Extended Revolving Credit
Commitments may be higher or lower than the Revolving Credit Commitment Fee Rate
for the Specified Existing Revolving Credit Commitment, in each case, to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.14(f) or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of Loans with respect to any Old
Revolving Credit Commitments shall be made on a pro rata basis with all other
Old Revolving Credit Commitments and (2) assignments and participations of
Extended Revolving Credit Commitments and Extended Revolving Credit Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving Credit Loans related to such
Commitments set forth in Section 13.6.  No Lender shall have any obligation to
agree to have any of its Revolving Credit Loans or Revolving Credit Commitments
of any Existing Revolving Credit Class converted into Extended Revolving Credit
Loans or Extended Revolving Credit Commitments pursuant to any Extension
Request.  Any Extended Revolving Credit Commitments of any Extension
Series shall constitute a separate Class of revolving credit commitments from
the Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).

 

(iii)         The Borrower shall provide the applicable Extension Request at
least ten (10) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior to the date on which Lenders under the applicable
Existing Class or Existing Classes are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Term Loans,
Revolving Credit Commitments, New Revolving Credit Commitment or Extended
Revolving Credit Commitment of the Existing Class or Existing Classes subject to
such Extension Request converted into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans, Revolving Credit Commitments, New
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to such Extension Request that it has
elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable.  In the event that the aggregate amount of Term
Loans, Revolving Credit Commitments, New Revolving Credit Commitment or Extended
Revolving Credit Commitment of the Existing Class or Existing Classes subject to
Extension Elections exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments of the Existing Class or
Existing Classes subject to Extension Elections shall be converted to Extended
Term Loans or Extended Revolving Credit Commitments, as

 

88

--------------------------------------------------------------------------------


 

applicable, on a pro rata basis based on the amount of Term Loans, Revolving
Credit Commitments, New Revolving Credit Commitment or Extended Revolving Credit
Commitment included in each such Extension Election.  Notwithstanding the
conversion of any Existing Revolving Credit Commitment (other than a New
Revolving Credit Commitment) into an Extended Revolving Credit Commitment, such
Extended Revolving Credit Commitment shall be treated identically to all other
Old Revolving Credit Commitments for purposes of the obligations of a Revolving
Credit Lender in respect of Swingline Loans under Section 2.1(c) and Letters of
Credit under Article 3, except that the applicable Extension Amendment may
provide that the Swingline Maturity Date and/or the Revolving Letter of Credit
Maturity Date may be extended and the related obligations to make Swingline
Loans and issue Revolving Letters of Credit may be continued so long as the
Swingline Lender and/or the applicable Revolving Letter of Credit Issuer, as
applicable, have consented to such extensions in their sole discretion (it being
understood that no consent of any other Lender shall be required in connection
with any such extension).

 

(iv)         Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(f)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Loan Parties, the
Administrative Agent and the Extending Lenders.  No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $50,000,000.  In
addition to any terms and changes required or permitted by Section 2.14(f)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof) and (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment.  Notwithstanding anything to the contrary in this
Section 2.14(f) and without limiting the generality or applicability of
Section 13.1 to any Section 2.14 Additional Amendments (as defined below), any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.14 Additional Amendment”) to this Agreement
and the other Credit Documents; provided that such Section 2.14 Additional
Amendments do not become effective prior to the time that such Section 2.14
Additional Amendments have been consented to (including, without limitation,
pursuant to (1) consents applicable to holders of New Term Loans and New
Revolving Credit Commitments provided for in any Joinder Agreement and
(2) consents applicable to holders of any Extended Term Loans or Extended
Revolving Credit Commitments provided for in any Extension Amendment) by such of
the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Section 2.14 Additional Amendments to become effective in
accordance with Section 13.1.  It is understood and agreed that each Lender that
has consented to the Amendment Agreement hereby has consented for all purposes
requiring its consent, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Credit Documents
authorized by this Section 2.14(f) and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.14 Additional Amendment.  In
connection with any Extension Amendment, the Borrower shall deliver an opinion
of counsel reasonably acceptable to the Administrative Agent (i) as to the
enforceability of such Extension Amendment, the Credit Agreement as amended
thereby, and such

 

89

--------------------------------------------------------------------------------


 

of the other Credit Documents (if any) as may be amended thereby and (ii) to the
effect that such Extension Amendment, including without limitation, the Extended
Term Loans or Extended Revolving Credit Commitments provided for therein, does
not conflict with or violate the terms and provisions of Section 13.1 of this
Agreement.

 

(v)          Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Class is converted to extend
the related scheduled maturity date(s) in accordance with clauses (i) and/or
(ii) above (an “Extension Date”), (I) in the case of the existing Term Loans of
each Extending Lender, the aggregate principal amount of such existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date), and
(II) in the case of the Specified Existing Revolving Credit Commitments of each
Extending Lender, the aggregate principal amount of such Specified Existing
Revolving Credit Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Revolving Credit Commitments so converted
by such Lender on such date, and such Extended Revolving Credit Commitments
shall be established as a separate Class of revolving credit commitments from
the Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Revolving Credit
Commitments to Extended Revolving Credit Commitments.

 

2.15.        Permitted Debt Exchanges.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower to all Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended) or an institutional “accredited investor”
(as defined in Rule 501 under the Securities Act of 1933, as amended)) with
outstanding Term Loans under one or more Classes of Term Loans (as determined by
the Borrower) on the same terms, the Borrower may from time to time following
the First Amendment Effective Date consummate one or more exchanges of Term
Loans for Permitted Other Indebtedness in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) no Default
or Event of Default shall have occurred and be continuing at the time the
offering document in respect of a Permitted Debt Exchange Offer is delivered to
the relevant Lenders, (ii) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, (iii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged under each
applicable Class by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on date of the settlement
thereof (and, if requested by the Administrative Agent, any applicable
exchanging Lender shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Borrower for immediate cancellation), (iv) if the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the

 

90

--------------------------------------------------------------------------------


 

principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such
Class offered to be exchanged by the Borrower pursuant to such Permitted Debt
Exchange Offer, then the Borrower shall exchange Term Loans under the relevant
Class tendered by such Lenders ratably up to such maximum based on the
respective principal amounts so tendered, or if such Permitted Debt Exchange
Offer shall have been made with respect to multiple Classes without specifying a
maximum aggregate principal amount offered to be exchanged for each Class, and
the aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant Classes offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
across all Classes subject to such Permitted Debt Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (v) each such Permitted Exchange Offer shall be made on a
pro rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act of 1933, as amended) or
an institutional “accredited investor” (as defined in Rule 501 under the
Securities Act of 1933, as amended)) of each applicable Class based on their
respective aggregate principal amounts of outstanding Term Loans under each such
Class, (vi) all documentation in respect of such Permitted Debt Exchange shall
be consistent with the foregoing, and all written communications generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and made in consultation with the Borrower and the
Administrative Agent, and (vii) any applicable Minimum Tender Condition shall be
satisfied.

 

(b)           With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $50,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.

 

(c)           In connection with each Permitted Debt Exchange, the Borrower
shall provide the Administrative Agent at least 10 Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.15 and without conflict
with Section 2.15(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five (5) Business Days following the date on which the Permitted
Debt Exchange Offer is made.

 

(d)           The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that
(x) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Borrower’s compliance with such laws in connection with
any Permitted Debt Exchange and (y) each Lender shall be solely responsible for
its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

 

91

--------------------------------------------------------------------------------


 

SECTION 3.                                          Letters of Credit

 

3.1.          Letters of Credit.

 

(a)           Subject to and upon the terms and conditions herein set forth, at
any time and from time to time after the Original Closing Date and prior to the
L/C Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 3, to issue
from time to time from the Original Closing Date through the L/C Maturity Date
upon the request of, and for the direct or indirect benefit of, the Borrower and
the Restricted Subsidiaries, a letter of credit or letters of credit (the
“Letters of Credit” and each, a “Letter of Credit”) in such form as may be
approved by the Letter of Credit Issuer in its reasonable discretion; provided
that the Borrower shall be a co-applicant, and jointly and severally liable with
respect to, each Letter of Credit issued for the account of a Restricted
Subsidiary.

 

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) subject to clause (f) below, no Letter of Credit shall be issued
the Stated Amount of which would cause the aggregate amount of the Lenders’
Revolving Credit Exposures at the time of the issuance thereof to exceed the
Total Revolving Credit Commitment then in effect; (iii) no Letter of Credit in
an Alternative Currency shall be issued the Stated Amount of which would cause
the Aggregate Multicurrency Exposures at the time of the issuance thereof to
exceed the Multicurrency Sublimit then in effect; (iv) each Letter of Credit
shall have an expiration date occurring no later than one year after the date of
issuance thereof, unless otherwise agreed upon by the Administrative Agent and
the Letter of Credit Issuer, provided that in no event shall such expiration
date occur later than the L/C Maturity Date; (v) each Letter of Credit shall be
denominated in Dollars or an Alternative Currency; (vi) no Letter of Credit
shall be issued if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; and (vii) no Letter of Credit shall be issued by a Letter of Credit
Issuer after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which the Administrative Agent shall promptly
notify the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part, provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

 

(d)           [Reserved].

 

(e)           The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:

 

(i)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit

 

92

--------------------------------------------------------------------------------


 

Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Letter of Credit Issuer is not otherwise compensated
hereunder) not in effect on the Original Closing Date, or shall impose upon the
Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the Original Closing Date and which the Letter of Credit Issuer in
good faith deems material to it;

 

(ii)     the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;

 

(iii)    except as otherwise agreed by the Administrative Agent and the Letter
of Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$100,000 or the Dollar Equivalent thereof, in the case of a commercial Letter of
Credit, or $10,000 or the Dollar Equivalent thereof, in the case of a standby
Letter of Credit;

 

(iv)    such Letter of Credit is denominated in a currency other than Dollars or
an Alternative Currency;

 

(v)     the Letter of Credit Issuer does not as of the issuance date of such
requested Letter of Credit issue letters of credit in the requested currency;

 

(vi)    such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(vii)   a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Letter of Credit Issuer has entered
into satisfactory arrangements with the Borrower or such Revolving Credit Lender
to eliminate the Letter of Credit Issuer’s risk with respect to such Revolving
Credit Lender.

 

(f)            The Letter of Credit Issuer shall not amend any Letter of Credit
if the Letter of Credit Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(g)           The Letter of Credit Issuer shall be under no obligation to amend
any Letter of Credit if (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(h)           The Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in
Section 13 with respect to any acts taken or omissions suffered by the Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Section 13 included the
Letter of Credit Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Letter of Credit Issuer.

 

3.2.          Letter of Credit Requests.

 

(a)           Whenever the Borrower desires that a Letter of Credit be issued
for its account or amended, it shall give the Administrative Agent and the
Letter of Credit Issuer a Letter of Credit Request

 

93

--------------------------------------------------------------------------------


 

by no later than 1:00 p.m. (New York City time) at least two (or such lesser
number as may be agreed upon by the Administrative Agent and the Letter of
Credit Issuer) Business Days prior to the proposed date of issuance or
amendment.  Each notice shall be executed by the Borrower and shall be in the
form of Exhibit G to the Original Credit Agreement (each a “Letter of Credit
Request”).

 

(b)           In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the Letter of Credit Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day)); (B) the Stated
Amount thereof in the relevant currency; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder and (G) such other matters as the Letter of Credit Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail satisfactory to the Letter of Credit Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Letter of Credit Issuer may reasonably require.  Additionally,
the Borrower shall furnish to the Letter of Credit Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Letter
of Credit Issuer or the Administrative Agent may require.

 

(c)           Promptly after receipt of any Letter of Credit Request, the Letter
of Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Request from the Borrower and, if not, the Letter of Credit Issuer will
provide the Administrative Agent with a copy thereof.  Unless the Letter of
Credit Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Credit Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Sections 6 and 7 shall not then
be satisfied, then, subject to the terms and conditions hereof, the Letter of
Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Restricted Subsidiary) or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Letter of Credit Issuer’s usual and customary business practices.

 

(d)           If the Borrower so requests in any applicable Letter of Credit
Request, the Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Letter of Credit Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Letter of Credit Issuer, the Borrower
shall not be required to make a specific request to the Letter of Credit Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Letter of Credit Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the L/C Maturity Date; provided, however,
that the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(b) of Section 3.1 or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the

 

94

--------------------------------------------------------------------------------


 

Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.

 

(e)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit (including any Existing Secured Letter of
Credit) to an advising bank with respect thereto or to the beneficiary thereof,
the Letter of Credit Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  On the last Business Day of each month, each Letter of Credit Issuer
shall provide the Administrative Agent a list of all Letters of Credit
(including any Existing Secured Letter of Credit) issued by it that are
outstanding at such time.

 

(f)            The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

3.3.          Letter of Credit Participations.

 

(a)           Immediately upon the issuance by the Letter of Credit Issuer of
any Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold
and transferred to each Revolving Credit Lender (each such Revolving Credit
Lender, in its capacity under this Section 3.3, an “L/C Participant”), and each
such L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each an “L/C Participation”),
to the extent of such L/C Participant’s Revolving Credit Commitment Percentage
(determined after giving effect to clause (f) below) in each Letter of Credit,
each substitute therefor, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto; provided that the Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees.

 

(b)           In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.

 

(c)           In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage (determined after giving
effect to clause (f) below) of the Dollar Equivalent of such unreimbursed
payment in Dollars and in immediately available funds; provided, however, that
no L/C Participant shall be obligated to pay to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of such unreimbursed amount arising from any wrongful payment made by
the Letter of Credit Issuer under any such Letter of Credit as a result of acts
or omissions constituting willful misconduct or gross negligence on the part of
the Letter of Credit Issuer.  If the Letter of Credit Issuer so notifies, prior
to 11:00 a.m. (New York City time) on any Business Day, any L/C Participant
required to fund a payment under a Letter of Credit, such L/C Participant shall
make available to the Administrative Agent for the account of

 

95

--------------------------------------------------------------------------------


 

the Letter of Credit Issuer such L/C Participant’s Revolving Credit Commitment
Percentage of the amount of such payment no later than 1:00 p.m. (New York City
time) on such Business Day in Dollars and in immediately available funds.  If
and to the extent such L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing.  The failure of any
L/C Participant to make available to the Administrative Agent for the account of
the Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.

 

(d)           Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Revolving Credit Commitment Percentage
of such reimbursement obligation (determined after giving effect to clause
(f) below), in Dollars and in immediately available funds, an amount equal to
such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the Dollar Equivalent of the amount so paid in respect of
such reimbursement obligation and interest thereon accruing after the purchase
of the respective L/C Participations at the Overnight Rate.

 

(e)           The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)      any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

 

(ii)     the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

96

--------------------------------------------------------------------------------


 

(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)     the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer.

 

(f)            On the 2011 Extension Effective Date, the L/C Participations in
any issued and outstanding Letters of Credit shall be reallocated so that after
giving effect thereto the 2016 Revolving Credit Lenders and the 2013 Revolving
Credit Lenders shall share ratably in such L/C Participations in accordance with
the aggregate Revolving Credit Commitments (including both the 2013 Revolving
Credit Commitments and the 2016 Revolving Credit Commitments from time to time
in effect).  Thereafter, until the 2013 Revolving Credit Maturity Date, L/C
Participations in any newly-issued Letters of Credit shall be allocated in
accordance with the aggregate Revolving Credit Commitments (including both the
2013 Revolving Credit Commitments and the 2016 Revolving Credit Commitments from
time to time in effect); provided that, notwithstanding the foregoing, L/C
Participations in any new Letters of Credit that have an expiry date after the
date that is three Business Days prior to the 2013 Revolving Credit Maturity
Date shall be allocated to the 2016 Revolving Credit Lenders ratably in
accordance with their 2016 Revolving Credit Commitments but only to the extent
that such allocation would not cause the 2016 Revolving Credit Lenders’ 2016
Revolving Credit Exposures at such time to exceed the Aggregate 2016 Revolving
Credit Commitments; provided further that the Letter of Credit Issuer shall not
be obligated to issue any Letter of Credit that would have an expiry date after
the date that is three Business Days prior to the 2013 Revolving Credit Maturity
Date unless such Letter of Credit would be 100% covered by the 2016 Revolving
Credit Commitments of the 2016 Revolving Credit Lenders.

 

(g)           If the reallocation described in clause (f) above cannot, or can
only partially, be effected as a result of the limitations set forth herein, the
Borrower shall within three Business Days following notice by the Administrative
Agent, either (x) Cash Collateralize such 2013 Revolving Credit Lenders’ L/C
Participations in the outstanding Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (f) above) or (y) backstop such 2013
Revolving Credit Lenders’ L/C Participations in the outstanding Letters of
Credit (after giving effect to any partial reallocation pursuant to clause
(f) above) with a letter of credit reasonable satisfactory to the Letter of
Credit Issuer, in each case, for so long as any such Letters of Credit are
outstanding.

 

3.4.          Agreement to Repay Letter of Credit Drawings.

 

(a)           The Borrower hereby agrees to reimburse the Letter of Credit
Issuer, by making payment in with respect to any drawing under any Letter of
Credit in the same currency in which such drawing was made unless (A) the Letter
of Credit Issuer (at its option) shall have specified in the notice of drawing
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
Letter of Credit Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the Letter of Credit Issuer in Dollars.  In the case
of any reimbursement in Dollars of a drawing of a Letter of Credit denominated
in an Alternative Currency, the Letter of Credit Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Any such reimbursement shall be made by
the Borrower to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid

 

97

--------------------------------------------------------------------------------


 

Drawing”) no later than the date that is one Business Day after the date on
which the Borrower receives notice of such payment or disbursement (the
“Reimbursement Date”), with interest on the amount so paid or disbursed by the
Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (New
York City time) on the Reimbursement Date, from the Reimbursement Date to the
date the Letter of Credit Issuer is reimbursed therefor at a rate per annum that
shall at all times be the weighted average of the Applicable ABR Margins (with
such weighted average determined by reference to the aggregate Revolving Credit
Commitments of each Class then existing) plus the ABR as in effect from time to
time, provided that, notwithstanding anything contained in this Agreement to the
contrary, (i) unless the Borrower shall have notified the Administrative Agent
and the relevant Letter of Credit Issuer prior to 1:00 p.m. (New York City time)
on the Reimbursement Date that the Borrower intends to reimburse the relevant
Letter of Credit Issuer for the amount of such drawing with funds other than the
proceeds of Loans, the Borrower shall be deemed to have given a Notice of
Borrowing requesting that, with respect to Letters of Credit, the Revolving
Credit Lenders make Revolving Credit Loans (which shall be denominated in
Dollars and which shall be ABR Loans) on the Reimbursement Date in the amount,
or Dollar Equivalent of the amount, as applicable, of such drawing and (ii) the
Administrative Agent shall promptly notify each L/C Participant of such drawing
and the amount of its Revolving Credit Loan to be made in respect thereof, and
each L/C Participant shall be irrevocably obligated to make a Revolving Credit
Loan to the Borrower in Dollars in the manner deemed to have been requested in
the amount of its Revolving Credit Commitment Percentage (determined after
giving effect to Section 3.3(f)) of the applicable Unpaid Drawing by 2:00 p.m.
(New York City time) on such Reimbursement Date by making the amount of such
Revolving Credit Loan available to the Administrative Agent.  Such Revolving
Credit Loans shall be made without regard to the Minimum Borrowing Amount.  The
Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for purpose of reimbursing the Letter of Credit Issuer for the related
Unpaid Drawing.  In the event that the Borrower fails to Cash Collateralize any
Letter of Credit that is outstanding on the L/C Facility Maturity Date, the full
amount of the Letters of Credit Outstanding in respect of such Letter of Credit
shall be deemed to be an Unpaid Drawing subject to the provisions of this
Section 3.4 except that the Letter of Credit Issuer shall hold the proceeds
received from the L/C Participants as contemplated above as cash collateral for
such Letter of Credit to reimburse any Drawing under such Letter of Credit and
shall use such proceeds first, to reimburse itself for any Drawings made in
respect of such Letter of Credit following the L/C Maturity Date, second, to the
extent such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Borrower or
as otherwise directed by a court of competent jurisdiction.  Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Revolving Credit Loans when due in accordance with the terms of this Agreement.

 

(b)           The obligations of the Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing and without
regard to any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the Borrower or in the relevant
currency markets generally, provided that the Borrower shall not be obligated to
reimburse the Letter of Credit Issuer for any wrongful payment made by the
Letter of Credit Issuer under the Letter of Credit issued by it as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer.

 

98

--------------------------------------------------------------------------------


 

3.5.          Increased Costs.  If after the Original Closing Date, the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by the Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the
Original Closing Date (whether or not having the force of law), by any such
authority, central bank or comparable agency shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, or (b) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than any such increase or reduction attributable to (i) taxes
indemnifiable under Section 5.4, (ii) net income taxes and franchise and excise
taxes (imposed in lieu of net income taxes) imposed on any Agent or Lender or
(iii) Taxes described under clauses (b) or (c) of the definition of Excluded
Taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be (a copy of which notice shall
be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent (with respect to Letter of Credit issued on account of the
Borrower)), the Borrower shall pay to the Letter of Credit Issuer or such L/C
Participant such additional amount or amounts as will compensate the Letter of
Credit Issuer or such L/C Participant for such increased cost or reduction, it
being understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the Original Closing
Date.  A certificate submitted to the Borrower by the relevant Letter of Credit
Issuer or an L/C Participant, as the case may be (a copy of which certificate
shall be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrower absent clearly demonstrable error.

 

3.6.          New or Successor Letter of Credit Issuer.

 

(a)           The Letter of Credit Issuer may resign as a Letter of Credit
Issuer upon 60 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower.  The Borrower may replace a Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and the Letter of
Credit Issuer.  The Borrower may add Letter of Credit Issuers at any time upon
notice to the Administrative Agent.  If the Letter of Credit Issuer shall resign
or be replaced, or if the Borrower shall decide to add a new Letter of Credit
Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld), another successor or new issuer
of Letters of Credit, whereupon such successor issuer shall succeed to the
rights, powers and duties of the replaced or resigning Letter of Credit Issuer
under this Agreement and the other Credit Documents, or such new issuer of
Letters of Credit shall be granted the rights, powers and duties of a Letter of
Credit Issuer hereunder, and the term “Letter of Credit Issuer” shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment.  At the time such resignation or replacement shall become
effective, the Borrower shall pay to the resigning or replaced Letter of Credit
Issuer all accrued and unpaid fees pursuant to Sections 4.1(c) and 4.1(d).  The
acceptance of any appointment as a Letter of Credit Issuer hereunder whether as
a successor issuer or new issuer of Letters of Credit in accordance with this
Agreement, shall be evidenced by an agreement entered into by

 

99

--------------------------------------------------------------------------------


 

such new or successor issuer of Letters of Credit, in a form satisfactory to the
Borrower and the Administrative Agent and, from and after the effective date of
such agreement, such new or successor issuer of Letters of Credit shall become a
“Letter of Credit Issuer” hereunder.  After the resignation or replacement of a
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.  In connection with any resignation or replacement pursuant
to this clause (a) (but, in case of any such resignation, only to the extent
that a successor issuer of Letters of Credit shall have been appointed), either
(i) the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall be denominated in the same
currency as, and shall have a face amount equal to, the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit.  After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.

 

(b)           To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

 

3.7.          Role of Letter of Credit Issuer.  Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Revolving Credit Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  None of the Letter of Credit Issuer, the Administrative Agent, any
of their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered

 

100

--------------------------------------------------------------------------------


 

by the Borrower which the Borrower proves were caused by the Letter of Credit
Issuer’s willful misconduct or gross negligence or the Letter of Credit Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Letter of Credit Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

3.8.          Cash Collateral.

 

(a)           Upon the request of the Required Revolving Credit Lenders if, as
of the L/C Maturity Date, there are any Letters of Credit Outstanding, the
Borrower shall immediately Cash Collateralize the then Letters of Credit
Outstanding.

 

(b)           The Administrative Agent acting in its reasonable discretion, may,
at any time and from time to time after the initial deposit of Cash Collateral,
request that additional Cash Collateral be provided in the event such Cash
Collateral previously provided is inadequate as a result of exchange rate
fluctuations.

 

(c)           If any Event of Default shall occur and be continuing, the
Administrative Agent or the Revolving Credit Lenders with Letter of Credit
Exposure representing greater than 50% of the total Letter of Credit Exposure
may require that the L/C Obligations be Cash Collateralized.

 

(d)           For purposes of this Section 3.8, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Letter of Credit Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in the currencies in which the
Letters of Credit Outstanding are denominated and in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.  Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent.

 

3.9.          Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Secured Letter of Credit), (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

3.10.        Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

3.11.        Letters of Credit Issued for Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the Letter of Credit
Issuer hereunder

 

101

--------------------------------------------------------------------------------


 

for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

 

SECTION 4.                                          Fees; Commitments

 

4.1.          Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Revolving Credit Lender (in each case pro rata according
to the respective Revolving Credit Commitments of all such Lenders), a
commitment fee (the “Commitment Fee”) for each day from the Original Closing
Date to the 2013 Revolving Credit Termination Date (in the case of the 2013
Revolving Credit Facility) or the 2016 Revolving Credit Termination Date (in the
case of the 2016 Revolving Credit Facility).  Each Commitment Fee shall be
payable (x) quarterly in arrears on the last Business Day of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) (provided that, the first such
payment shall be on December 31, 2007 and shall relate to the period from the
Original Closing Date and ended on such date) and (y) on the 2013 Revolving
Credit Termination Date (in the case of the 2013 Revolving Credit Facility) or
the 2016 Revolving Credit Termination Date (in the case of the 2016 Revolving
Credit Facility) (for the period ended on such date for which no payment has
been received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate
applicable to the 2013 Revolving Credit Commitments or the 2016 Revolving Credit
Commitments, as the case may, in effect on such day on the 2013 Available
Commitment or the 2016 Available Commitment, as the case may be, in effect on
such day.

 

(b)           The Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Delayed Draw Term Loan Lender (in each case pro rata
according to the respective Delayed Draw Term Loan Commitments of all such
Lenders), a commitment fee (the “Delayed Draw Commitment Fee”) for each day from
the Original Closing Date to the Delayed Draw Term Loan Commitment Termination
Date.  Except as provided below, each Delayed Draw Commitment Fee shall be
payable (x) quarterly in arrears on the last Business Day of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) (provided that, the first such
payment shall be on December 31, 2007 and shall relate to the period from the
Original Closing Date and ended on such date) and (y) on the Delayed Draw Term
Loan Commitment Termination Date (for the period ended on such date for which no
payment has been received pursuant to clause (x) above), and shall be computed
for each day during such period at a rate per annum equal to the Delayed Draw
Commitment Fee Rate in effect on such day on the Available Delayed Draw
Commitment in effect on such day.

 

(c)           (i) The Borrower agrees to pay to the Administrative Agent in
Dollars for the account of the 2013 Revolving Credit Lenders pro rata on the
basis of their respective Letter of Credit Exposure, a fee in respect of each
Letter of Credit (the “2013 Letter of Credit Fee”), for the period from the date
of issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable LIBOR
Margin for 2013 Revolving Credit Loans minus 0.125% per annum on the amount
equal to the product of (A) the average daily Stated Amount under such Letter of
Credit multiplied by (B) the quotient obtained by dividing (I) the aggregate
amount of 2013 Revolving Credit Commitments by (II) the sum of the 2013
Revolving Credit Commitments and the 2016 Revolving Credit Commitments (provided
that in no event shall the payment of 2013 Letter of Credit Fees in excess of
the amounts payable pursuant to the last two sentences of this subclause
(c)(i) be required).  Except as provided below, such 2013 Letter of Credit Fees
shall be due and payable (x)

 

102

--------------------------------------------------------------------------------


 

quarterly in arrears on the last Business Day of each March, June, September and
December (provided that, the first such payment shall be on December 31, 2007
and shall relate to the period from the Original Closing Date and ended on such
date) and (y) on the 2013 Revolving Final Date.

 

(ii)   The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the 2016 Revolving Credit Lenders pro rata on the basis of their
respective Letter of Credit Exposure, a fee in respect of each Letter of Credit
(the “2016 Letter of Credit Fee”), for the period from the date of issuance of
such Letter of Credit to the termination date of such Letter of Credit computed
at the per annum rate for each day equal to the Applicable LIBOR Margin for 2016
Revolving Credit Loans minus 0.125% per annum on the amount equal to the product
of (A) the average daily Stated Amount under such Letter of Credit multiplied by
(B) the quotient obtained by dividing (I) the aggregate amount of 2016 Revolving
Credit Commitments by (II) the sum of the 2013 Revolving Credit Commitments and
the 2016 Revolving Credit Commitments (provided that in no event shall the
payment of 2016 Letter of Credit Fees in excess of the amounts payable pursuant
to the last two sentences of this subclause (c)(ii) be required and provided
further that in the case of any Letter of Credit having an expiry date after the
date that is three Business Days prior to the 2013 Revolving Credit Maturity
Date L/C Participations in respect of which have been allocated solely to the
2016 Revolving Credit Lenders; the 2016 Letter of Credit Fee shall be computed
at the per annum rate for each day equal to the Applicable LIBOR Margin for 2016
Revolving Credit Loans minus 0.125% per annum on the amount equal to the average
daily Stated Amount under such Letter of Credit).  Except as provided below,
such 2016 Letter of Credit Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each March, June, September and
December (provided that, the first such payment shall be on December 31, 2007
and shall relate to the period from the Original Closing Date and ended on such
date) and (y) on the 2016 Revolving Final Date.

 

(d)           The Borrower agrees to pay to the Administrative Agent in Dollars,
for its own account, administrative agent fees as have been previously agreed in
writing or as may be agreed in writing from time to time.

 

(e)           The Borrower agrees to pay to each Letter of Credit Issuer a fee
in Dollars in respect of each Letter of Credit issued by it (the “Fronting
Fee”), for the period from the date of issuance of such Letter of Credit to the
termination date of such Letter of Credit, computed at the rate for each day
equal to 0.125% per annum on the average daily Stated Amount of such Letter of
Credit (or at such other rate per annum as agreed in writing between the
Borrower and the Letter of Credit Issuer).  Such Fronting Fees shall be due and
payable (x) quarterly in arrears on the last Business Day of each March, June,
September and December (provided that, the first such payment shall be on
December 31, 2007 and shall relate to the period from the Original Closing Date
and ended on such date) and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.

 

(f)            The Borrower agrees to pay directly to the Letter of Credit
Issuer in Dollars upon each issuance of, drawing under, and/or amendment of, a
Letter of Credit issued by it such amount as the Letter of Credit Issuer and the
Borrower shall have agreed upon for issuances of, drawings under or amendments
of, letters of credit issued by it.

 

(g)           Notwithstanding the foregoing, the Borrower shall not be obligated
to pay any amounts to any Defaulting Lender pursuant to this Section 4.1.

 

4.2.          Voluntary Reduction of Revolving Credit Commitments.  Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, without premium or penalty, on
any

 

103

--------------------------------------------------------------------------------


 

day, permanently to terminate or reduce the Revolving Credit Commitments of any
Class in whole or in part, provided that (a) any such reduction shall apply
proportionately and permanently to reduce the Revolving Credit Commitment of
each of the Lenders of such Class of Revolving Credit Commitments, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments (including, without
limitation, the 2016 Revolving Credit Commitments) pursuant to Section 2.14(f),
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Credit Commitments so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Credit Loans made on such date, the Revolving Credit
Exposure of any such Lender does not exceed the Revolving Credit Commitment
thereof (such Revolving Credit Exposure and Revolving Credit Commitment being
determined in each case, for the avoidance of doubt, exclusive of such Lender’s
Extended Revolving Credit Commitment and any exposure in respect thereof) and
(y) for the avoidance of doubt, any such repayment of Revolving Credit Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.14(f) of Revolving Credit Commitments and
Revolving Credit Loans into Extended Revolving Credit Commitments and Extended
Revolving Credit Loans pursuant to Section 2.14(f) prior to any reduction being
made to the Revolving Credit Commitment of any other Lender) and (ii) Borrower
may at its election permanently reduce the Revolving Credit Commitment of a
Defaulting Lender to $0 without affecting the Revolving Credit Commitments of
any other Lender, (b) any partial reduction pursuant to this Section 4.2 shall
be in the amount of at least $5,000,000 and (c) after giving effect to such
termination or reduction and to any prepayments of the Loans made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders’
Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment.  As a condition to the effectiveness of each reduction of Revolving
Credit Commitments of a Class which is not made proportionately among all
Classes of Revolving Credit Commitments, the Borrower shall have repaid any
outstanding Revolving Credit Loans and Swingline Loans such that, at the time of
the effectiveness of such reduction, there are no Revolving Credit Loans or
Swingline Loans outstanding.

 

4.3.          Mandatory Termination of Commitments.

 

(a)           The Initial Term Loan Commitments terminated at 5:00 p.m. (New
York City time) on the Original Closing Date.

 

(b)           The Delayed Draw Term Loan Commitments shall terminate at
5:00 p.m. (New York City time) on the Delayed Draw Term Loan Maturity Date.

 

(c)           The Original Euro Tranche Term Loan Commitments terminated at
5:00 p.m. (New York City time) on the Original Closing Date.

 

(d)           (i) The 2013 Revolving Credit Commitment shall terminate at
5:00 p.m. (New York City time) on the 2013 Revolving Credit Maturity Date and
(ii) the 2016 Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the 2016 Revolving Credit Maturity Date.

 

(e)           The Swingline Commitment shall terminate at 5:00 p.m. (New York
City time) on the Swingline Maturity Date.

 

104

--------------------------------------------------------------------------------


 

(f)            The New Term Loan Commitment for any Series shall, unless
otherwise provided in the applicable Joinder Agreement, terminate at 5:00 p.m.
(New York City time) on the Increased Amount Date for such Series.

 

SECTION 5.                                          Payments

 

5.1.          Voluntary Prepayments.

 

(a)           The Borrower shall have the right to prepay its Term Loans,
Revolving Credit Loans and Swingline Loans, in each case, without premium or
penalty, subject to clause (b) below, in whole or in part from time to time on
the following terms and conditions:  (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than 1:00 p.m. (New York City time) (i) in the case of LIBOR
Loans denominated in Dollars, three Business Days prior to, (ii) in the case of
LIBOR Loans denominated in an Alternative Currency, four Business Days prior to,
(iii) in the case of ABR Loans (other than Swingline Loans), one Business Day
prior to or (iv) in the case of Swingline Loans, on, the date of such prepayment
and shall promptly be transmitted by the Administrative Agent to each of the
Lenders or the Swingline Lender, as the case may be; (b) each partial prepayment
of (i) any Borrowing of LIBOR Loans denominated in Dollars or any Alternative
Currency other than Euro shall be in a minimum amount of $5,000,000 (or the
Dollar Equivalent thereof) and in multiples of $1,000,000 (or the Dollar
Equivalent thereof) in excess thereof, (ii) any ABR Loans (other than Swingline
Loans) shall be in a minimum amount of $1,000,000 and in multiples of $100,000 
in excess thereof, (iii) any Loans denominated in Euro shall be in a minimum
amount of €5,000,000 and in multiples of €1,000,000 in excess thereof and
(iv) Swingline Loans shall be in a minimum amount of $500,000 and in multiples
of $100,000 in excess thereof, provided that no partial prepayment of LIBOR
Loans made pursuant to a single Borrowing shall reduce the outstanding LIBOR
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Borrowing Amount for such LIBOR Loans and (c) any prepayment of LIBOR
Loans pursuant to this Section 5.1 on any day other than the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11.  Each prepayment in
respect of any Term Loans pursuant to this Section 5.1 shall be (a) applied to
the Class or Classes of Term Loans as the Borrower may specify and (b) applied
to reduce Initial Term Loan Repayment Amounts, Delayed Draw Repayment Amounts,
Euro Tranche Repayment Amounts, any New Term Loan Repayment Amounts, and
Extended Term Loan Repayment Amounts, as the case may be, in each case, in such
order as the Borrower may specify.  At the Borrower’s election in connection
with any prepayment pursuant to this Section 5.1, such prepayment shall not be
applied to any Term Loan or Revolving Credit Loan of a Defaulting Lender.

 

(b)            In the event that the Initial Tranche B-3 Term Loans are repaid
(the “Repaid Tranche B-3 Loans”) prior to the date which is 3.25 years following
the Original Closing Date in whole or in part pursuant to Section 5.1(a), the
Borrower shall pay to Term Lenders having such Repaid Tranche B-3 Loans, the
Applicable Premium as of the date of such prepayment; provided that prior to the
date which is 3.25 years following the Original Closing Date, the Borrower may,
at its option, on one or more occasions repay up to 35% of the aggregate
principal amount of the Initial Tranche B-3 Term Loans subject to a prepayment
premium on the principal amount of Initial Tranche B-3 Term Loans being prepaid
equal to the LIBOR Rate for an interest period of three months plus the
Applicable LIBOR Margin in effect on such date, plus accrued and unpaid interest
thereon to the date of such repayment, with the Net Cash Proceeds of one or more
Equity Offerings; provided that (i) that at least 50% of the sum of the original
aggregate principal amount of Initial Tranche B-3 Term Loans remains outstanding

 

105

--------------------------------------------------------------------------------


 

immediately after the occurrence of each such repayment and (ii) that each such
repayment occurs within 90 days of the date of closing of each such Equity
Offering.

 

5.2.          Mandatory Prepayments.

 

(a)           Term Loan Prepayments.  (i) (A) On each occasion that a Prepayment
Event occurs, the Borrower shall, within three Business Days after its receipt
of the Net Cash Proceeds of a Debt Incurrence Prepayment Event and within seven
Business Days after the occurrence of any other Prepayment Event (or, in the
case of Deferred Net Cash Proceeds, within seven Business Days after the
Deferred Net Cash Proceeds Payment Date), prepay, in accordance with clause
(c) below and subject to clause (B) of this Section 5.2(a)(i), Term Loans with a
Dollar Equivalent principal amount equal to 100% of the Net Cash Proceeds from
such Prepayment Event; provided that, with respect to the Net Cash Proceeds of
an Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback, in
each case solely to the extent with respect to any Collateral, the Borrower may
use a portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking pari passu with
the Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such Permitted Other
Indebtedness and the outstanding principal amount of Term Loans.  (B) In the
event that any Tranche B-2 Term Loans are repaid (the “Repaid Tranche B-2
Loans”) prior to the third anniversary of the Original Closing Date pursuant to
this Section 5.2(a)(i), the Borrower shall pay to the Lenders having such Repaid
Tranche B-2 Loans, a prepayment premium as follows:  (x) 3.00% of such amount so
repaid if such prepayment occurs on or after the Original Closing Date but prior
to the first anniversary of the Original Closing Date, (y) 2.00% of such amount
so repaid if such prepayment occurs on or after the first anniversary of the
Original Closing Date but prior to the second anniversary of the Original
Closing Date and (z) 1.00% of such amount so repaid if such prepayment occurs on
or after the second anniversary of the Original Closing Date but on or prior to
the third anniversary of the Original Closing Date.

 

(ii)           Not later than the date that is ninety days after the last day of
any fiscal year (commencing with and including the fiscal year ending
December 31, 2008), the Borrower shall prepay, in accordance with clause
(c) below, Term Loans with a Dollar Equivalent principal amount equal to (x) 50%
of Excess Cash Flow for such fiscal year, provided that (A) the percentage in
this Section 5.2(a)(ii) shall be reduced to 25% if the ratio of Consolidated
Total Debt on the date of prepayment (prior to giving effect thereto and as
certified by an Authorized Officer of the Borrower) to Consolidated EBITDA for
the most recent Test Period ended prior to such prepayment date is less than or
equal to 7.0 to 1.0 but greater than 6.0 to 1.0 and (B) no payment of any Term
Loans shall be required under this Section 5.2(a)(ii) if the ratio of
Consolidated Total Debt on the date of prepayment (prior to giving effect
thereto and as certified by an Authorized Officer of the Borrower) to
Consolidated EBITDA for the most recent Test Period ended prior to such
prepayment date is less than or equal to 6.0 to 1.00, minus (y) the Dollar
Equivalent principal amount of Term Loans voluntarily prepaid pursuant to
Section 5.1 during such fiscal year.

 

(iii)          On each occasion that Permitted Other Indebtedness is issued or
incurred pursuant to Section 10.1(aa), Borrower shall within three Business Days
of receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay,
in accordance with clause (c) below, Term Loans

 

106

--------------------------------------------------------------------------------


 

with a Dollar Equivalent principal amount equal to 100% of the Net Cash Proceeds
from such issuance or incurrence of Permitted Other Indebtedness.

 

(b)           Repayment of Revolving Credit Loans.  (i)  If on any date the
aggregate amount of the Lenders’ Revolving Credit Exposures (collectively, the
“Aggregate Revolving Credit Outstandings”) for any reason exceeds 100% of the
Total Revolving Credit Commitment then in effect, the Borrower shall forthwith
repay on such date the principal amount of Swingline Loans and, after all
Swingline Loans have been paid in full, Revolving Credit Loans in an amount
equal to such excess.  If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Credit Loans, the Aggregate Revolving
Credit Outstandings exceed the Total Revolving Credit Commitment then in effect,
the Borrower shall Cash Collateralize the Letters of Credit Outstanding to the
extent of such excess.

 

(ii)           If on any date the aggregate amount of the Lenders’ Multicurrency
Exposures (collectively, the “Aggregate Multicurrency Exposures”) for any reason
exceeds 105% of the Multicurrency Sublimit as then in effect, the Borrower shall
forthwith repay on such date Revolving Credit Loans denominated in Alternative
Currencies in a principal amount such that, after giving effect to such
repayment, the Aggregate Multicurrency Exposures do not exceed 100% of the
Multicurrency Sublimit.  If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans denominated in Alternative Currencies, the
Aggregate Multicurrency Exposures exceed 100% of the Multicurrency Sublimit, the
Borrower shall Cash Collateralize the Letters of Credit Outstanding in respect
of Letters of Credit denominated in Alternative Currencies to the extent of such
excess.

 

(c)           Application to Repayment Amounts.  Subject to Section 5.2(h), each
prepayment of Term Loans required by Section 5.2(a)(i) or (ii) shall be
allocated pro rata among the Initial Term Loans, the Delayed Draw Term Loans,
the Euro Tranche Term Loans, the 2018 Term Loans, the 2017 Term Loans and the
Extended Term Loans based on the applicable remaining Repayment Amounts due
thereunder and shall be applied to the unpaid Repayment Amounts due in respect
of such Term Loans in direct order of maturity thereof; provided that, subject
to the pro rata application to Repayment Amounts within any Class of Term Loans,
the Borrower may allocate such prepayment in its sole discretion among the
Class or Classes of Term Loans as the Borrower may specify, subject only to the
limitation that the Borrower shall not allocate to Extended Term Loans of any
Extension Series (including, without limitation, the 2018 Term Loans, the 2017
Term Loans and the 2017B Term Loans) any mandatory prepayment made pursuant to
Section 5.2(a)(i) or (ii) unless such prepayment is accompanied by at least a
pro rata prepayment, based upon the applicable remaining Repayment Amounts due
in respect thereof, of Term Loans of the Existing Term Loan Class or Classes, if
any, from which such Extended Term Loans were converted (or such Term Loans of
the Existing Term Loan Class or Classes have otherwise been paid in full). 
Subject to Section 5.2(h), with respect to each such prepayment, the Borrower
will, not later than the date specified in Section 5.2(a) for making such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing and which shall include a calculation of the amount of such
prepayment to be applied to each Class of Term Loans) requesting that the
Administrative Agent provide notice of such prepayment to each Initial Term Loan
Lender, Delayed Draw Term Loan Lender, Euro Tranche Term Loan Lender, 2018 Term
Loan Lender, 2018B Term Loan Lender, 2017 Term Loan Lender, 2017B Term Loan
Lender or Extended Term Loan Lender, as applicable.  Subject to Section 5.2(h),
each prepayment of Term Loans required by Section 5.2(a)(iii) shall be allocated
pro rata among all outstanding Classes of Term Loans based on the applicable
remaining Repayment Amounts due thereunder and shall be applied to the unpaid
Repayment Amounts due in respect of such Term Loans in direct order of maturity
thereof.

 

(d)           Application to Term Loans.  With respect to each prepayment of
Term Loans required by Section 5.2(a), the Borrower may, if applicable,
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that if any Lender has provided a
Rejection

 

107

--------------------------------------------------------------------------------


 

Notice in compliance with Section 5.2(h), such prepayment shall be applied with
respect to the Term Loans to be prepaid on a pro rata basis across all
outstanding Types of such Term Loans in proportion to the percentage of such
outstanding Term Loans to be prepaid represented by each such Class.  In the
absence of a Rejection Notice or a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.

 

(e)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans required by Section 5.2(b), the Borrower
may designate (i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans to be
prepaid, provided that (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (z) notwithstanding
the provisions of the preceding clause (y), no prepayment of Revolving Credit
Loans shall be applied to the Revolving Credit Loans of any Defaulting Lender
unless otherwise agreed in writing by the Borrower.  In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.  For the avoidance of doubt, prior to the 2013
Revolving Final Date, the amount of any prepayment of Revolving Credit Loans
shall be allocated among the  Revolving Credit Loans of each Lender pro rata
based on each such Lender’s Revolving Credit Commitment Percentage without
regard to the Class of the Revolving Credit Commitments held by such Lender.

 

(f)            [Reserved].

 

(g)           Minimum Amount.  No prepayment shall be required pursuant to
Section 5.2(a)(i) (i) in the case of any Disposition yielding Net Cash Proceeds
of less than $1,000,000 in the aggregate and (ii) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be applied at
or prior to such time pursuant to such Section and not yet applied at or prior
to such time to prepay Term Loans pursuant to such Section exceeds
(x) $10,000,000 for a single Prepayment Event or (y) $50,000,000 in the
aggregate for all Prepayment Events (other than those which are either under the
threshold specified in subclause (i) or over the threshold specified in
subclause (ii)(x)) in any one fiscal year, at which time all such Net Cash
Proceeds referred to in this subclause (y) with respect to such fiscal year
shall be applied as a prepayment in accordance with this Section 5.2.

 

(h)           Rejection Right.  The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 5.2(a) at least three Business Days prior to the date of
such prepayment.  Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment.  The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.  Each Term Loan Lender may reject all (but not less than all)
of its pro rata share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to
Section 5.2(a) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment.  If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans.  Any Declined Proceeds
remaining thereafter shall be retained by the Borrower (“Retained Declined
Proceeds”); provided that in the case of any mandatory repayment of Term Loans
required to be made pursuant to Section 5.2(a)(iii), any Declined Proceeds shall
be reallocated and paid to the Term Loan Lenders that

 

108

--------------------------------------------------------------------------------


 

have not rejected such mandatory prepayment on a pro rata basis and shall not
constitute Retained Declined Proceeds.

 

(i)            Foreign Asset Sales.  Notwithstanding any other provisions of
this Section 5.2, (i) to the extent that any or all of the Net Cash Proceeds
from a Casualty Event of, or any asset sale by a Restricted Foreign Subsidiary
giving rise to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) or any
amount included in Excess Cash Flow and attributable to Foreign Subsidiaries are
prohibited or delayed by applicable local law from being repatriated to the
United States, such portion of the Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 5.2 but may be retained by the applicable Restricted
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Restricted Foreign Subsidiary to promptly take all actions
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans as required pursuant to this Section 5.2 and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any of or all the Net Cash Proceeds of any Foreign Asset Sale or Excess Cash
Flow would have a material adverse tax consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Foreign Subsidiary,
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds or Excess Cash Flow so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a), (x) the Borrower applies an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Restricted Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Restricted Foreign Subsidiary.

 

5.3.          Method and Place of Payment.

 

(a)           Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders (or, (i) in the case of the Swingline Loans to
the Swingline Lender and (ii) in the case of Additional Swingline Loans to the
Additional Swingline Lender) entitled thereto, the Letter of Credit Issuer
entitled thereto, as the case may be, not later than 2:00 p.m. (New York City
time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower (or, (i) in the case of the Swingline Loans, at such office as the
Swingline Lender shall specify for such purpose by Notice to the Borrower and
(ii) in the case of Additional Swingline Loans, at such office as the Additional
Swingline Lender shall specify for such purpose by Notice to the Borrower), it
being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account.  All repayments or prepayments
of any Loans (whether of principal, interest or otherwise) hereunder shall be
made in the currency in which such Loans are denominated and all other payments
under each Credit Document shall, unless otherwise specified in such Credit
Document, be made in Dollars.  The Administrative Agent will thereafter cause to
be distributed on the same day (if

 

109

--------------------------------------------------------------------------------


 

payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.

 

(b)           Any payments under this Agreement that are made later than
2:00 p.m. (New York City time) may be deemed to have been made on the next
succeeding Business Day in the Administrative Agents sole discretion (or, in the
case of the Swingline Loans or the Additional Swingline Loans, at the Swingline
Lender’s or Additional Swingline Lender’s, as the case may be, sole
discretion).  Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

5.4.          Net Payments.

 

(a)           Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes; provided that if the Borrower any Guarantor or the
Administrative Agent shall be required by applicable Requirements of Law to
deduct or withhold any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 5.4) the applicable Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the Borrower, such
Guarantor or the Administrative Agent, as applicable shall make such deductions
or withholdings and (iii) the Borrower, such Guarantor or the Administrative
Agent, as  applicable shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority within the time allowed and in accordance
with applicable Requirements of Law.  Whenever any Indemnified Taxes are payable
by the Borrower or any Guarantor, as promptly as possible thereafter, the
Borrower or such Guarantor shall send to the Administrative Agent for its own
account or for the account of a Lender or Agent, as the case may be, a certified
copy of an original official receipt (or other evidence acceptable to such
Lender or Agent, acting reasonably) received by the Borrower or such Guarantor
showing payment thereof.

 

(b)           The Borrower shall timely pay and shall indemnify and hold
harmless each Agent and Lender (whether or not such Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority) with
regard to any Other Taxes.

 

(c)           The Borrower shall indemnify and hold harmless each Agent and
Lender within 20 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes imposed on the Administrative Agent, the
Collateral Agent or such Lender as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Credit Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.4) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate setting forth
reasonable detail as to the amount of such payment or liability delivered to the
Borrower by a Lender or Agent (as applicable) on its own behalf or on behalf of
a Lender shall be conclusive absent manifest error.

 

(d)           Each Non-U.S. Lender with respect to the Initial Term Loan,
Delayed Draw Term Loan, Euro Tranche Term Loan or any other Loan made to the
Borrower shall, to the extent it is legally entitled to do so:

 

110

--------------------------------------------------------------------------------


 

(i)      deliver to the Borrower and the Administrative Agent prior to the date
on which the first payment to such Non-U.S. Lender is due hereunder  two copies
of either (x) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN (together with a certificate representing that such Non-U.S. Lender
is not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), (y) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Borrower under this
Agreement or (z) Internal Revenue Service Form W-8IMY and any attachments
(including the forms described in subclauses (x) and (y) above, as applicable);
and

 

(ii)     deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete,
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and Administrative Agent and from
time to time as reasonably requested by the Borrower or the Administrative
Agent;

 

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to
Section 13.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this Section
5.4(d), provided that in the case of a Participant such Participant shall
furnish all such required forms and statements to the Administrative Agent and
to the Lender from which the related participation shall have been purchased.

 

(e)           [Reserved].

 

(f)            Each Lender and Agent that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the laws of the jurisdiction in
which the Borrower is organized, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Credit
Document by the Borrower or Guarantor shall deliver to such Borrower or
Guarantor (with a copy to the applicable Administrative Agent), as applicable,
at the time or times prescribed by applicable law and as reasonably requested by
the Borrower or Guarantor, as applicable, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without such withholding or at such reduced rate, provided that such Lender
or Agent is legally entitled to complete, execute and deliver such documentation
and such documentation is necessary in order for such exemption or reduction to
apply.

 

(g)           If any Lender or Agent, as applicable, determines, in its sole
discretion, that it has received and retained a refund of an Indemnified Tax or
Other Tax for which a payment has been made by the Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender or Agent, as
the case may be, is attributable to such payment made by the Borrower, then the
Lender, the Administrative Agent or the Collateral Agent, as the case may be,
shall reimburse the Borrower for such amount (together with any interest
received thereon) as the Lender, Administrative Agent or the Collateral Agent,
as the case may be, determines in its sole discretion, exercised in good faith,
to be the proportion of the refund as will leave it, after such reimbursement,
in no better or worse after-tax financial

 

111

--------------------------------------------------------------------------------


 

position (taking into account expenses or any taxes imposed on the refund) than
it would have been in if the payment had not been required; provided that the
Borrower, upon the request of the Lender or Agent, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Lender or Agent in the event the
Lender or Agent is required to repay such refund to such Governmental
Authority.  A Lender or Agent shall claim any refund of Indemnified Taxes or
Other Taxes that it determines in its sole discretion, exercised in good faith,
is available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim.  No Lender or Agent shall be obliged
to disclose any information regarding its tax affairs or computations or any
other information it deems confidential to any Credit Party in connection with
this clause (h) or any other provision of this Section 5.4.

 

(h)           If the Borrower determines that a reasonable basis exists for
contesting a Tax, each Lender or Agent, as the case may be, shall use reasonable
efforts to cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax.  Subject to the provisions of Section 2.12, each Lender
and Agent agree to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4.  The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(h).  Nothing in this Section 5.4(h) shall obligate any Lender
or Agent to take any action that such Person, in its sole judgment, determines
may result in a material detriment to such Person.

 

(i)            Each Lender and Agent with respect to the Initial Term Loan, Euro
Tranche Term Loan, Delayed Draw Term Loan and any other Loan made to the
Borrower that is a United States person under Section 7701(a)(30) of the Code
(each, a “U.S. Lender”) shall, to the extent it can legally do so, deliver to
the Borrower and the Administrative Agent two United States Internal Revenue
Service Forms W-9 (or substitute or successor form), properly completed and duly
executed, certifying that such Lender or Agent is exempt from United States
federal backup withholding tax (i) on or prior to the Original Closing Date (or
on or prior to the date it becomes a party to this Agreement), (ii) on or before
the date that such form expires or becomes obsolete, (iii) after the occurrence
of a change in the Agent’s or Lender’s circumstances requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.

 

(j)            The agreements in this Section 5.4 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

5.5.          Computations of Interest and Fees.

 

(a)           Except as provided in the next succeeding sentence, interest on
LIBOR Loans and ABR Loans shall be calculated on the basis of a 360-day year for
the actual days elapsed.  Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate,
interest on LIBOR Loans denominated in Sterling and interest on overdue interest
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.

 

(b)           Fees and the average daily Stated Amount of Letters of Credit
shall be calculated on the basis of a 360-day year for the actual days elapsed.

 

112

--------------------------------------------------------------------------------


 

5.6.          Limit on Rate of Interest.

 

(a)           No Payment Shall Exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement or otherwise in respect
of the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

 

(b)           Payment at Highest Lawful Rate.  If the Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)           Adjustment if Any Payment Exceeds Lawful Rate.  If any provision
of this Agreement or any of the other Credit Documents would obligate the
Borrower to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate that would be prohibited by any applicable
law, rule or regulation, then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law, such adjustment to be effected, to the extent necessary, by
reducing the amount or rate of interest required to be paid by the Borrower to
the affected Lender under Section 2.8.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 

SECTION 6.              Conditions Precedent to Initial Borrowing

 

The effectiveness of this Agreement shall be subject to the execution and
delivery of this Agreement by a duly authorized officer of the Borrower and each
Lender on the Effective Amendment Date.

 

The initial Borrowing under this Agreement was subject to the satisfaction of
the following conditions precedent, except as otherwise agreed between the
Borrower and the Administrative Agent.

 

6.1.          Credit Documents.  The Administrative Agent shall have received:

 

(a)           this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Lender;

 

(b)           the Guarantee, executed and delivered by a duly authorized officer
of each Guarantor;

 

(c)           the Pledge Agreement, executed and delivered by a duly authorized
officer of each pledgor party thereto; and

 

(d)           the Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto.

 

113

--------------------------------------------------------------------------------


 

6.2.          Collateral.  Except for any items referred to on Schedule
9.14(d) to the Original Credit Agreement:

 

(a)           (i) All outstanding equity interests in whatever form of each
Restricted Subsidiary directly owned by or on behalf of any Credit Party and
required to be pledged pursuant to the Pledge Agreement shall have been pledged
pursuant thereto and (ii) the Collateral Agent shall have received all
certificates representing securities pledged under the Pledge Agreement to the
extent certificated, accompanied by instruments of transfer and undated stock
powers endorsed in blank;

 

(b)           All documents and instruments, including Uniform Commercial Code
or other applicable personal property and financing statements, reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by any Security Document and perfect such Liens
to the extent required by, and with the priority required by, such Security
Document shall have been delivered to the Collateral Agent for filing,
registration or recording;

 

(c)           The Borrower shall deliver to the Collateral Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer of the
Borrower, together with all attachments contemplated thereby; and

 

(d)           The Guarantee shall be in full force and effect.

 

6.3.          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, substantially in the form of Exhibit H-1 to the
Original Credit Agreement, (b) David Money, General Counsel of the Borrower,
substantially in the form of Exhibit H-2 to the Original Credit Agreement, and
(c) local counsel to the Borrower and the Administrative Agent in the
jurisdictions listed on Schedule 6.3 to the Original Credit Agreement in form
and substance satisfactory to the Administrative Agent.  The Borrower, the other
Credit Parties and the Administrative Agent hereby instruct such counsel to
deliver such legal opinions.

 

6.4.          [Reserved].

 

6.5.          Equity Investments.  Equity Investments, which, to the extent
constituting Stock other than common Stock, shall be on terms and conditions and
pursuant to documentation reasonably satisfactory to the Joint Lead Arrangers
and Bookrunners to the extent material to the interests of the Lenders, in an
amount not less than the Minimum Equity Amount shall have been made.

 

6.6.          Closing Certificates.  The Administrative Agent shall have
received a certificate of the Credit Parties, dated the Original Closing Date,
substantially in the form of Exhibit I to the Original Credit Agreement, with
appropriate insertions, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of each Credit Party, and attaching the
documents referred to in Section 6.7.

 

6.7.          Authorization of Proceedings of Each Credit Party.  The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the board of directors or
other managers of each Credit Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Credit Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder.

 

114

--------------------------------------------------------------------------------


 

6.8.          Fees.  The Agents shall have received the fees in the amounts
previously agreed in writing by the Agents to be received on the Original
Closing Date and all expenses (including the reasonable fees, disbursements and
other charges of counsel) payable by the Credit Parties for which invoices have
been presented prior to the Original Closing Date shall have been paid.

 

6.9.          Representations and Warranties.  On the Original Closing Date, the
representations and warranties made by the Credit Parties in Section 8.1(a),
Section 8.2, Section 8.5 and Section 8.7, as they relate to the Credit Parties
at such time, shall be true and correct in all material respects.

 

6.10.        Solvency Certificate.  On the Original Closing Date, the
Administrative Agent shall have received a certificate from an Authorized
Officer of the Borrower to the effect that after giving effect to the
consummation of the Transactions, the Borrower on a consolidated basis with its
Subsidiaries is Solvent.

 

6.11.        Merger.  Concurrently with the initial Credit Event hereunder, the
Merger shall have been consummated in accordance with the terms of the
Acquisition Agreement (or the Lead Arrangers shall be reasonably satisfied with
the arrangements in place for the consummation of the Merger reasonably promptly
after the initial Credit Event hereunder and shall have received confirmation
from representatives of the Borrower that such actions shall be taken promptly
after the initial Credit Event hereunder), without giving effect to any
amendments or waivers thereto that are materially adverse to the Lenders
(including, without limitation, the definition of, and representations,
warranties and conditions relating to the absence of any, “Material Adverse
Change” or Material Adverse Effect on the Company” therein) without the
reasonable consent of the Joint Lead Arrangers and Bookrunners.

 

6.12.        Patriot Act.  The Joint Lead Arrangers and Bookrunners shall have
received such documentation and information as is reasonably requested in
writing at least 10 days prior to the Original Closing Date by the
Administrative Agent about the Borrower and the Guarantors in respect of
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

 

SECTION 7.              Conditions Precedent to All Credit Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent:

 

7.1.          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (other than any Credit Event
on the Original Closing Date) (a) no Default or Event of Default shall have
occurred and be continuing and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

7.2.          Notice of Borrowing; Letter of Credit Request.

 

(a)           Prior to the making of each Term Loan, the Administrative Agent
shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3.

 

115

--------------------------------------------------------------------------------


 

(b)           Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

 

(c)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

 

SECTION 8.              Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes (on the Original Closing Date and on each other date as required
or otherwise set forth in this Agreement) the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit (it being understood that the following
representations and warranties shall be deemed made with respect to any Foreign
Subsidiary only to the extent relevant under applicable law):

 

8.1.          Corporate Status.  The Borrower and each Material Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect.

 

8.2.          Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms (provided, that, with respect to the creation and
perfection of security interests with respect to Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Stock and Stock Equivalents of Foreign Subsidiaries is governed
by the Uniform Commercial Code), except as the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and subject to general principles of equity.

 

8.3.          No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the Merger and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) except as set forth in Schedule 8.3 to the Original Credit Agreement, result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party or any of the Restricted Subsidiaries (other than Liens
created under the Credit Documents) pursuant to, the terms of any material
indenture,

 

116

--------------------------------------------------------------------------------


 

loan agreement, lease agreement, mortgage, deed of trust, agreement or other
material instrument to which such Credit Party or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
(any such term, covenant, condition or provision, a “Contractual Requirement”)
other than any such breach, default or Lien that could not reasonably  be
expected to result in a Material Adverse Effect or (c) violate any provision of
the certificate of incorporation, by-laws or other organizational documents of
such Credit Party or any of the Restricted Subsidiaries.

 

8.4.          Litigation.  Except as set forth on Schedule 8.4 to the Original
Credit Agreement, there are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of the Borrower, threatened
with respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.

 

8.5.          Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

8.6.          Governmental Approvals.  The execution, delivery and performance
of the Acquisition Agreement or any Credit Document do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such licenses,
approvals, authorizations or consents the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.

 

8.7.          Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

8.8.          True and Complete Disclosure.

 

(a)           None of the written factual information and written data (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of the
Borrower, any of the Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger, and/or any
Lender on or before the Original Closing Date (including all such information
and data contained in (i) the Confidential Information Memorandum (as updated
prior to the Original Closing Date and including all information incorporated by
reference therein) and (ii) the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not misleading at
such time in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections or estimates (including financial estimates,
forecasts and other forward-looking information) and information of a general
economic or general industry nature.

 

(b)           The projections (including financial estimates, forecasts and
other forward-looking information) contained in the information and data
referred to in paragraph (a) above were based on good faith estimates and
assumptions believed by such Persons to be reasonable at the time made, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results.

 

8.9.          Financial Condition; Financial Statements.  (a) The unaudited
historical consolidated financial information of the Borrower as set forth in
the Confidential Information Memorandum, and (b) the Historical Financial
Statements, in each case present fairly in all material respects the
consolidated

 

117

--------------------------------------------------------------------------------


 

financial position of the Borrower at the respective dates of said information,
statements and results of operations for the respective periods covered
thereby.  The unaudited pro forma consolidated balance sheet of the Borrower and
its Subsidiaries as at June 30, 2007 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the 12-month period ending
on such date (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on (x) the Historical Financial
Statements and (y) the unaudited historical consolidated financial information
described in clause (a) of this Section 8.9 and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Borrower and its
Subsidiaries as at June 30, 2007 and their estimated results of operations for
the period covered thereby.  The financial statements referred to in clause
(b) of this Section 8.9 have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial
statements.  After the Original Closing Date, there has been no Material Adverse
Effect.

 

8.10.        Tax Matters.  Except as could not reasonably be expected to have a
Material Adverse Effect, (a) each of the Borrower and the Subsidiaries has filed
all federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has timely paid all taxes payable by it (whether
or not shown on a tax return) that have become due, (b) the Borrower and each of
the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current fiscal year to the Original Closing Date and (c) the
Borrower and each of its Subsidiaries has withheld amounts from their respective
employees for all periods in compliance with the tax, social, security and
unemployment withholding provisions of applicable law and timely paid such
withholdings to the respective Governmental Authorities.

 

8.11.        Compliance with ERISA.

 

(a)           Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan that
is subject to Title IV of ERISA has satisfied the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, and there has been no determination that any such Plan
is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11 (a) would not result, individually or in the aggregate, in an
amount of liability that would be reasonably likely to have a Material Adverse
Effect.  No Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability

 

118

--------------------------------------------------------------------------------


 

that would, individually or when taken together with any other liabilities
referenced in this Section 8.11(a), be reasonably likely to have a Material
Adverse Effect.  With respect to Plans that are Multiemployer Plans (as defined
in Section 3(37) of ERISA), the representations and warranties in this
Section 8.11(a), other than any made with respect to (i) liability under
Section 4201 or 4204 of ERISA or (ii) liability for termination or
reorganization of such Plans under ERISA, are made to the best knowledge of the
Borrower.

 

(b)           All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect.  All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8.12.        Subsidiaries.  Schedule 8.12 to the Original Credit Agreement lists
each Subsidiary of the Borrower (and the direct and indirect ownership interest
of the Borrower therein), in each case existing on the Original Closing Date.

 

8.13.        Intellectual Property.  The Borrower and each of the Restricted
Subsidiaries have obtained all intellectual property, free from burdensome
restrictions, that is necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to obtain any such rights could not reasonably be expected to have a Material
Adverse Effect.

 

8.14.        Environmental Laws.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect:  (i) the Borrower and each of the Subsidiaries and all Real
Estate are in compliance with all Environmental Laws; (ii) neither the Borrower
nor any Subsidiary is subject to any Environmental Claim or any other liability
under any Environmental Law; (iii) neither the Borrower nor any Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Borrower or any of its Subsidiaries.

 

(b)           Neither the Borrower nor any of the Subsidiaries has treated,
stored, transported, released or disposed or arranged for disposal or transport
for disposal of Hazardous Materials at, on, under or from any currently or
formerly owned or leased Real Estate or facility in a manner that could
reasonably be expected to have a Material Adverse Effect.

 

119

--------------------------------------------------------------------------------


 

8.15.        Properties.  (a) The Borrower and each of the Subsidiaries have
good and marketable title to or valid leasehold interests in all properties that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect and (b) no Mortgage encumbers improved Real Estate that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 9.3(b).

 

8.16.        Solvency.  On the Original Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Borrower on a
consolidated basis with its Subsidiaries will be Solvent.

 

SECTION 9.              Affirmative Covenants

 

The Borrower hereby covenants and agrees that on the Original Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations), are paid in full:

 

9.1.          Information Covenants.  The Borrower will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)           Annual Financial Statements.  As soon as available and in any
event within 5 days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 90 days after the end of each such fiscal
year), the consolidated balance sheets of the Borrower and the Subsidiaries and,
if different, the Borrower and the Restricted Subsidiaries, in each case as at
the end of such fiscal year, and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years (or, in lieu of such audited
financial statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and the Subsidiaries,
on the other hand), all in reasonable detail and prepared in accordance with
GAAP, and, in each case, certified by independent certified public accountants
of recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material
Subsidiary) as a going concern, together in any event with a certificate of such
accounting firm stating that in the course of either (i) its regular audit of
the consolidated business of the Borrower, which audit was conducted in
accordance with U.S. generally accepted auditing standards or (ii) performing
certain other procedures permitted by professional standards, such accounting
firm has obtained no knowledge of any Event of Default relating to Section 10.9
that has occurred and is continuing or, if in the opinion of such accounting
firm such an Event of Default has occurred and is continuing, a statement as to
the nature thereof.

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event within 5 days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower (or, if such financial statements are not

 

120

--------------------------------------------------------------------------------


 

required to be filed with the SEC, on or before the date that is 45 days after
the end of each such quarterly accounting period), the consolidated balance
sheets of the Borrower and the Subsidiaries and, if different, the Borrower and
the Restricted Subsidiaries, in each case as at the end of such quarterly period
and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and setting
forth comparative consolidated figures for the related periods in the prior
fiscal year or, in the case of such consolidated balance sheet, for the last day
of the prior fiscal year (or, in lieu of such unaudited financial statements of
the Borrower and the Restricted Subsidiaries, a detailed reconciliation
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and the Subsidiaries, on the
other hand), all of which shall be certified by an Authorized Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject to changes resulting from
audit and normal year end audit adjustments.

 

(c)           Budgets.  Within 90 days after the commencement of each fiscal
year of the Borrower, a budget of the Borrower in reasonable detail for such
fiscal year as customarily prepared by management of the Borrower for its
internal use consistent in scope with the financial statements provided pursuant
to Section 9.1(a), setting forth the principal assumptions upon which such
budget is based (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of an Authorized Officer stating that
such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections.

 

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.1 (a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth a specification of
any change in the identity of the Restricted Subsidiaries and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Original Closing Date or the most recent fiscal
year or period, as the case may be, (ii) the then applicable Status and
(iii) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor. 
At the time of the delivery of the financial statements provided for in
Section 9.1(a), (i) a certificate of an Authorized Officer of the Borrower
setting forth in reasonable detail the Applicable Amount as at the end of the
fiscal year to which such financial statements relate and (ii) a certificate of
an Authorized Officer of the Borrower setting forth the information required
pursuant to Section 1(a) of the Perfection Certificate or confirming that there
has been no change in such information since the Original Closing Date or the
date of the most recent certificate delivered pursuant to this clause (c)(ii),
as the case may be.

 

(e)           Notice of Default or Litigation.  Promptly after an Authorized
Officer of the Borrower or any of the Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of the

 

121

--------------------------------------------------------------------------------


 

Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.

 

(f)            Environmental Matters.  Promptly after obtaining knowledge of any
one or more of the following environmental matters, unless such environmental
matters would not, individually or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

 

(i)      any pending or threatened Environmental Claim against any Credit Party
or any Real Estate;

 

(ii)     any condition or occurrence on any Real Estate that (x) could
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Real Estate;

 

(iii)    any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

 

(iv)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Credit Party, but excluding all operating
fixtures and equipment, whether or not incorporated into improvements.

 

(g)           Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8) and copies of all financial statements, proxy statements, notices and
reports that the Borrower or any of the Subsidiaries shall send to the holders
of any publicly issued debt of the Borrower and/or any of the Subsidiaries
(including the Notes (whether publicly issued or not)), in their capacity as
such holders, lenders or agents (in each case to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement) and, with
reasonable promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.

 

(h)           Pro Forma Adjustment Certificate.  Not later than any date on
which financial statements are delivered with respect to any Test Period in
which a Pro Forma Adjustment is made as a result of the consummation of the
acquisition of any Acquired Entity or Business by the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a certificate of an
Authorized Officer of the Borrower setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor.

 

122

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of any direct or indirect parent of the Borrower or (B) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and the Restricted Subsidiaries on
a standalone basis, on the other hand.

 

9.2.          Books, Records and Inspections.  The Borrower will, and will cause
each Restricted Subsidiary to, permit officers and designated representatives of
the Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings
or advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than two times in any
calendar year and (c) only one such visit shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
(or any of its respective representatives or independent contractors) or any
representative of the Required Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.  The Administrative Agent and the Required Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants.

 

9.3.          Maintenance of Insurance.  (a) The Borrower will, and will cause
each Material Subsidiary to, at all times maintain in full force and effect,
pursuant to self-insurance arrangements or with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts (after giving effect to
any self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried and (b) with respect to each Mortgaged Property,
Borrower will obtain flood insurance in such total amount as the Administrative
Agent may from time to time reasonably require, if at any time the area in which
any improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

 

9.4.          Payment of Taxes.  The Borrower will pay and discharge, and will
cause each of the Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on

 

123

--------------------------------------------------------------------------------


 

which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of the
Borrower or any of the Restricted Subsidiaries, provided that neither the
Borrower, nor any of the Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of management of the Borrower) with respect thereto in accordance with
GAAP and the failure to pay could not reasonably be expected to result in a
Material Adverse Effect.

 

9.5.          Consolidated Corporate Franchises.  The Borrower will do, and will
cause each Material Subsidiary to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, corporate rights
and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.3, 10.4 or 10.5.

 

9.6.          Compliance with Statutes, Regulations, Etc.  The Borrower will,
and will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

9.7.          ERISA.  Promptly after the Borrower or any ERISA Affiliate knows
or has reason to know of the occurrence of any of the following events that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices (required, proposed or otherwise) given to or filed with or by the
Borrower such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan administrator with
respect thereto:  that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(1), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

9.8.          Maintenance of Properties.  The Borrower will, and will cause each
of the Restricted Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect.

 

124

--------------------------------------------------------------------------------


 

9.9.          Transactions with Affiliates.  The Borrower will conduct, and
cause each of the Restricted Subsidiaries to conduct, all transactions with any
of its Affiliates (other than the Borrower and the Restricted Subsidiaries) on
terms that are substantially as favorable to the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary fees to the Sponsor for management,
consulting and financial services rendered to the Borrower and the Subsidiaries
and customary investment banking fees paid to the Sponsor for services rendered
to the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions, (b) transactions permitted by
Section 10.6, (c) the payment of the Transaction Expenses, (d) the issuance of
Stock or Stock Equivalents of Holdings to the management of the Borrower (or any
direct or indirect parent thereof) or any of its Subsidiaries in connection with
the Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9, (e) loans, advances and other transactions between or among the
Borrower, any Subsidiary or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower but for
the Borrower’s or a Subsidiary’s ownership of Stock or Stock Equivalents in such
joint venture or Subsidiary) to the extent permitted under Section 10,
(f) employment and severance arrangements between the Borrower and the
Subsidiaries and their respective officers, employees or consultants (including
management and employee benefit plans or agreements, stock option plans and
other compensatory arrangements) in the ordinary course of business,
(g) payments by the Borrower (and any direct or indirect parent thereof) and the
Subsidiaries pursuant to the tax sharing agreements among the Borrower (and any
such parent) and the Subsidiaries on customary terms to the extent attributable
to the ownership or operation of the Borrower and the Subsidiaries; provided
that in each case the amount of such payments in any fiscal year does not exceed
the amount that the Borrower and its Restricted Subsidiaries would be required
to pay in respect of federal, state and local taxes for such fiscal year were
the Borrower and its Restricted Subsidiaries (to the extent described above) to
pay such taxes separately from any such parent entity, (h) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers, employees of the
Borrower (or any direct or indirect parent thereof) and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Subsidiaries, and (i) transactions pursuant to
permitted agreements in existence on the Original Closing Date and set forth on
Schedule 9.9 to the Original Credit Agreement or any amendment thereto to the
extent such an amendment is not adverse, taken as a whole, to the Lenders in any
material respect.

 

9.10.        End of Fiscal Years; Fiscal Quarters.  The Borrower will, for
financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and the Borrower’s past practice; provided, however,
that the Borrower may, upon written notice to the Administrative Agent change
the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

 

9.11.        Additional Guarantors and Grantors.  Subject to any applicable
limitations set forth in the Security Documents, the Borrower will cause each
direct or indirect Domestic Subsidiary (excluding any Excluded Subsidiary)
formed or otherwise purchased or acquired after the Original Closing Date
(including pursuant to a Permitted Acquisition) and each other Domestic
Subsidiary that ceases to constitute an Excluded Subsidiary to, within 30 days
from the date of such formation, acquisition or cessation, as applicable (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), and Borrower may at its option cause any Subsidiary to, execute a
supplement to each of the Guarantee, the Pledge Agreement and the Security
Agreement in order to become a Guarantor under the Guarantee and a grantor under
such Security Documents or, to the extent reasonably requested by the

 

125

--------------------------------------------------------------------------------


 

Collateral Agent, enter into a new Security Document substantially consistent
with the analogous existing Security Documents and otherwise in form and
substance reasonably satisfactory to such Collateral Agent and take all other
action reasonably requested by the Collateral Agent to grant a perfected
security interest in its assets to substantially the same extent as created by
the Credit Parties on the Original Closing Date (including, without limitation,
in the case of a Foreign Subsidiary causing such Foreign Subsidiary to execute
guarantees and security agreements compatible with the laws of such Foreign
Subsidiary’s jurisdiction in form and substance reasonably satisfactory to the
Collateral Agent).

 

9.12.        Pledge of Additional Stock and Evidence of Indebtedness.

 

(a)           Subject to any applicable limitations set forth in the Security
Documents or with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of doing so shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
the Borrower will cause (i) all certificates representing Stock and Stock
Equivalents of any Subsidiary (other than (x) any Excluded Stock and Stock
Equivalents and (y) any Stock and Stock Equivalents issued by any Subsidiary for
so long as such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) have property, plant and equipment with a book value in excess of
$10,000,000 or a contribution to Consolidated EBITDA for any four fiscal quarter
period that includes any date on or after the Original Closing Date in excess of
$10,000,000) held directly by the Borrower or any Guarantor, (ii) all evidences
of Indebtedness in excess of $10,000,000 received by the Borrower or any of the
Guarantors in connection with any disposition of assets pursuant to
Section 10.4(b) and (iii) any promissory notes executed after the Original
Closing Date evidencing Indebtedness in excess of $10,000,000 of the Borrower or
any Subsidiary that is owing to the Borrower or any Guarantor, in each case, to
be delivered to the Collateral Agent as security for the Obligations under the
Pledge Agreement.

 

(b)           The Borrower agrees that all Indebtedness in excess of $10,000,000
of the Borrower or any Subsidiary that is owing to any Credit Party shall be
evidenced by one or more promissory notes.

 

9.13.        Use of Proceeds.

 

(a)           The Borrower used the proceeds of the Initial Term Loans, the Euro
Tranche Term Loans, the Senior Interim Loans, the Senior Subordinated Interim
Loans and up to $200,000,000 of the proceeds of the Revolving Credit Loans to
effect the Transactions.

 

(b)           The Borrower will use Letters of Credit, Revolving Credit Loans
and Swingline Loans for working capital and general corporate purposes
(including Permitted Acquisitions).

 

(c)           The Borrower will use the proceeds of  the Delayed Draw Term Loans
to refinance certain existing indebtedness not tendered on or before the
Original Closing Date.

 

9.14.        Further Assurances.

 

(a)           The Borrower will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.

 

126

--------------------------------------------------------------------------------


 

(b)           Except with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by written notice to the Borrower),
the cost or other consequences (including any tax consequence) of doing so shall
be excessive in view of the benefits to be obtained by the Lenders therefrom and
subject to applicable limitations set forth in the Security Documents, if any
assets (including any real estate or improvements thereto or any interest
therein but excluding Stock and Stock Equivalents of any Subsidiary) with a book
value or fair market value in excess of $10,000,000 are acquired by the Borrower
or any other Credit Party after the Original Closing Date (other than assets
constituting Collateral under a Security Document that become subject to the
Lien of the applicable Security Document upon acquisition thereof) that are of a
nature secured by a Security Document, the Borrower will notify the Collateral
Agent, and, if requested by the Collateral Agent, the Borrower will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other applicable Credit Parties to take, such actions as
shall be necessary or reasonably requested by the Collateral Agent, as soon as
commercially reasonable but in no event later than 90 days, unless extended by
the Administrative Agent in its sole discretion, to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in clause (a) of this Section 9.14.

 

(c)           Any Mortgage delivered to the Collateral Agent in accordance with
the preceding clause (b) shall, if requested by the Collateral Agent, be
accompanied by (x) a policy or policies (or an unconditional binding commitment
therefor to be replaced by a final title policy as soon as reasonably
practicable) of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage as a valid first Lien  on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request,
(y) such existing surveys, existing abstracts and existing appraisals in the
possession of Borrower and such other documents as the Collateral Agent may
reasonably request with respect to any such Mortgaged Property and (z) an
opinion of local counsel to the mortgagor in form and substance reasonably
acceptable to the Collateral Agent.

 

(d)           The Borrower agrees that it will, or will cause its relevant
Subsidiaries to, complete each of the actions described on Schedule 9.14(d) to
the Original Credit Agreement as soon as commercially reasonable and by no later
than the date set forth in Schedule 9.14(d) to the Original Credit Agreement
with respect to such action or such later date as the Administrative Agent may
reasonably agree.

 

SECTION 10.            Negative Covenants

 

The Borrower hereby covenants and agrees that on the Original Closing Date
(immediately after consummation of the Merger) and thereafter, until the
Commitments, the Swingline Commitment and each Letter of Credit have terminated
and the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder (other than contingent indemnity obligations),
are paid in full:

 

10.1.        Limitation on Indebtedness.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, provided that the Borrower and any Restricted Subsidiary
(other than a Restricted Foreign Subsidiary) may incur Indebtedness (and all
premiums (if any), interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest with regard to such Indebtedness)
if immediately before and after giving effect to such incurrence, (x) no Default
shall have occurred and be continuing and (y) the Borrower shall be in
compliance, on a Pro Forma Basis, with the Senior Secured Leverage Test,
provided, further, that Restricted Subsidiaries that are not Guarantors may not
incur Indebtedness pursuant to the foregoing proviso in an aggregate principal
amount outstanding at any time, when combined with the total

 

127

--------------------------------------------------------------------------------


 

amount of Indebtedness incurred by Restricted Subsidiaries that are not
Guarantors pursuant to Sections 10.1(d), (j), (k) and (n), exceeding
$2,000,000,000.

 

Notwithstanding the foregoing, the limitations set forth in the immediately
preceding paragraph shall not apply to any of the following items:

 

(a)           Indebtedness arising under the Credit Documents;

 

(b)           subject to compliance with Section 10.5, Indebtedness of the
Borrower or any Restricted Subsidiary owed to the Borrower or any Restricted
Subsidiary; provided that all such Indebtedness of any Credit Party owed to any
Person that is not a Credit Party shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

(c)           Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation
claims);

 

(d)           subject to compliance with Section 10.5, Guarantee Obligations
incurred by (i) Restricted Subsidiaries in respect of Indebtedness of the
Borrower or other Restricted Subsidiaries that is permitted to be incurred under
this Agreement (except that a Restricted Subsidiary that is not a Credit Party
may not, by virtue of this Section 10.1(d) guarantee Indebtedness that such
Restricted Subsidiary could not otherwise incur under this Section 10.1) and
(ii) the Borrower in respect of Indebtedness of Restricted Subsidiaries that is
permitted to be incurred under this Agreement; provided that (i) if the
Indebtedness being guaranteed under this Section 10.1(d) is subordinated to the
Obligations, such Guarantee Obligations shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness, (ii) no guarantee by any
Restricted Subsidiary of the Senior Notes, Senior Interim Loans, Senior
Subordinated Notes, Senior Subordinated Interim Loans or any Permitted
Additional Debt shall be permitted unless such Restricted Subsidiary shall have
also provided a guarantee of the Obligations substantially on the terms set
forth in the Guarantee and (iii) the aggregate amount of Guarantee Obligations
incurred by Credit Parties under this clause (d) in respect of obligations owed
by Persons that are not Credit Parties and the aggregate amount of Guarantee
Obligations incurred by Restricted Subsidiaries that are not Guarantors under
this clause (d), when combined with the total amount of Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors pursuant to the proviso in the
first paragraph of this Section 10.1 and Sections 10.1(j), (k) and (n), shall
not exceed $2,000,000,000 at any time outstanding;

 

(e)           Guarantee Obligations (i) incurred in the ordinary course of
business in respect of obligations of (or to) suppliers, customers, franchisees,
lessors and licensees or (ii) otherwise constituting Investments permitted by
Sections 10.5(d), 10.5(g), 10.5(i), 10.5(q), 10.5(r), and 10.5(t);

 

(f)            (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred within 270 days of the acquisition, construction, repair,
replacement, expansion or improvement of fixed or capital assets to finance the
acquisition, construction, repair, replacement expansion, or improvement of such
fixed or capital assets; provided, that the aggregate amount of Indebtedness
incurred pursuant to this subclause (i) at any time outstanding, when combined
with the aggregate amount of Indebtedness outstanding under subclause
(iii) below, shall not exceed

 

128

--------------------------------------------------------------------------------


 

$1,000,000,000, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks, (iii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the Original Closing Date
and Capital Leases entered into pursuant to subclause (ii) above, provided, that
the aggregate amount of Indebtedness incurred pursuant to this clause (iii) at
any time outstanding, when combined with the aggregate amount of Indebtedness
outstanding under subclause (i) above, shall not exceed $1,000,000,000 and
(iv) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (i), (ii) or (iii) above, provided
that, except to the extent otherwise expressly permitted hereunder, the
principal amount thereof does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension;

 

(g)           Indebtedness outstanding on the Original Closing Date listed on
Schedule 10.1 to the Original Credit Agreement and any modification,
replacement, refinancing, refunding, renewal or extension thereof; provided that
except to the extent otherwise expressly permitted hereunder, in the case of any
such modification, replacement, refinancing, refunding, renewal or extension,
(w) the principal amount thereof does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (x) the direct and contingent
obligors with respect to such Indebtedness are not changed, (y) no portion of
such Indebtedness matures prior to original maturity date applicable thereto and
(z) no portion of such Indebtedness shall be issued by or guaranteed by any
Restricted Subsidiary unless such Restricted Subsidiary is a Guarantor;

 

(h)           Indebtedness in respect of Hedge Agreements;

 

(i)            Indebtedness in respect of (x) the Senior Interim Loans and/or
the Senior Notes in an aggregate principal amount not to exceed $6,500,000,000
plus, in respect of any Senior Interim PIK Loans and/or PIK Notes, the PIK
Interest Amount, plus in the event of any refinancing of any Senior Interim
Loans with Senior Notes, the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing and (y) the Senior Subordinated Interim Loans and/or the Senior
Subordinated Notes in an aggregate principal amount not to exceed
$2,500,000,000, plus in the event of any refinancing of any Senior Subordinated
Interim Loans with Senior Subordinated Notes, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing;

 

(j)            (i)  Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger with such Person) or Indebtedness
attaching to assets that are acquired by the Borrower or any Restricted
Subsidiary, in each case after the Original Closing Date as the result of a
Permitted Acquisition; provided that

 

(x)            such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof,

 

129

--------------------------------------------------------------------------------


 

(y)           such Indebtedness is not guaranteed in any respect by the Borrower
or any Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries), and

 

(z)            (A) the Stock and Stock Equivalents of such Person are pledged to
secure the Obligations, to the extent required under Section 9.12 and (B) such
Person executes a supplement to the applicable Guarantee and Security Documents
(or alternative guarantee and security agreements in relation to the Obligations
reasonably acceptable to the Collateral Agent) to the extent required under
Section 9.11 or 9.12, as applicable;

 

(ii)           any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (x) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent; and

 

(iii)          the aggregate amount of Indebtedness (A) incurred under this
clause (j) shall not exceed $250,000,000 at any time outstanding and
(B) incurred by Restricted Subsidiaries that are not Guarantors under this
clause (j), when combined with the total amount of Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors pursuant to the proviso in the
first paragraph of this Section 10.1 and Sections 10.1(d), (k) and (n), shall
not exceed $2,000,000,000 at any time outstanding;

 

(k)           (i)  Permitted Additional Debt incurred to finance a Permitted
Acquisition; provided that (x) the Borrower or another Credit Party pledges the
Stock and Stock Equivalents of such acquired Person to secure the Obligations to
the extent required under Section 9.12, (y) such acquired Person executes a
supplement to the applicable Guarantee and Security Documents (or alternative
guarantee and security arrangements in relation to the Obligations reasonably
acceptable to the Collateral Agent) to the extent required under Section 9.11 or
9.12, as applicable; and (z) (A) the aggregate principal amount of Indebtedness
incurred under this clause (k) shall not exceed $500,000,000 at any time
outstanding when, on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness and the application of proceeds thereof, the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than 7.5 to 1.0 and (B) no
portion of such Indebtedness is issued or guaranteed by a Person that is, or as
a result of such acquisition becomes, a Restricted Subsidiary that is not a
Guarantor; and

 

(ii)           any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (w) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (x) the direct and contingent
obligors with respect to such Indebtedness are

 

130

--------------------------------------------------------------------------------


 

not changed and (y) if the Indebtedness being refinanced, or any guarantee
thereof, constituted Subordinated Indebtedness, then such replacement or
refinancing Indebtedness, or such guarantee, respectively, shall be subordinated
to the Obligations to substantially the same extent; and

 

(iii)          notwithstanding the foregoing, that Restricted Subsidiaries that
are not Guarantors may not incur Indebtedness pursuant to this clause (k) in an
aggregate principal amount, when combined with the total amount of Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors pursuant to the
proviso in the first paragraph of this Section 10.1 and Sections 10.1(d),
(j) and (n), in excess of $2,000,000,000 at any time outstanding;

 

(l)            Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

 

(m)          Settlement Indebtedness;

 

(n)           (i) additional Indebtedness and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that the aggregate amount of Indebtedness incurred and remaining
outstanding pursuant to this clause (n) shall not at any time exceed
$500,000,000; provided further that the aggregate amount of Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors under this clause
(n), when combined with the total amount of Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors pursuant to the proviso in the first
paragraph of this Section 10.1 and Sections 10.1(d), (j) and (k), shall not
exceed $2,000,000,000 at any time outstanding;

 

(o)           Indebtedness in respect of (i) Permitted Additional Debt to the
extent that the Net Cash Proceeds therefrom are, immediately after the receipt
thereof, applied to the prepayment of Term Loans in accordance with Section 5.2
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;

 

(p)           Indebtedness in respect of overdraft facilities, employee credit
card programs, netting services, automated clearinghouse arrangements and other
cash management and similar arrangements in the ordinary course of business;

 

(q)           Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms in
the ordinary course of business and not in connection with the borrowing of
money or Hedge Agreements;

 

(r)            Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations

 

131

--------------------------------------------------------------------------------


 

(including earn-outs), in each case entered into in connection with Permitted
Acquisitions, other Investments and the disposition of any business, assets or
Stock permitted hereunder;

 

(s)           Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums or (ii) take or pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business and not in connection with the borrowing of money or Hedge
Agreements;

 

(t)            Indebtedness representing deferred compensation to employees of
the Borrower (or any direct or indirect parent thereof) and the Restricted
Subsidiaries incurred in the ordinary course of business;

 

(u)           Indebtedness consisting of promissory notes issued by the Borrower
or any Guarantor to current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) to finance the
purchase or redemption of Stock or Stock Equivalents of the Borrower (or any
direct or indirect parent thereof) permitted by Section 10.6(b);

 

(v)           Indebtedness consisting of obligations of the Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions and
Permitted Acquisitions or any other Investment permitted hereunder;

 

(w)          Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

 

(x)            additional Indebtedness of Foreign Subsidiaries in an aggregate
principal amount that at the time of incurrence does not cause the aggregate
principal amount of Indebtedness incurred in reliance on this clause
(x) outstanding at any time to exceed 5% of Total Assets of the Foreign
Subsidiaries, taken as a whole (determined at the time of incurrence);

 

(y)           Indebtedness in respect of Permitted Receivables Financings;

 

(z)            Indebtedness of the Borrower or any Restricted Subsidiary to any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries;

 

(aa)         Indebtedness in respect of (i) Permitted Other Indebtedness to the
extent that the Net Cash Proceeds therefrom are applied to the prepayment of
Term Loans in the manner set forth in Section 5.2(a)(iii); and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that except to the extent otherwise permitted
hereunder, (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”;

 

(bb)         Indebtedness in respect of (i) Permitted Other Indebtedness;
provided that either (a) the aggregate principal amount of all such Permitted
Other Indebtedness issued or incurred

 

132

--------------------------------------------------------------------------------


 

pursuant to this clause (i)(a) shall not exceed the Maximum Incremental
Facilities Amount or (b) if such Permitted Other Indebtedness is unsecured or
secured by a Lien ranking junior to the Lien securing the Obligations, the
aggregate principal amount of all such Permitted Other Indebtedness issued or
incurred pursuant to this clause (i)(b) shall not exceed $3,500,000,000 at any
time outstanding and the Net Cash Proceeds thereof shall be applied no later
than ten (10) Business Days after the receipt thereof to repurchase, repay,
redeem or otherwise defease Senior Notes and/or Senior Subordinated Notes and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing), (y) such Indebtedness otherwise complies with the definition
of “Permitted Other Indebtedness”, and (z) in the case of a refinancing of
Permitted Other Indebtedness incurred pursuant to clause (i)(b) above with other
Permitted Other Indebtedness (“Refinancing Permitted Other Indebtedness”), such
Refinancing Permitted Other Indebtedness, if secured, may only be secured by a
Lien ranking junior to the Lien securing the Obligations; and

 

(cc)         (i) Indebtedness in respect of Permitted Debt Exchange Notes
incurred pursuant to a Permitted Debt Exchange in accordance with Section 2.15
(and which does not generate any additional proceeds) and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above; provided that except to the extent otherwise permitted hereunder,
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension (except for any original issue discount thereon
and the amount of fees, expenses and premium in connection with such
refinancing) and (y) such Indebtedness otherwise complies with the definition of
“Permitted Other Indebtedness”.

 

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (cc) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1 and (ii) all Indebtedness
outstanding under the Notes, the Senior Interim Loan Agreement and the Senior
Subordinated Interim Loan Agreement will be deemed at all times to have been
incurred in reliance only on the exception of clause (i) of Section 10.1.

 

10.2.        Limitation on Liens.  The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

 

(a)           Liens arising under (i) the Credit Documents securing the
Obligations and (ii) the Permitted Other Indebtedness Documents securing
Permitted Other Indebtedness Obligations permitted to be incurred under
Section 10.1(aa), 10.1(bb) or 10.1(cc); provided that, (A) in the case of Liens
securing Permitted Other Indebtedness Obligations that constitute First Lien
Obligations pursuant to subclause (ii) above, the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken

 

133

--------------------------------------------------------------------------------


 

as a whole, than the terms and conditions of the Security Documents and (x) in
the case of the first such issuance of Permitted Other Indebtedness constituting
First Lien Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness constituting First
Lien Obligations, the representative for the holders of such Permitted Other
Indebtedness Obligations shall have become a party to the First Lien
Intercreditor Agreement in accordance with the terms thereof and (B) in the case
of Liens securing Permitted Other Indebtedness Obligations that do not
constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Other Indebtedness Secured Parties (or a representative
thereof on behalf of such holders) shall enter into security documents with
terms and conditions not materially more restrictive to the Credit Parties,
taken as a whole, than the terms and conditions of the Security Documents and
shall (x) in the case of the first such issuance of Permitted Other Indebtedness
that do not constitute First Lien Obligations, the Collateral Agent, the
Administrative Agent and the representative of the holders of such Permitted
Notes Obligations shall have entered into the Second Lien Intercreditor
Agreement and (y) in the case of subsequent issuances of Permitted Other
Indebtedness that do not constitute First Lien Obligations, the representative
for the holders of such Permitted Other Indebtedness shall have become a party
to the Second Lien Intercreditor Agreement in accordance with the terms thereof;
without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to execute and deliver on behalf of the
Secured Parties the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement contemplated by this Section 10.2(a);

 

(b)           [Reserved];

 

(c)           [Reserved];

 

(d)           Permitted Liens;

 

(e)           (i) Liens securing Indebtedness permitted pursuant to
Section 10.1(f); provided that (x) such Liens attach concurrently with or within
two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens and (y) such Liens attach at all times only to the assets
so financed except (1) for accessions to the property financed with the proceeds
of such Indebtedness and the proceeds and the products thereof and (2) that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender and
(ii) Liens on the assets of a Restricted Subsidiary that is not a Credit Party
securing Indebtedness permitted pursuant to Section 10.1(n), (p) or (x);

 

(f)            Liens existing on the Original Closing Date, provided that any
Lien securing Indebtedness in excess of (x) $5,000,000 individually or
(y) $10,000,000 in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (f) that are not
listed on Schedule 10.2) to the Original Credit Agreement shall only be
permitted to the extent such Lien is listed on Schedule 10.2 to the Original
Credit Agreement;

 

(g)           the modification, replacement, extension or renewal of any Lien
permitted by clauses (a) through (f) and clause (h) of this Section 10.2 upon or
in the same assets theretofore subject to such Lien (or upon or in
after-acquired property that is affixed or incorporated into the property
covered by such Lien or any proceeds or products thereof) or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor except to

 

134

--------------------------------------------------------------------------------


 

the extent otherwise permitted hereunder) of the Indebtedness secured thereby,
to the extent such replacement, extension or renewal is permitted by
Section 10.1;

 

(h)           Liens existing on the assets of any Person that becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person) pursuant to a Permitted Acquisition or other Investment permitted
by Section 10.5, or existing on assets acquired after the Original Closing Date
to the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j); provided that such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached (and after-acquired property that
is affixed or incorporated into the property covered by such Lien), and secure
only the same Indebtedness or obligations that such Liens secured, immediately
prior to such Permitted Acquisition and any modification, replacement,
refinancing, refunding, renewal or extension thereof permitted by
Section 10.1(j);

 

(i)            [Reserved];

 

(j)            Liens securing Indebtedness or other obligations (i) of the
Borrower or a Restricted Subsidiary in favor of a Credit Party and (ii) of any
Restricted Subsidiary that is not a Credit Party in favor of any Restricted
Subsidiary that is not a Credit Party;

 

(k)           Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

 

(l)            Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

(m)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale or purchase of goods entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(n)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

 

(o)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(p)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other

 

135

--------------------------------------------------------------------------------


 

agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

(q)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(r)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;

 

(s)           Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(t)            Liens on assets not constituting Collateral securing letters of
credit issued on behalf of any Subsidiary that is not a Credit Party in a
currency other than Dollars permitted by Section 10.1(c) in an aggregate amount
at any time outstanding not to exceed $25,000,000;

 

(u)           additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed
$500,000,000; and

 

(v)           additional Liens securing Indebtedness permitted under the first
paragraph of Section 10.1, provided that to the extent such Liens are
contemplated to be on assets that constitute Collateral, at the time such
Indebtedness is incurred, the holders of such Indebtedness shall have entered
into intercreditor arrangements reasonably satisfactory to the Administrative
Agent providing that the Liens securing such Indebtedness shall rank junior to
the Lien securing the Obligations.

 

10.3.        Limitation on Fundamental Changes.  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

(a)           so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) both before and after giving
effect to such transaction the Borrower shall be in compliance with the covenant
set forth in Section 10.10, any Subsidiary of the Borrower or any other Person
may be merged, amalgamated or consolidated with or into the Borrower, provided
that (A) the Borrower shall be the continuing or surviving corporation or (B) if
the Person formed by or surviving any such merger, amalgamation or consolidation
is not the Borrower (such other Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, (2) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (3) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guarantee confirmed
that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary grantor and each
Subsidiary pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement or the
Pledge Agreement, as applicable, affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of

 

136

--------------------------------------------------------------------------------


 

a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate stating that such merger or consolidation and such
supplements preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the applicable Security Documents and (y) if
requested by the Administrative Agent, an opinion of counsel to the effect that
such merger or consolidation does not violate this Agreement or any other Credit
Document and that the provisions set forth in the preceding clauses (3) through
(5) preserve the enforceability of the Guarantee and the perfection and priority
of the Liens created under the applicable Security Documents (it being
understood that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement);

 

(b)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Subsidiary of the Borrower or any
other Person (in each case, other than the Borrower) may be merged, amalgamated
or consolidated with or into any one or more Subsidiaries of the Borrower,
provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving Person or (B) the Borrower shall take all steps
necessary to cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement to the Guarantee Agreement and the relevant Security Documents in
form and substance reasonably satisfactory to the Administrative Agent in order
to become a Guarantor and pledgor, mortgagor and grantor, as applicable,
thereunder for the benefit of the Secured Parties, (iii) no Default or Event of
Default has occurred and is continuing or would result from the consummation of
such merger, amalgamation or consolidation and (iv) Borrower shall have
delivered to the Administrative Agent an officers’ certificate stating that such
merger, amalgamation or consolidation and any such supplements to any Security
Document preserve the enforceability of the Guarantees and the perfection and
priority of the Liens under the applicable Security Documents;

 

(c)           the Merger may be consummated;

 

(d)           any Restricted Subsidiary that is not a Credit Party may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;

 

(e)           any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to any Credit
Party, provided that the consideration for any such disposition by any Person
other than a Guarantor shall not exceed the fair value of such assets;

 

(f)            any Restricted Subsidiary may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Credit Party, any
assets or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5 or, in the case of any

 

137

--------------------------------------------------------------------------------


 

such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, a Credit Party after giving effect to such liquidation or
dissolution;

 

(g)           to the extent that no Default or Event of Default would result
from the consummation of such disposition or investment, the Borrower and the
Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation, investment or disposition, the purpose of which is to effect a
disposition permitted pursuant to Section 10.4 or an investment permitted
pursuant to Section 10.5; and

 

(h)           IPS and its Subsidiaries may liquidate, dissolve or wind-down.

 

10.4.        Limitation on Sale of Assets.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables, Stock and Stock Equivalents of any other Person) and
leasehold interests), whether now owned or hereafter acquired or (ii) sell to
any Person (other than the Borrower or a Guarantor) any shares owned by it of
any Restricted Subsidiary’s Stock and Stock Equivalents, except that:

 

(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) inventory, used or surplus equipment, vehicles and
other assets (including Merchant Agreements and Settlement Assets) in the
ordinary course of business, and (ii) Permitted Investments;

 

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of assets (each of the foregoing, a “Disposition”), excluding
any Disposition of accounts receivable except in connection with the Disposition
of any business to which such accounts receivable relate, for fair value,
provided that (i) to the extent required, the Net Cash Proceeds thereof to the
Borrower and the Restricted Subsidiaries are promptly applied to the prepayment
of Term Loans as provided for in Section 5.2, (ii) after giving effect to any
such sale, transfer or disposition, no Default or Event of Default shall have
occurred and be continuing, (iii) with respect to any Disposition pursuant to
this clause (b) for a purchase price in excess of $10,000,000, the Person making
such Disposition shall receive not less than 75% of such consideration in the
form of cash or Permitted Investments; provided that for the purposes of this
subclause (iii) the following shall be deemed to be cash: (A) any liabilities
(as shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
(1) subordinated to the payment in cash of the Obligations or (2) not secured by
the assets that are the subject of such Disposition, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Person
making such Disposition from the purchaser that are converted by such Person
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition, (C) any Designated Non-Cash Consideration
received by the Person making such Disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 10.4(b) that is at that time outstanding, not in excess
of $100,000,000 with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, (iv) any non-cash proceeds received are pledged to
the Collateral Agent to the extent required under Section 9.12 and (v) the
aggregate consideration for all Dispositions made pursuant to this clause
(b) shall not exceed 10% of Consolidated Total Assets since the Original Closing
Date;

 

138

--------------------------------------------------------------------------------


 

(c)           (i) the Borrower and the Restricted Subsidiaries may make
Dispositions to the Borrower or any other Credit Party and (ii) any Restricted
Subsidiary that is not a Credit Party may make Dispositions to the Borrower or
any other Subsidiary, provided that with respect to any such Dispositions, such
sale, transfer or disposition shall be for fair value;

 

(d)           the Borrower and any Restricted Subsidiary may effect any
transaction permitted by Section 10.3, 10.5 or 10.6;

 

(e)           the Borrower and the Restricted Subsidiaries may lease, sublease,
license or sublicense real, personal or intellectual property in the ordinary
course of business;

 

(f)            the Borrower and the Restricted Subsidiaries may make
Dispositions of property (including like-kind exchanges) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise;

 

(g)           the Borrower and the Restricted Subsidiaries may make Dispositions
of property pursuant to Permitted Sale Leaseback transactions;

 

(h)           the Borrower and the Restricted Subsidiaries may make Dispositions
of Investments in joint ventures and Merchant Acquisition and Processing
Alliances (regardless of the form of legal entity) to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

(i)            the Borrower and the Restricted Subsidiaries may make
Dispositions of Investments in Merchant Acquisition and Processing Alliances
(regardless of the form of legal entity) relating to any equity reallocation in
connection with an asset or equity contribution;

 

(j)            customary Dispositions in connection with any Permitted
Receivables Financing;

 

(k)           the Borrower and the Restricted Subsidiaries may make Dispositions
listed on Schedule 10.4 to the Original Credit Agreement (“Scheduled
Dispositions”);

 

(l)            transfers of property subject to a Casualty Event upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(m)          the Borrower and the Restricted Subsidiaries may make Dispositions
of accounts receivable or other obligations owing to the Borrower or any
Restricted Subsidiary in connection with the collection, compromise or
realization thereof;

 

(n)           the Borrower and the Restricted Subsidiaries may effect the
unwinding of any Hedge Agreement;

 

(o)           the Borrower and the Restricted Subsidiaries may make Dispositions
(excluding any Disposition of accounts receivable except in connection with the
Disposition of any business to which such accounts receivable relate), for fair
value to the extent that (i) the aggregate consideration for all Dispositions
made pursuant to this clause (o) shall not exceed 15% of Consolidated Total
Assets since the Original Closing Date and (ii) the Net Cash Proceeds of all
Dispositions made pursuant to this clause (o) are promptly applied to the
prepayment of Term

 

139

--------------------------------------------------------------------------------


 

Loans as provided in Section 5.2 without giving effect to any reinvestment
rights under clause (iv) of the definition of “Net Cash Proceeds”;

 

(p)           the Borrower and any Restricted Subsidiaries may sell, transfer or
otherwise dispose of any Foreign Subsidiary to any other Foreign Subsidiary; and

 

(q)           the Borrower and the Restricted Subsidiaries may make Dispositions
of any assets between or among the Borrower and/or its Restricted Subsidiaries
as a substantially concurrent interim Disposition in connection with a
Disposition otherwise permitted pursuant to clauses (a) through (p) above.

 

10.5.        Limitation on Investments.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to make any Investment except:

 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

 

(b)           Investments that were Permitted Investments when such Investments
were made;

 

(c)           loans and advances to officers, directors and employees of the
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes (including employee payroll
advances), (ii) in connection with such Person’s purchase of Stock or Stock
Equivalents of the Borrower (or any direct or indirect parent thereof); provided
that, to the extent such loans and advances are made in cash, the amount of such
loans and advances used to acquire such Stock or Stock Equivalents shall be
contributed to the Borrower in cash and (iii) for purposes not described in the
foregoing subclauses (i) and (ii); provided that the aggregate principal amount
outstanding pursuant to this subclause (iii) shall not exceed $10,000,000;

 

(d)           Investments existing on, or made pursuant to legally binding
written commitments in existence on, the Original Closing Date as set forth on
Schedule 10.5 to the Original Credit Agreement and any extensions, renewals or
reinvestments thereof, so long as the amount of any Investment made pursuant to
this clause (d) is not increased at any time above the amount of such Investment
set forth on Schedule 10.5 to the Original Credit Agreement;

 

(e)           Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(f)            Investments to the extent that payment for such Investments is
made with Stock or Stock Equivalents of Holdings;

 

(g)           Investments (i) (a) by the Borrower or any Restricted Subsidiary
in any Credit Party, (b) between or among Restricted Subsidiaries that are not
Credit Parties, and (c) consisting of intercompany Investments incurred in the
ordinary course of business in connection with the cash management operations
(including with respect to intercompany self-insurance arrangements) among the
Borrower and the Restricted Subsidiaries (provided that any such intercompany
Investment in connection with cash management arrangements by a Credit Party in
a Subsidiary that is not a Credit Party is in the form of an intercompany loan
or advance and the Borrower or such Restricted Subsidiary complies with
Section 9.12 to the extent applicable), (ii) by Credit Parties in any Restricted
Subsidiary that is not a Credit Party, to the extent that the

 

140

--------------------------------------------------------------------------------


 

aggregate amount of all Investments made on or after the Original Closing Date
pursuant to this subclause (ii), when valued at the fair market value
(determined by the Borrower acting in good faith) of each such Investment at the
time each such Investment was made, would not exceed the sum of
(x) $750,000,000, when taken together with Investments outstanding at such time
in reliance on Section 10.5(i)(x) plus (y) if the Borrower shall be in
compliance with the Senior Secured Leverage Test, both before and after giving
effect, on a Pro Forma Basis to the making of such Investment, the Applicable
Amount at such time and (iii) by Credit Parties in any Restricted Subsidiary
that is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that result in the proceeds of the initial Investment being
invested in one or more Credit Parties;

 

(h)           Investments constituting Permitted Acquisitions;

 

(i)            Investments (including but not limited to (i) minority
Investments and Investments in Unrestricted Subsidiaries, (ii) Investments in
joint ventures (regardless of the form of legal entity) or similar Persons that
do not constitute Restricted Subsidiaries, (iii) Investments in Merchant
Acquisition and Processing Alliances (regardless of the form of legal entity)
and (iv) Investments in Subsidiaries that are not Credit Parties), in each case
valued at the fair market value (determined by the Borrower acting in good
faith) of such Investment at the time each such Investment is made, in an
aggregate amount pursuant to this clause (i) that, at the time each such
Investment is made, would not exceed the sum of (x) $750,000,000 when taken
together with Investments outstanding at such time in reliance on
Section 10.5(g)(ii)(x) plus (y) if the Borrower shall be in compliance with the
Senior Secured Leverage Test, both before and after giving effect, on a Pro
Forma Basis to the making of such Investment, the Applicable Amount at such time
plus (z) without duplication of any amount that increased the JV Distribution
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount referred to in this subclause (z) shall not
exceed the amount of such Investment valued at the fair market value of such
Investment at the time such Investment was made);

 

(j)            Investments constituting non-cash proceeds of Dispositions of
assets to the extent permitted by Section 10.4;

 

(k)           Investments made to repurchase or retire Stock or Stock
Equivalents of the Borrower or any direct or indirect parent thereof owned by
any employee or any stock ownership plan or key employee stock ownership plan of
the Borrower (or any direct or indirect parent thereof);

 

(l)            Investments consisting of dividends permitted under Section 10.6;

 

(m)          loans and advances to any direct or indirect parent of the Borrower
in lieu of, and not in excess of the amount of, dividends to the extent
permitted to be made to such parent in accordance with Section 10.6;

 

(n)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

141

--------------------------------------------------------------------------------


 

(o)           Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(p)           advances of payroll payments to employees in the ordinary course
of business;

 

(q)           Guarantee Obligations of the Borrower or any Restricted Subsidiary
of leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(r)            Investments held by a Person acquired (including by way of merger
or consolidation) after the Original Closing Date otherwise in accordance with
this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(s)           Investments in Hedge Agreements permitted by Section 10.1;

 

(t)            Investments arising out of or in connection with any Permitted
Receivables Financing;

 

(u)           Investments in the ordinary course of business in connection with
Settlements;

 

(v)           other Investments, that, at the time each such Investment is made,
would not exceed the sum of (x) $600,000,000 plus (y) if the Borrower shall be
in compliance with the Senior Secured Leverage Test, both before and after
giving effect, on a Pro Forma Basis, to the making of such Investment, the
Applicable Amount;

 

(w)          Investments in connection with any transaction permitted by
Section 10.3; and

 

(x)            Investments consisting of licensing of intellectual property with
other Persons in the ordinary course of business;

 

(y)           Investments constituting contributions or other dispositions of
any Foreign Subsidiary to another Foreign Subsidiary; and

 

(z)            Investments by any Credit Party in any Restricted Subsidiary that
is not a Credit Party in an aggregate amount not to exceed the fair market value
of all dividends and other distributions received by Credit Parties from
Restricted Subsidiaries that are not Credit Parties since the Initial
Effectiveness Date.

 

10.6.        Limitation on Dividends.  The Borrower will not declare or pay any
dividends (other than dividends payable solely in its Qualified Equity
Interests) or return any capital to its stockholders (including any option
holders) or make any other distribution, payment or delivery of property or cash
to its stockholders as such, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for consideration, any shares of any class of its Stock
or Stock Equivalents or the Stock or Stock Equivalents of any direct or indirect
parent now or hereafter outstanding, or set aside any funds for any of the
foregoing purposes, or permit any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration (other than in connection with an Investment
permitted by Section 10.5) any Stock or Stock Equivalents of the Borrower, now
or hereafter outstanding (all of the foregoing, “dividends”), provided that, so
long as no Default or Event of Default exists or would exist after giving effect
thereto:

 

142

--------------------------------------------------------------------------------


 

(a)           the Borrower may (or may pay dividends to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents, provided that such new Stock or
Stock Equivalents contain terms and provisions at least as advantageous to the
Lenders in all respects material to their interests as those contained in the
Stock or Stock Equivalents redeemed thereby;

 

(b)           the Borrower may (or may pay dividends to permit any direct or
indirect parent thereof to) repurchase shares of its (or such parent’s) Stock or
Stock Equivalents held by any present or former officer, director or employee
(or their respective Affiliates, estates or immediate family members) of the
Borrower and its Subsidiaries or any parent thereof, so long as such repurchase
is pursuant to, and in accordance with the terms of, management and/or employee
stock plans, stock subscription agreements or shareholder agreements or any
other management or employee benefit plan or agreement;

 

(c)           the Borrower may pay dividends on its Stock or Stock Equivalents,
provided that the amount of all such dividends paid from the Original Closing
Date pursuant to this clause (c), when aggregated with (i) all aggregate
principal amounts paid pursuant to Section 10.7(a)(y) from the Original Closing
Date and (ii) all loans and advances made to any direct or indirect parent of
the Borrower pursuant to Section 10.5(m) in lieu of dividends permitted by this
clause (c) shall not exceed an amount equal to (x) $400,000,000 plus (y) if the
Borrower shall be in compliance with the Senior Secured Leverage Test, both
before and after giving effect, on a Pro Forma Basis, to the payment of such
dividend, the Applicable Amount;

 

(d)           the Borrower may pay dividends:

 

(i)      the proceeds of which will be used to pay income tax liability
attributable to the Borrower and the Restricted Subsidiaries in respect of
consolidated, combined, unitary or affiliated tax returns filed by a direct or
indirect parent of the Borrower in an amount not to exceed the income tax
liability of the Borrower and the Restricted Subsidiaries were they to file as a
stand-alone group, reduced by any such income taxes paid directly by the
Borrower or the Restricted Subsidiaries;

 

(ii)     the proceeds of which shall be used to allow any direct or indirect
parent of the Borrower to pay (A) its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business and attributable to the ownership or operations of the
Borrower, not to exceed $3,500,000 in any fiscal year plus (B) any reasonable
and customary indemnification claims made by directors or officers of the
Borrower (or any parent thereof) attributable to the ownership or operations of
the Borrower and its Restricted Subsidiaries or (C) fees and expenses otherwise
due and payable by the Borrower or any of its Restricted Subsidiaries and
permitted to be paid by the Borrower or such Restricted Subsidiary under this
Agreement (including in respect of any initial public offering);

 

(iii)    the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses required to maintain the corporate existence
of any direct or indirect parent of the Borrower; and

 

143

--------------------------------------------------------------------------------


 

(iv)    to any direct or indirect parent of the Borrower to finance any
Investment permitted to be made by the Borrower or a Restricted Subsidiary
pursuant to Section 10.5; provided that (A) such dividend shall be made
substantially concurrently with the closing of such Investment, (B) such parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to the
Borrower or such Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 10.5) of the Person formed or acquired into the Borrower or
any of its Restricted Subsidiaries and (C) the Borrower shall comply with
Sections 9.11 and 9.12 to the extent applicable;

 

(e)           [Reserved];

 

(f)            the Borrower or any of the Restricted Subsidiaries may (i) pay
cash in lieu of fractional shares in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(g)           the Borrower may pay any dividend or distribution within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement;

 

(h)           the Borrower may declare and pay dividends on the Borrower’s
common stock following the first public offering of the Borrower’s common stock
or the common stock of any of its direct or indirect parents after the Original
Closing Date, of up to 6% per annum of the net proceeds received by or
contributed as common equity to the Borrower in or from any such public offering
to the extent such net proceeds are not utilized in connection with other
transactions permitted by Section 10.5, 10.6 or 10.7; and

 

(i)            the Borrower may pay dividends in an amount equal to withholding
or similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) and any repurchases of Stock or Stock
Equivalents in consideration of such payments including deemed repurchases in
connection with the exercise of stock options.

 

Notwithstanding anything to the contrary contained in this Section 10 (including
Section 10.5 and this Section 10.6), the Borrower will not, and will not permit
any of its Restricted Subsidiaries to, pay any cash dividend or make any cash
distribution on or in respect of the Borrower’s Stock or Stock Equivalents or
purchase or otherwise acquire for cash any Stock or Stock Equivalents of the
Borrower or any direct or indirect parent of the Borrower, for the purpose of
paying any cash dividend or making any cash distribution to, or acquiring any
Stock or Stock Equivalents of the Borrower or any direct or indirect parent of
the Borrower for cash from the Sponsor, or guarantee any Indebtedness of any
Affiliate of the Borrower for the purpose of paying such dividend, making such
distribution or so acquiring such Stock or Stock Equivalents to or from the
Sponsor, in each case by means of utilization of the cumulative dividend and
investment credit provided by the use of the Applicable Amount or the exceptions
provided by Sections 10.5(i), (m) and (v), Sections 10.6(c) and (g) and
Section 10.7(a)(y), unless at the time and after giving effect to such payment,
the Consolidated Total Debt to Consolidated EBITDA Ratio would be equal to or
less than 7.5 to 1.0.

 

144

--------------------------------------------------------------------------------


 

10.7.        Limitations on Debt Payments and Amendments.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, prepay, repurchase or redeem or otherwise defease any Senior
Notes, Senior Interim Loans, Senior Subordinated Notes, Senior Subordinated
Interim Loans, Permitted Additional Debt or any Permitted Other Indebtedness
incurred pursuant to Section 10.1(bb)(i)(b); provided, however, that (x) the
Borrower and any Restricted Subsidiary may prepay, repurchase or redeem or
otherwise defease Senior Notes and/or Senior Subordinated Notes with the Net
Cash Proceeds of Permitted Other Indebtedness that is unsecured or secured by a
Lien ranking junior to the Lien securing the Obligations incurred in accordance
with Section 10.1(bb)(i)(b) and (y) so long as no Default or Event of Default
shall have occurred and be continuing at the date of such prepayment,
repurchase, redemption or other defeasance or would result therefrom, the
Borrower or Restricted Subsidiary may prepay, repurchase or redeem Senior Notes,
Senior Interim Loans, Senior Subordinated Notes, Senior Subordinated Interim
Loans, Permitted Additional Debt or Permitted Other Indebtedness incurred
pursuant to Section 10.1(bb)(i)(b) (i) in an aggregate amount from the Original
Closing Date, when aggregated with (A) the aggregate amount of dividends paid
pursuant to Section 10.6(c) from the Original Closing Date and (B) all loans and
advances to any direct or indirect parent of the Borrower made pursuant to
Section 10.5(m), not in excess of the sum of (1) $400,000,000 plus (2) if the
Borrower shall be in compliance with the Senior Secured Leverage Test, both
before and after giving effect, on a Pro Forma Basis, to the making of such
prepayment, repurchase or redemption, the Applicable Amount at the time of such
prepayment, repurchase or redemption; provided that to the extent that the
Indebtedness being prepaid, repurchased, redeemed or otherwise defeased pursuant
to this clause (i) comprises Senior Subordinated Notes and such prepayment,
repurchase or redemption is made from the proceeds of other Indebtedness
incurred by the Borrower or its Restricted Subsidiaries, such Indebtedness shall
be subordinated to the Obligations on terms at least as favorable to the Lenders
as the Senior Subordinated Notes; (ii) in the case of Senior Notes with the
proceeds of Senior Notes described in clause (b) of the definition thereof;
(iii) in the case of Senior Subordinated Notes, with the proceeds of Senior
Subordinated Notes described in clause (b) of the definition thereof, (iv) in
the case of Senior Interim Loans with the proceeds of Senior Notes described in
clause (a) of the definition thereof, (v) in the case of Senior Subordinated
Interim Loans, with the proceeds of Senior Subordinated Notes described in
clause (a) of the definitions thereof ; (vi)  in the case of Permitted
Additional Debt, with the proceeds of other Permitted Additional Debt and
(vii) in the case of Permitted Other Indebtedness incurred pursuant to
Section 10.1(bb)(i)(b), with the proceeds of Permitted Other Indebtedness that
is unsecured or that is secured by a Lien ranking junior to the Lien securing
the Obligations.  For the avoidance of doubt, nothing in this Section 10.7 shall
restrict (i) any prepayment, repurchase, redemption or defeasance made after the
Original Closing Date in connection with the Debt Repayment or (ii) the making
of any prepayment of accrued but unpaid interest and/or original issue discount
in respect of the Senior Interim PIK Loans and/or the PIK Notes in accordance
with the “Optional Interest Repayment” provisions thereof as of the end of any
accrual period ending after the fifth anniversary of the Original Closing Date.

 

(b)           The Borrower will not waive, amend, modify, terminate or release
any Senior Notes, Senior Interim Loans, Senior Subordinated Notes, Senior
Subordinated Interim Loans or Permitted Additional Debt to the extent that any
such waiver, amendment, modification, termination or release would be adverse to
the Lenders in any material respect.

 

(c)           Prior to the Initial Term Loan Maturity Date, to the extent any
Permitted Debt Exchange Notes are issued pursuant to Section 10.1(cc) for the
purpose of consummating a Permitted Debt Exchange, (i) the Borrower will not,
and will not permit any Restricted Subsidiary to, prepay, repurchase, redeem or
otherwise defease or acquire any Permitted Debt Exchange Notes unless the
Borrower shall concurrently voluntarily prepay Term Loans pursuant to
Section 5.1(a) on a pro rata basis among the Class or Classes of Term Loans from
which such Permitted Debt Exchange Notes were exchanged, in an

 

145

--------------------------------------------------------------------------------


 

amount not less than the product of (a) a fraction, the numerator of which is
the aggregate principal amount (calculated on the face amount thereof) of such
Permitted Debt Exchange Notes that are proposed to be prepaid, repurchased,
redeemed, defeased or acquired and the denominator of which is the aggregate
principal amount (calculated on the face amount thereof) of all Permitted Debt
Exchange Notes in respect of the relevant Permitted Debt Exchange then
outstanding (prior to giving effect to such proposed prepayment, repurchase,
redemption, defeasance or acquisition) and (b) the aggregate principal amount
(calculated on the face amount thereof) of Term Loans of the Class or Classes
from which such Permitted Debt Exchange Notes were exchanged  then outstanding
and (ii) the Borrower will not waive, amend or modify the terms of any Permitted
Debt Exchange Notes or any indenture pursuant to which such Permitted Debt
Exchange Notes have been issued in any manner inconsistent with the terms of
Section 2.15(a), 10.1(cc) or the definition of “Permitted Other Indebtedness” or
that would result in a Default hereunder if such Permitted Debt Exchange Notes
(as so amended or modified) were then being issued or incurred.

 

10.8.        Limitations on Sale Leasebacks.  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into or effect any Sale
Leasebacks other than Permitted Sale Leasebacks.

 

10.9.        Changes in Business.  The Borrower and the Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Borrower and the
Subsidiaries, taken as a whole, on the Original Closing Date and other business
activities incidental or reasonably related to any of the foregoing.

 

10.10.      Consolidated Senior Secured Debt to Consolidated EBITDA Ratio.  The
Borrower will not permit the Consolidated Senior Secured Debt to Consolidated
EBITDA Ratio for any Test Period ending during any period set forth below to be
greater than the ratio set forth below opposite such period:

 

Period

 

Ratio

 

 

 

October 1, 2008 to September 30, 2009

 

7.25 to 1.00

October 1, 2009 to September 30, 2010

 

7.00 to 1.00

October 1, 2010 to September 30, 2011

 

6.75 to 1.00

October 1, 2011 to September 30, 2012

 

6.50 to 1.00

October 1, 2012 to September 30, 2013

 

6.25 to 1.00

Thereafter

 

6.00 to 1.00

 

Any provision of this Agreement that contains a requirement for the Borrower to
be in compliance with the covenant contained in this Section 10.10 prior to the
time that this covenant is otherwise applicable shall be deemed to require that
the Consolidated Total Debt to Consolidated EBITDA Ratio for the applicable Test
Period not be greater than 8.75 to 1.00.

 

SECTION 11.                                    Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.        Payments.  The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

 

146

--------------------------------------------------------------------------------


 

11.2.                        Representations, Etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any other
Credit Document or any certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or

 

11.3.                        Covenants.  Any Credit Party shall:

 

(a)                                  default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.1(e),
9.5 (solely with respect to the Borrower) or Section 10; or

 

(b)                                 default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement or any Security Document and such default shall continue unremedied
for a period of at least 30 days after receipt of written notice by the Borrower
from the Administrative Agent or the Required Lenders; or

 

11.4.                        Default Under Other Agreements.  (a) The Borrower
or any of the Restricted Subsidiaries shall (i) default in any payment with
respect to any Indebtedness (other than the Obligations) in excess of
$100,000,000 in the aggregate (provided that such $100,000,000 minimum shall not
apply in the case of any Permitted Debt Exchange Notes), for the Borrower and
such Restricted Subsidiaries, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, with respect to Indebtedness consisting of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements), prior to the stated maturity thereof; provided that this clause
(b) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; or

 

11.5.                        Bankruptcy, Etc.  The Borrower or any Specified
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under (a) Title 11 of the United States Code entitled “Bankruptcy”, or
(b) in the case of any Foreign Subsidiary that is a Specified Subsidiary, any
domestic or foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, receiver, receiver manager, trustee, administrator or
similar person is appointed for, or takes charge of, all or substantially all of
the property of the Borrower or any Specified Subsidiary; or the Borrower or any
Specified Subsidiary commences

 

147

--------------------------------------------------------------------------------


 

any other voluntary proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration
or liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Specified Subsidiary; or there is
commenced against the Borrower or any Specified Subsidiary any such proceeding
or action that remains undismissed for a period of 60 days; or the Borrower or
any Specified Subsidiary is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or the Borrower or any Specified Subsidiary suffers any appointment of
any custodian receiver, receiver manager, trustee, administrator or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or the Borrower or any Specified Subsidiary makes a
general assignment for the benefit of creditors; or any corporate action is
taken by the Borrower or any Specified Subsidiary for the purpose of effecting
any of the foregoing; or

 

11.6.                        ERISA.  (a) Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); an event shall have occurred or a condition shall exist
in either case entitling the PBGC to terminate any Plan or to appoint a trustee
to administer any Plan (including the giving of written notice thereof); any
Plan shall have an accumulated funding deficiency (whether or not waived); the
Borrower or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan under Section 409, 502(i), 502(1), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including
the giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

 

11.7.                        Guarantee.  Any Guarantee provided by any Credit
Party or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof and thereof) or any such
Guarantor thereunder or any other Credit Party shall deny or disaffirm in
writing any such Guarantor’s obligations under the Guarantee; or

 

11.8.                        Pledge Agreement.  Any Pledge Agreement pursuant to
which the Stock or Stock Equivalents of the Borrower or any Subsidiary is
pledged or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof or as a result of
acts or omissions of the Collateral Agent or any Lender) or any pledgor
thereunder or any Credit Party shall deny or disaffirm in writing any pledgor’s
obligations under any Pledge Agreement; or

 

11.9.                        Security Agreement.  The Security Agreement or any
other Security Document pursuant to which the assets of the Borrower or any
Subsidiary are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof or as a result of acts or omissions of the Collateral Agent or any
Lender) or any grantor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s obligations under the Security Agreement or any other
Security Document; or

 

11.10.                  Mortgages.  Any Mortgage or any material provision of
any Mortgage relating to any material portion of the Collateral shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Collateral Agent or any Lender) or
any mortgagor thereunder or any Credit Party shall deny or disaffirm in writing
any mortgagor’s obligations under any Mortgage; or

 

148

--------------------------------------------------------------------------------


 

11.11.                  Judgments.  One or more judgments or decrees shall be
entered against the Borrower or any of the Restricted Subsidiaries involving a
liability of $100,000,000 or more in the aggregate for all such judgments and
decrees for the Borrower and the Restricted Subsidiaries (to the extent not paid
or covered by insurance provided by a carrier not disputing coverage) and any
such judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof; or

 

11.12.                  Change of Control.  A Change of Control shall occur; or

 

11.13.                  Subordination.  The Senior Subordinated Notes, the
Senior Subordinated Interim Loans or any other Subordinated Indebtedness (other
than such Subordinated Indebtedness that may be validly outstanding under
Section 10.1 on a non-subordinated basis) or any guarantees of the foregoing
shall cease, for any reason, to be validly subordinated to the Obligations or
the obligations of the Credit Parties under the Guarantee and the other Security
Documents, as the case may be, as provided in the Senior Subordinated Notes
Indenture, the Senior Subordinated Interim Loan Agreement or the instruments
governing the terms of any such other Subordinated Indebtedness;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Required Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice):  (i) declare the
Total Revolving Credit Commitment, Swingline Commitment and Total Delayed Draw
Term Loan Commitments terminated, whereupon the Revolving Credit Commitment,
Swingline Commitment and Delayed Draw Term Loan Commitment, if any, of each
Lender (including, without limitation, each Delayed Draw Term Loan Lender) or
the Swingline Lender, as the case may be, shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; and/or (iv) direct the Borrower to
pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding.  In connection with any
acceleration of the Obligations as contemplated by clause (ii) above, the
Designated Obligations shall, automatically and with no further action required
by the Administrative Agent, any Credit Party or any Lender, be converted into
the Dollar Equivalent, determined using the Spot Rate calculated as of the date
of such acceleration (or, in the case of any Unpaid Drawings following the date
of such acceleration, as of the date of drawing under the applicable Letter of
Credit) and from and after such date all amounts accruing and owed to the
Lenders in respect of such Designated Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder.

 

11.14.                  Application of Proceeds.  Any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied:

 

149

--------------------------------------------------------------------------------


 

(i)                  first, to the payment of all reasonable and documented
costs and expenses incurred by the Administrative Agent or Collateral Agent in
connection with any collection or sale or otherwise in connection with any
Credit Document, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;

 

(ii)               second, to the Secured Parties, an amount (x) equal to all
Obligations owing to them on the date of any distribution and (y) sufficient to
Cash Collateralize all Letters of Credit Outstanding on the date of any
distribution, and, if such moneys shall be insufficient to pay such amounts in
full and Cash Collateralize all Letters of Credit Outstanding, then ratably
(without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and

 

(iii)            third, any surplus then remaining shall be paid to the
applicable Credit Parties or their successors or assigns or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;

 

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Letter of Credit Borrower
for Unpaid Drawings under the applicable Letters of Credit at the time of
expiration of all such Letters of Credit shall be applied by the Administrative
Agent in the order specified in clauses (i) through (iii) above.

 

11.15.                  Right to Cure.

 

(a)                                  Notwithstanding anything to the contrary
contained in Section 11.3(a), in the event that the Borrower fails to comply
with the requirement of the covenant set forth in Section 10.10, until the
expiration of the tenth day after the date on which the Section 9.1 Financials
with respect to the Test Period in which the covenant set forth in such
Section is being measured are required to be delivered pursuant to Section 9.1,
any holder of Stock or Stock Equivalents of the Borrower or any direct or
indirect parent of the Borrower shall have the right to make a direct or
indirect equity investment (other than in the form of Disqualified Equity
Interests) in the Borrower in cash (the “Cure Right”), and upon the receipt by
such Person of net cash proceeds (the amount of such net cash proceeds, the
“Cure Amount”), the covenant set forth in such Section shall be recalculated,
giving effect to a pro forma increase to Consolidated EBITDA for such Test
Period in an amount equal to such Cure Amount; provided that such pro forma
adjustment to Consolidated EBITDA shall be given solely for the purpose of
determining the existence of a Default or an Event of Default under the covenant
set forth in such Section with respect to any Test Period that includes the
fiscal quarter for which such Cure Right was exercised and not for any other
purpose under any Credit Document.

 

(b)                                 If, after the exercise of the Cure Right and
the recalculations pursuant to clause (a) above, the Borrower shall then be in
compliance with the requirements of the covenant set forth in Section 10.10
during such Test Period (including for purposes of Section 7.1), the Borrower
shall be deemed to have satisfied the requirements of such covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable Default or Event of
Default under Section 11.3 that had occurred shall be deemed cured; provided
that (i) in each Test Period there shall be at least one fiscal quarter in which
no Cure Right is exercised, and (ii) with respect to any exercise of the Cure
Right, the Cure Amount shall be no greater than the amount required to cause the
Borrower to be in compliance with the covenant set forth in Section 10.10.

 

150

--------------------------------------------------------------------------------


 

SECTION 12.                                    The Agents

 

12.1.                        Appointment.

 

(a)                                  Each Lender hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The provisions of this Section 12 (other than Section 12.1(c) with
respect to the Joint Lead Arrangers and Section 12.9 with respect to the
Borrower) are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as third party beneficiary of any such provision.
 Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.

 

(b)                                 The Administrative Agent, each Lender, the
Swingline Lender and the Letter of Credit Issuer hereby irrevocably designate
and appoint the Collateral Agent as the agent with respect to the Collateral,
and each of the Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any of the Administrative Agent, the Lenders, the
Swingline Lender or the Letter of Credit Issuers, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agent.

 

(c)                                  Each of the Syndication Agent, Joint Lead
Arrangers and Bookrunners and Joint Bookrunners, each in its capacity as such,
shall not have any obligations, duties or responsibilities under this Agreement
but shall be entitled to all benefits of this Section 12.

 

12.2.                        Delegation of Duties.  The Administrative Agent and
the Collateral Agent may each execute any of its duties under this Agreement and
the other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).

 

12.3.                        Exculpatory Provisions.  No Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of the Borrower, any Guarantor, any
other Credit Party or any officer thereof contained in this Agreement or any
other Credit Document or in any certificate, report, statement or other document

 

151

--------------------------------------------------------------------------------


 

referred to or provided for in, or received by such Agent under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Security Documents, or for
any failure of the Borrower, any Guarantor or any other Credit Party to perform
its obligations hereunder or thereunder.  No Agent shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof.  The Collateral Agent shall not be under
any obligation to the Administrative Agent or any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Credit Document, or to inspect
the properties, books or records of any Credit Party.

 

12.4.                        Reliance by Agents.  The Administrative Agent and
the Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent.  The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and Collateral Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable law.  For purposes of determining
compliance with the conditions specified in Sections 6 and 7 on the Original
Closing Date, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Original Closing Date specifying
its objection thereto.

 

12.5.                        Notice of Default.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent or Collateral Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

152

--------------------------------------------------------------------------------


 

12.6.                        Non-Reliance on Administrative Agent, Collateral
Agent and Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or Collateral Agent hereinafter taken, including any review of the affairs
of the Borrower, any Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent or
Collateral Agent to any Lender, the Swingline Lender or any Letter of Credit
Issuer.  Each Lender, the Swingline Lender and each Letter of Credit Issuer
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, Collateral
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, Guarantor and other Credit Party and made its
own decision to make its Loans hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, any Guarantor and any other Credit Party.  Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

12.7.                        Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Credit
Parties and without limiting the obligation of the Credit Parties to do so),
ratably according to their respective portions of the Total Credit Exposure in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing, provided that no Lender shall
be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction; provided, further, that no action taken by the Administrative
Agent in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Credit
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 12.7.  In the case of any investigation, litigation
or proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including
attorneys’ fees) incurred by such Agent in connection with the

 

153

--------------------------------------------------------------------------------


 

preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of the Borrower, provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto.  If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
such Agent’s gross negligence or willful misconduct.  The agreements in this
Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

12.8.                        Agents in Their Individual Capacities.  Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower, any Guarantor, and any other Credit
Party as though such Agent were not an Agent hereunder and under the other
Credit Documents.  With respect to the Loans made by it, each Agent shall have
the same rights and powers under this Agreement and the other Credit Documents
as any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

12.9.                        Successor Agents.  Each of the Administrative Agent
and Collateral Agent may at any time give notice of its resignation to the
Lenders, the Letter of Credit Issuer and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
consent of the Borrower (not to be unreasonably withheld or delayed) so long as
no Default under Section 11.1 or 11.5 is continuing, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above.  Upon the acceptance
of a successor’s appointment as the Administrative Agent or Collateral Agent, as
the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower (following the effectiveness of such appointment) to such Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Section 12 (including 12.7) and Section 13.5 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent.

 

Any resignation by Credit Suisse as Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and

 

154

--------------------------------------------------------------------------------


 

become vested with all of the rights, powers, privileges and duties of the
retiring Letter of Credit Issuer and Swing Line Lender, (b) the retiring Letter
of Credit Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

 

12.10.                  Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

 

12.11.                  [Reserved].

 

12.12.                  Agents Under Security Documents and Guarantee.  Each
Secured Party hereby further authorizes the Administrative Agent or Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Parties,
to be the agent for and representative of the Secured Parties with respect to
the Collateral and the Security Documents.  Subject to Section 13.1, without
further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to in connection with a sale or disposition
of assets permitted by this Agreement, (i) release any Lien encumbering any item
of Collateral that is the subject of such sale or other disposition of assets,
or with respect to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 13.1) have otherwise consented or
(ii) release any Guarantor from the Guarantee, or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented.

 

12.13.                  Right to Realize on Collateral and Enforce Guarantee. 
Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agents and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

 

155

--------------------------------------------------------------------------------


 

SECTION 13.                                    Miscellaneous

 

13.1.                        Amendments, Waivers and Releases.  Neither this
Agreement nor any other Credit Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 13.1.  The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent and/or the Collateral Agent may,
from time to time, (a) enter into with the relevant Credit Party or Credit
Parties written amendments, supplements or modifications hereto and to the other
Credit Documents for the purpose of adding any provisions to this Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (b) waive in writing, on
such terms and conditions as the Required Lenders or the Administrative Agent
and/or Collateral Agent, as the case may be, may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that each
such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; and provided, further, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce any portion of any Loan
or extend the final scheduled maturity date of any Loan or reduce the stated
rate (it being understood that any change to the definition of Consolidated
Total Debt to Consolidated EBITDA Ratio or Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio or in the component definitions thereof shall not
constitute a reduction in the rate and only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the “default rate” or amend Section 2.8(c)), or forgive any portion, or extend
the date for the payment, of any interest or fee payable hereunder (other than
as a result of waiving the applicability of any post-default increase in
interest rates), or extend the final expiration date of any Lender’s Commitment
or extend the final expiration date of any Letter of Credit beyond the L/C
Maturity Date, or increase the aggregate amount of the Commitments of any
Lender, or amend or modify any provisions of Section 5.3(a) (with respect to the
ratable allocation of any payments only) and 13.8(a) and 13.20, or make any
Loan, interest, Fee or other amount payable in any currency other than expressly
provided herein, in each case without the written consent of each Lender
directly and adversely affected thereby, or (ii) amend, modify or waive any
provision of this Section 13.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders”, “Required Revolving Credit
Lenders”, “Required Euro Tranche B-1 Term Loan Lenders”, “Required Euro Tranche
B-2 Term Loan Lenders”, “Required Initial Term Loan Lenders”, “Required Delayed
Draw Term Loan Lenders”, “Required Initial Tranche B-1 Term Loan Lenders”,
“Required Initial Tranche B-2 Term Loan Lenders”, “Required Initial Tranche B-3
Term Loan Lenders”, “Required Tranche B-1 Term Loan Lenders”, “Required Tranche
B-2 Term Loan Lenders” consent to the assignment or transfer by the Borrower of
its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3) or alter the order of application
set forth in Section 11.14, in each case without the written consent of each
Lender directly and adversely affected thereby, or (iii) amend, modify or waive
any provision of Section 12 without the written consent of the then-current
Administrative Agent and Collateral Agent in a manner that directly and
adversely affects such Person, or (iv) amend, modify or waive any provision of
Section 3 with respect to any Letter of Credit without the written consent of
the Letter of Credit Issuer, or (v) amend, modify or waive any provisions hereof
relating to Swingline Loans without the written consent of the Swingline Lender
in a manner that directly and adversely affects such Person, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantees
(except as expressly permitted by the Guarantees or this Agreement) or release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (viii) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and

 

156

--------------------------------------------------------------------------------


 

adversely affected thereby, or (ix) decrease the amount or allocation of any
mandatory prepayment to be received by any Initial Tranche Term Loan Lender
without the written consent of the Required Initial Term Loan Lenders,
(x)(i)(A) decrease the Initial Term Loan Repayment Amount applicable to Initial
Tranche B-1 Term Loans, extend any scheduled Initial Term Loan Repayment Date
applicable to Initial Tranche B-1 Term Loans, in each case without the written
consent of the Required Initial Tranche B-1 Term Loan Lenders and (B) decrease
the amount or allocation of any mandatory prepayment to be received by any
Tranche B-1 Term Loan Lender in a manner disproportionately adverse to the
interests of the Tranche B-1 Term Loan Lenders in relation to the Lenders of any
other Class of  Original Closing Date Term Loans, in each case without the
written consent of the Required Tranche B-1 Term Loan Lenders, (ii)(A) decrease
the Initial Term Loan Repayment Amount applicable to Initial Tranche B-2 Term
Loans, extend any scheduled Initial Term Loan Repayment Date applicable to
Initial Tranche B-2 Term Loans, in each case without the written consent of the
Required Initial Tranche B-2 Term Loan Lenders and (B) decrease the amount or
allocation of any mandatory prepayment  or any prepayment premium to be received
by any Tranche B-2 Term Loan Lender in a manner disproportionately adverse to
the interests of the Tranche B-2 Term Loan Lenders in relation to the Lenders of
any other Class of Original Closing Date Term Loans, in each case without the
written consent of the Required Tranche B-2 Term Loan Lenders or (iii) decrease
the Initial Term Loan Repayment Amount applicable to Initial Tranche B-3 Term
Loans, extend any scheduled Initial Term Loan Repayment Date applicable to
Initial Tranche B-3 Term Loans, decrease the amount or allocation of any
mandatory prepayment  or any prepayment premium to be received by any Initial
Tranche B-3 Term Loan Lender in a manner disproportionately adverse to the
interests of the Initial Tranche B-3 Term Loan Lenders in relation to the
Initial Term Loan Lenders of any other Class of Initial Term Loans, in each case
without the written consent of the Required Initial Tranche B-3 Term Loan
Lenders, or (xi) decrease any Delayed Draw Repayment Amount, extend any
scheduled Delayed Draw Repayment Date or decrease the amount or allocation of
any mandatory prepayment to be received by any Delayed Draw Term Loan Lender, in
each case without the written consent of the Required Delayed Draw Term Loan
Lenders or (xii)(i) decrease the Euro Tranche Repayment Amount applicable to
Euro Tranche B-1 Term Loans, extend any scheduled Euro Tranche Repayment Date
applicable to Euro Tranche B-1 Term Loans, in each case without the written
consent of the Required Euro Tranche B-1 Term Loan Lenders or (ii) decrease the
Euro Tranche Repayment Amount applicable to Euro Tranche B-2 Term Loans, extend
any scheduled Euro Tranche Repayment Date applicable to Euro Tranche B-2 Term
Loans, in each case without the written consent of the Required Euro Tranche B-2
Term Loan Lenders, (xiii) (i) decrease any 2018 Dollar Term Loan Repayment
amount, extend any scheduled 2018 Dollar Term Loan Repayment Date or decrease
the amount or allocation of any mandatory prepayment to be received by any 2018
Dollar Term Loan Lender, in a manner disproportionately adverse to the interests
of the holders of the 2018 Dollar Term Loans, in each case without the written
consent of the Required 2018 Dollar Term Loan Lenders or (ii) decrease any 2018
Euro Term Loan Repayment amount, extend any scheduled 2018 Euro Term Loan
Repayment Date or decrease the amount or allocation of any mandatory prepayment
to be received by any 2018 Euro Term Loan Lender, in a manner disproportionately
adverse to the interests of the holders of the 2018 Euro Term Loans, in each
case without the written consent of the Required 2018 Euro Term Loan Lenders,
(xiv) (i) decrease any 2017 Dollar Term Loan Repayment Amount, extend any
scheduled 2017 Dollar Term Loan Repayment Date or decrease the amount or
allocation of any mandatory prepayment to be received by any 2017 Dollar Term
Loan Lender, in a manner disproportionately adverse to the interests of the
holders of the 2017 Dollar Term Loans, in each case without the written consent
of the Required 2017 Dollar Term Loan Lenders or (ii) decrease any 2017 Euro
Term Loan Repayment Amount, extend any scheduled 2017 Euro Term Loan Repayment
Date or decrease the amount or allocation of any mandatory prepayment to be
received by any 2017 Euro Term Loan Lender, in a manner disproportionately
adverse to the interests of the holders of the 2017 Euro Term Loans, in each
case without the written consent of the Required 2017 Euro Term Loan Lenders or,
(xv) (i) decrease any 2017B Dollar Term Loan Repayment Amount, extend any
scheduled 2017B Dollar Term Loan Repayment Date or decrease the amount or
allocation of any mandatory prepayment to be received by any 2017B Dollar Term
Loan

 

157

--------------------------------------------------------------------------------


 

Lender, in a manner disproportionately adverse to the interests of the holders
of the 2017B Dollar Term Loans, in each case without the written consent of the
Required 2017B Dollar Term Loan Lenders or (ii) decrease any 2017B Euro Term
Loan Repayment Amount, extend any scheduled 2017B Euro Term Loan Repayment Date
or decrease the amount or allocation of any mandatory prepayment to be received
by any 2017B Euro Term Loan Lender, in a manner disproportionately adverse to
the interests of the holders of the 2017B Euro Term Loans, in each case without
the written consent of the Required 2017B Euro Term Loan Lenders or
(xvi) decrease the amount or allocation of any mandatory prepayment to be
received by any 2018B Term Loan Lender, in a manner disproportionately adverse
to the interests of the holders of the 2018B Term Loans, in each case without
the written consent of the Required 2018B Term Loan Lenders.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the affected Lenders and shall be binding upon the Borrower, such Lenders,
the Administrative Agent and all future holders of the affected Loans.  In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.  In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

 

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Credit Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and other definitions related to such
new Term Loans.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with a replacement term loan tranche (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable ABR Margin and Applicable LIBOR Margin for such Replacement
Term Loans shall not be higher than the Applicable ABR Margin and Applicable
LIBOR Margin for such Refinanced Term Loans, (c) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans of
such Class in effect immediately prior to such refinancing.

 

158

--------------------------------------------------------------------------------


 

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for contingent indemnification obligations in
respect of which a claim has not yet been made), (ii) upon the sale or other
disposition of such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Credit Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the following sentence) and
(vi) as required to effect any sale or other disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Collateral Documents.  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents.  Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary.  The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.

 

13.2.                        Notices.  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder or under any
other Credit Document shall be in writing (including by facsimile
transmission).  All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(a)                                  if to the Borrower, the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer or the Swingline
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 13.2 to the Original Credit
Agreement  or to such other address, facsimile number, electronic mail address
or telephone number as shall be designated by such party in a notice to the
other parties; and

 

(b)                                 if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and the Swingline Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices

 

159

--------------------------------------------------------------------------------


 

and other communications to the Administrative Agent or the Lenders pursuant to
Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be effective until received.

 

13.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

13.4.                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5.                        Payment of Expenses; Indemnification.  The Borrower
agrees (a) to pay or reimburse the Agents for all their reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution and delivery of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP and one counsel
in each relevant local jurisdiction, (b) to pay or reimburse each Agent for all
its reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, as counsel to
the Agents, or such other counsel retained with the Borrower’s consent (such
consent not to be unreasonably withheld), (c) to pay, indemnify, and hold
harmless each Lender and Agent from, any and all recording and filing fees and
(d) to pay, indemnify, and hold harmless each Lender and Agent and their
respective Affiliates, directors, officers, employees, trustees, investment
advisors and agents from and against any and all other liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of one primary counsel and
one local counsel in each relevant jurisdiction to such indemnified Persons
(unless there is an actual or perceived conflict of interest or the availability
of different claims or defenses in which case each such Person may retain its
own counsel), related to the Transactions (including, without limitation, the
Merger) or, with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Credit Documents and any such
other documents, including, without limitation, any of the foregoing relating to
the violation of, noncompliance with or liability under, any Environmental Law
(other than by such indemnified person or any of its Related Parties (other than
any trustee or advisor)) or to any actual or alleged presence, release or
threatened release of Hazardous Materials involving or attributable to the
operations of the Borrower, any of its Subsidiaries or any of the Real Estate
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower shall have no obligation hereunder to
any Agent or any Lender or any of their respective Affiliates, officers,
directors, employees or agents with respect to indemnified liabilities to the
extent it has been determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence, bad faith
or willful misconduct of the party to be indemnified or any of its Affiliates,
officers, directors, employees or agents, or (ii) any material breach of any
Credit Document by the party to be indemnified.  No Person entitled to
indemnification under clause (d) of this Section 13.5 shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall

 

160

--------------------------------------------------------------------------------


 

any such Person have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Original Closing Date).  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 13.5
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Credit Party, its directors,
stockholders or creditors or any other Person, whether or not any Person
entitled to indemnification under clause (d) of this Section 13.5 is otherwise a
party thereto.  All amounts payable under this Section 13.5 shall be paid within
ten Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expense in reasonable retail.  The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

13.6.                        Successors and Assigns; Participations and
Assignments.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), except that (i) except as
expressly permitted by Section 10.3, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.6.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in clause
(c) of this Section 13.6) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and the Lenders and each other Person entitled to
indemnification under Section 13.5) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
clause (b)(ii) below, any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans (including participations in
L/C Obligations or Swingline Loans) at the time owing to it) with the prior
written consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold or delay its consent to any assignment if, in order for such assignment
to comply with applicable law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:

 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to (1)(X) a Lender (other than in
respect of an assignment of a Revolving Credit Commitment and Revolving Credit
Loans), (Y) an Affiliate of a Lender (other than in respect of an assignment of
a Revolving Credit Commitment and Revolving Credit Loans (provided that no such
Borrower consent shall be required for an assignment by a Revolving Credit
Lender to an Affiliate of such Revolving Credit Lender that is (I) a commercial
bank having a combined capital and surplus of not less than the greater of (aa)
$500,000,000 and (bb) an amount equal to twice the amount of Revolving Credit
Commitments to be held by such assignee after giving effect to such assignment
or (II) a Person (other than any opportunity fund, hedge fund or other
alternative investment fund or vehicle) that is owned and controlled by such
commercial bank)), or (Z) an Approved Fund (other than in respect of an
assignment of a Revolving Credit Commitment and Revolving Credit Loans), (2) if
an Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing, any other assignee or (3) to a Person not more than 14 days
following the Original Closing Date to the extent the Borrower has previously
consented

 

161

--------------------------------------------------------------------------------


 

to an allocation of Loans of Commitments in an amount greater than or equal to
the amount assigned to a Person in such time period; and

 

(B)                                the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), and, in the case of Revolving Credit
Commitments or Revolving Credit Loans only, the Swingline Lender and the
applicable Letter of Credit Issuer, provided that no consent of the
Administrative Agent, the Swingline Lender or the Letter of Credit Issuer, as
applicable, shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

 

(ii)               Assignments shall be subject to the following additional
conditions:

 

(C)                                except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or, in the case of (x) an Initial Term Loan
Commitment, Delayed Draw Term Loan Commitment, Initial Term Loan, Delayed Draw
Term Loan, 2018 Dollar Term Loan, 2018B Term Loan, 2017 Dollar Term Loan or
2017B Dollar Term Loan, $1,000,000 and (y) Euro Tranche Term Loan Commitment, a
Euro Tranche Term Loan, 2018 Euro Term Loan, 2017 Euro Term Loan or 2017B Euro
Term Loan, €1,000,000), and increments of $1,000,000 in excess thereof (or, in
the case of Euro Tranche Term Loan Commitments, Euro Tranche Term Loans, 2018
Euro Term Loans, 2017 Euro Term Loans or 2017B Euro Term Loans, increments of
€1,000,000 in excess thereof) or, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; provided further that contemporaneous assignments to
a single assignee made by Affiliates of Lenders and related Approved Funds shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

 

(D)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(E)                                 The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and

 

(F)                                 the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”)
and applicable tax forms.

 

(iii)            Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section 13.6, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and

 

162

--------------------------------------------------------------------------------


 

Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 13.6.

 

(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to each Lender pursuant to the terms hereof from time
to time (the “Register”).  Further, each Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement.  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Collateral Agent,
the Letter of Credit Issuer and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Collateral
Agent, the Letter of Credit Issuer and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)              Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and applicable tax forms (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b) of this Section 13.6 and any written consent to such assignment
required by clause (b) of this Section 13.6, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, any Administrative Agent, the Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i) of the proviso to Section 13.1 that affects such Participant.  Subject to
clause (c)(ii) of this Section 13.6, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to the same
extent as if it were a Lender and provided that such Participant agrees to be
subject to the requirements of those Sections as though it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this
Section 13.6.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender, provided
such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender.

 

163

--------------------------------------------------------------------------------


 

(ii)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.10, 2.11 or 5.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (which consent
shall not be unreasonably withheld). Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such Loan or other obligation hereunder as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.  Any such Participant Register shall be available for inspection by
the Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 13.6 shall not apply to
any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.  The Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of
Exhibit K-1-A, K-1-B, K-1-C, K-2, K-3-A, K-3-B, K-4-A, K-4-B, K-5-A, K-5-B,
K-6-A, K-6-B, K-7-A or, K-7-B or K-8 to this Agreement, as the case may be,
evidencing the Initial Term Loans, Delayed Draw Term Loans and New Term Loans,
Euro Tranche Term Loans and 2013 Revolving Credit Loans and Swingline Loans,
2016 Revolving Credit Loans and Swingline Loans, 2018 Dollar Term Loans,  2018
Euro Term Loans, 2018B Term Loans, 2017 Dollar Term Loans, 2017 Euro Term Loans,
2017B Dollar Term Loans or 2017B Euro Term Loans, respectively, owing to such
Lender.

 

(e)                                  Subject to Section 13.16, the Borrower
authorizes each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

 

(f)                                    The words “execution”, “signed”,
“signature”, and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)                                 SPV Lender. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (a “SPV”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make the Borrower pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise
such

 

164

--------------------------------------------------------------------------------


 

option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it shall not institute against, or join any
other person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 13.6, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.  This Section 13.6(g) may not be amended without the written consent of the
SPV. Notwithstanding anything to the contrary in this Agreement, (x) no SPV
shall be entitled to any greater rights under Sections 2.10, 2.11 and 5.4 than
its Granting Lender would have been entitled to absent the use of such SPV and
(y) each SPV agrees to be subject to the requirements of Sections 2.10, 2.11 and
5.4 as though it were a Lender and has acquired its interest by assignment
pursuant to clause (b) of this Section 13.6.

 

13.7.                        Replacements of Lenders Under Certain
Circumstances.

 

(a)                                  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.10, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing at the
time of such replacement, (iii) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts (other
than any disputed amounts), pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the
case may be) owing to such replaced Lender prior to the date of replacement,
(iv) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

(b)                                 If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 13.1 requires the
consent of all of the Lenders affected and with respect to which the Required
Lenders shall have granted their consent, then provided no Event of Default then
exists, the Borrower shall have the right (unless such Non-Consenting Lender
grants such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent, provided
that (a) all Obligations of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender shall purchase the

 

165

--------------------------------------------------------------------------------


 

foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon and (c) the Borrower
shall pay to such Non-Consenting Lender the amount, if any, owing to such Lender
pursuant to Section 5.1(b).  In connection with any such assignment, the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 13.6.

 

13.8.                        Adjustments; Set-off.

 

(a)                                  If any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower (excluding,
for the avoidance of doubt, any Settlement Assets except to effect Settlement
Payments such Lender is obligated to make to a third party in respect of such
Settlement Assets or as otherwise agreed in writing between the Borrower and
such Lender).  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

13.9.                        Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

13.10.                  Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11.                  Integration.  This Agreement and the other Credit
Documents represent the agreement of the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Borrower, the

 

166

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent nor any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

13.12.                  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13.                  Submission to Jurisdiction; Waivers.  The Borrower
irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address set forth on Schedule 13.2 to the Original Credit
Agreement at such other address of which the Administrative Agent shall have
been notified pursuant to Section 13.2 to the Original Credit Agreement;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 to the Original Credit Agreement
any special, exemplary, punitive or consequential damages.

 

13.14.                  Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower, on the one hand, and the Administrative Agent, the Lenders
and the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent and the other Agents, is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for the Borrower, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor any other Agent has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any other

 

167

--------------------------------------------------------------------------------


 

Credit Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or other Agent has advised or is currently
advising the Borrower, the other Credit Parties or their respective Affiliates
on other matters) and neither the Administrative Agent or other Agent has any
obligation to the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
(iv) the Administrative Agent, each other Agent and each Affiliate of the
foregoing  may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any other Agent has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship;
and (v) neither the Administrative Agent nor any other Agent has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  The Borrower hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower, on the one hand,
and any Lender, on the other hand.

 

13.15.                  WAIVERS OF JURY TRIAL.  THE BORROWER, EACH AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16.                  Confidentiality.  The Administrative Agent, each other
Agent and each Lender shall hold all non-public information furnished by or on
behalf of the Borrower or any of its Subsidiaries in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender, the Administrative Agent or such other Agent pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental, regulatory or self-regulatory agency or
representative thereof or pursuant to legal process or applicable law or
regulation or (a) to such Lender’s or the Administrative Agent’s or other
Agent’s attorneys, professional advisors, independent auditors, trustees or
Affiliates, (b) to an investor or prospective investor in a Securitization that
agrees its access to information regarding the Credit Parties, the Loans and the
Credit Documents is solely for purposes of evaluating an investment in a
Securitization and who agrees to treat such information as confidential, (c) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for a securitization and who agrees to treat such
information as confidential and (d) to a nationally recognized ratings agency
that requires access to information regarding the Credit Parties, the Loans and
Credit Documents in connection with ratings issued with respect to a
Securitization; provided that unless specifically prohibited by applicable law
or court order, each Lender, the Administrative Agent and each other Agent shall
use commercially reasonable efforts to notify the Borrower of any request made
to such Lender, the Administrative Agent or such other Agent by any
governmental, regulatory or self regulatory agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such agency) for

 

168

--------------------------------------------------------------------------------


 

disclosure of any such non-public information prior to disclosure of such
information, and provided further that in no event shall any Lender, the
Administrative Agent or any other Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary.  Each Lender, the
Administrative Agent and each other Agent agrees that it will not provide to
prospective Transferees or to any pledgee referred to in Section 13.6 or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person is advised of and agrees to be bound by the
provisions of this Section 13.16 or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16.

 

13.17.                  Direct Website Communications.

 

(a)                                  The Borrower may, at its option, provide to
the Administrative Agent any information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
the Credit Agreement prior to the scheduled date therefor, (C) provides notice
of any default or event of default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of the Credit
Agreement and/or any borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to the
Administrative Agent at an email address provided by the Administrative Agent
from time to time; provided that (i) upon written request by the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. Nothing in this Section 13.17 shall prejudice the right of the
Borrower, the Administrative Agent, any other Agent or any Lender to give any
notice or other communication pursuant to any Credit Document in any other
manner specified in such Credit Document.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents.  Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

(b)                                 The Borrower further agrees that any Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”), so long as the access to such Platform (i) is limited
to the Agents, the Lenders and Transferees or prospective Transferees and
(ii) remains subject to the confidentiality requirements set forth in
Section 13.16.

 

169

--------------------------------------------------------------------------------


 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrower, any Lender, the Letter of Credit Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than any trustee or advisor))
gross negligence, bad faith or willful misconduct or material breach of the
Credit Documents.

 

(d)                                 The Borrower and each Lender acknowledge
that certain of the Lenders may be “public-side” Lenders (Lenders that do not
wish to receive material non-public information with respect to the Borrower,
its Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that the Borrower has indicated
contains only publicly available information with respect to the Borrower may be
posted on that portion of the Platform designated for such public-side Lenders. 
If the Borrower has not indicated whether a document or notice delivered
contains only publicly available information, the Administrative Agent shall
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material nonpublic information with respect to
the Borrower, its Subsidiaries and their securities.  Notwithstanding the
foregoing, the Borrower shall use commercially reasonable efforts to indicate
whether any document or notice contains only publicly available information.

 

13.18.                  USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

13.19.                  Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Credit Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount

 

170

--------------------------------------------------------------------------------


 

of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

13.20.                  Payments Set Aside.  To the extent that any payment by
or on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

13.21.                  Acknowledgements Relating to the Amendment Effective
Date.  Each Credit Party hereby (i) expressly acknowledges the terms of this
Agreement, (ii) ratifies and affirms its obligations under the Credit Documents
(including guarantees and security agreements) executed by such Credit Party and
(iii) acknowledges, renews and extends its continued liability under all such
Credit Documents and agrees such Credit Documents remain in full force and
effect, including with respect to the obligations of the Borrower as modified by
this Agreement.  Each Credit Party further represents and warrants to each
Agent, the Letter of Credit Issuer and each of the Lenders that after giving
effect to this Agreement, neither the modification of the Original Credit
Agreement effected pursuant to this Agreement, nor the execution, delivery,
performance or effectiveness of this Agreement (a) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Credit Document
(as such term is defined in the Original Credit Agreement), and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or (b) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

FIRST DATA CORPORATION, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

171

--------------------------------------------------------------------------------


 

Exhibit C

 

EXHIBIT K-8

 

FORM OF 2018B TERM LOAN NOTE

 

,       

 

FOR VALUE RECEIVED, the undersigned, First Data Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of (a) [AMOUNT] [($[              ])], or, if less, (b) the
aggregate unpaid principal amount, if any, of the 2018B Term Loan made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
September 24, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
party thereto from time to time, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(formerly known as Credit Suisse, Cayman Islands Branch), as Administrative
Agent, Swingline Lender and Letter of Credit Issuer, and the other parties named
therein.

 

The Borrower promises to pay interest on the unpaid principal amount of the
2018B Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s office or such other
place as the Administrative Agent shall have specified.  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

 

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein.  The 2018B Term Loan evidenced hereby is guaranteed and secured as
provided therein and in the other Credit Documents.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Promissory Note shall become, or may
be declared to be, immediately due and payable all as provided in the
Agreement.  The 2018B Term Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Promissory Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

 

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (AS DEFINED IN
SECTION 1273(A) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  THE LENDER
OR ANY OTHER BENEFICIAL OWNER MAY OBTAIN THE

 

--------------------------------------------------------------------------------


 

ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO
MATURITY FOR THIS NOTE BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO
THE BORROWER AT THE BORROWER’S NOTICE ADDRESS SET FORTH IN THE AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

FIRST DATA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------